Opinión disidente del
Juez Asociado Señor Negrón García.
PARA HACER CUMPLIDA JUSTICIA, AUNQUE MOR-TIFIQUE A ALGUNOS O PAREZCA QUIJOTESCO A OTROS, LAS VERDADES SIEMPRE HAY QUE EXPONER-LAS. Reconocemos los términos vigorosos y críticos de este disenso. Dejamos, sin embargo, al buen discernimiento de los lectores y electores el determinar si los mismos estáu justificados a la luz de las excepciones vislumbradas por el decano Roscoe Pound y acogidas por la mayoría del Tribunal. Opinión mayorita-ria, pág. 7. Y es que “cuando un juez percibe que una interpreta-ción del texto se ha apartado tanto de su verdadero significado, UN DEBER CONSTITUCIONAL CON LA COMUNIDAD, DE MAYOR ENVERGADURA, lo obliga a exponer esa desviación y a señalar un derrotero distinto”. (Traducción nuestra y énfasis suplido.) Juez Asociado Señor William W Brennan, Discurso pronunciado ante la Asociación de Abogados Criminalistas, Nueva York, 1990.
Si resolvemos los méritos del presente recurso adhiriéndonos fielmente a nuestra doctrina jurisprudencial liberal en materia electoral —apuntalada en el mandato constitucional de que las leyes garantizarán el sufragio universal (Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1)— JOSÉ GRANADOS NAVEDO TRIUNFÓ POR UN MARGEN MAYOR DE CIEN (100) VOTOS EN LAS PASADAS ELECCIONES MUNICIPALES PARA LA ALCALDÍA DE SAN JUAN. Si los evaluamos de acuerdo con los pronunciamientos restrictivos adoptados por la mayoría de este Tribunal con posterioridad a P.N.P y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490 (1988) —decisión que sostuvo la legalidad, razonabilidad y necesidad del sistema de votación de añadidos a mano— GRANADOS NAVEDO AÚN SERÍA EL VENCEDOR. Si los resolvemos siguiendo los criterios más restrictivos y confiscatorios del Tribunal Superior, Sala de.San Juan (Hon. Carlos E. Polo), refrendados y ampliados hoy en la opinión mayoritaria suscrita por el Juez Asociado Señor Alonso *247Alonso, que ignora la VERDAD PROCESAL Y SUSTANTIVA de que no se adjudicaron cincuenta y siete (57) votos válidos correspondientes a electores recusados ilegalmente por domicilio (ER), treinta y nueve (39) votos de papeletas con iniciales puestas bona fide por electores hábiles que malinterpretaron unas ins-trucciones, que se descontaron veintitrés (23) votos mediante un trámite inquisitorial e ilegal, que se mezclaron en los colegios contaminados arrestados setenta y ocho (78) papeletas de elec-tores hábiles con otras de electores no cualificados cuyos votos tampoco fueron contados y, además, que se contabilizaron varias papeletas de electores inhábiles en colegios contaminados no arrestados, NO PODRÍA SOSTENERSE LA FRÁGIL CON-CLUSIÓN DE QUE ACEVEDO PÉREZ GANÓ POR CUA-RENTA Y NUEVE (49) VOTOS.
Bajo este último supuesto, a lo sumo, conforme la sentencia del propio tribunal de instancia, EN LA ALTERNATIVA EL ÚNICO REMEDIO JUDICIAL SERÍA UNA NUEVA ELEC-CIÓN. PERO CIERTAMENTE NUNCA PODRÍA MANTE-NERSE LA. PREMATURA CERTIFICACIÓN DE ACEVEDO PÉREZ DE 7 DE DICIEMBRE DE 1988 EXPEDIDA POR EL PRESIDENTE DE LA COMISIÓN ESTATAL DE ELECCIO-NES (COMISIÓN ESTATAL), LICENCIADO RODRÍGUEZ ESTRADA.
Como precedente, en su proyección inmediata y futura, es inquietante la postura mayoritaria de que en el caso de autos “[n]o nos compete autoproclamarnos una super C.E.E para desde este estrado hacer un recuento de votos y proclamar el vencedor y el vencido”. (Énfasis suprimido.) Opinión mayoritaria, pág. 13. ¿Significa ello una nueva modalidad de abdicación judicial en materia electoral? ¿.IMPLICA UNA DEFERENCIA ABSO-LUTA HACIA LAS DETERMINACIONES DE LA COMISIÓN ESTATAL, ORGANISMO DOMINADO DESDE EL 1986 HASTA EL PRESENTE POR EL PARTIDO POPULAR DE-MOCRÁTICO (P.P.D.) A TRAVÉS DE LAS DECISIONES DE SU AFILIADO, EL PRESIDENTE LICENCIADO RODRÍGUEZ ESTRADA? ¿PARTIDOCRACIA O DEMOCRA-*248CIA? Mediante ese prisma, la mayoría ha dejado sin efecto en pocos meses sus propias expresiones, por voz del ex Juez Asociado Señor Ortiz, en Granados v. Rodríguez Estrada I, 124 D.P.R. 1, 19-20 (1989):
Tanto la dinámica organizacional de la Comisión Estatal —con-trolada por los partidos políticos— como la forma particular en que se toman allí las decisiones exigen la aplicación del criterio de revisión judicial más riguroso. LAS DECISIONES DE LA CO-MISIÓN ESTATAL ESTÁN SUJETAS A LAS PRESIONES E INTERESES PARTIDISTAS. Ello lo propicia la propia estructura del organismo. En estas circunstancias, la Legislatura tuvo funda-mentos legítimos para disponer que en el escrutinio de las deter-minaciones tomadas la revisión judicial sea abarcadora. Véanse: L.L. Jaffe, Judicial Control of Administrative Action, Little, Brown and Company, 1965, págs. 621-623; L.L. Jaffe, Judicial Review: Questions of Fact, 69 Harv. L. Rev. 1020,1054 (1956). Si la Asamblea Legislativa hace clara su intención de ampliar la revisión judicial, los tribunales deben aceptar esta responsabilidad. L.L. Jaffe y Nathanson, Administrative Law: Cases and Materials, 4ta ed., Little, Brown and Company, 1976, pág. 958. (Enfasis suplido.)
¿Cómo justificar que el Juez Polo pueda recontar y escrutar votos mientras se le niega esa facultad a este Tribunal? ¿Por qué razón? Si no es así, en trámites de revisión, ¿a quién entonces le corresponde? Con dolor vemos cómo ha quedado atrás el enfoque apropiado de revisión judicial proclamado en P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 227 (1981), expositivo de que “[l]a finalidad que la Ley Electoral reconoce a las determinaciones de[l tribunal de instancia] no implica una obligada abstención por nuestra parte . . .”. (Énfasis suplido.)
Y es que, según veremos, ni el tribunal de instancia ni la mayoría de este Foro han evaluado con la profundidad necesaria los válidos reclamos de un sinnúmero de electores que impugna-ron exitosamente sus recusaciones por domicilio (ER).
Vano es el empeño mayoritario de pretender hoy, bajo el manto de una revisión judicial limitada y una malentendida “presunción de corrección de los procedimientos administrativos” (opinión mayoritaria, pág. 13), ponerle punto final y legitimizar LA ESPÚREA CERTIFICACIÓN DE ACEVEDO PÉREZ. Real-*249mente no comprendemos la renuencia a intervenir predicada en que se trata de una revisión sobre un “juicio de novo”. En su esencia, ¿no constituye ello precisamente el ejercicio regular de nuestra función revisora? Aparentemente la mayoría sigue con-fundida en lo concerniente a los alcances y efectos del juicio de novo.
A fin de cuentas, una determinación fáctica no sostenida por la prueba constituye una cuestión de derecho revisable. Nos nega-mos, pues, a claudicar el ejercicio cabal de esa jurisdicción apelativa, en especial en casos como el presente saturados de intereses político-partidistas. Así lo exige nuestra conciencia judicial y visión liberal cristalizada en la jurisprudencia en materia electoral —“enfoque paternalista”, al decir mayoritario (opinión mayoritaria, pág. 18 esc. 2) — , que nunca ha cambiado.
Es el Comisionado Electoral del P.P.D., licenciado Báez Galib, quien desde su comparecencia en P.N.P y P.I.P. v. Rodríguez Estrada, supra, pág. 524, ha insistido en modificarla, al sostener a ultranza —de lo cual ahora la mayoría finalmente se hace eco— de que “‘existe una obligación del elector [de] asegurar su estado electoral previo al día de elecciones’”, y que es “‘[c]onocido por el elector que debe cotejarse y de cuándo son las fechas límites para corregir asientos[,] el no hacerlo implica una renuncia a un derecho renunciable. Implica que acepta [que] no esté su nombre en las listas electorales’”.
Contra esa posición, allí en nuestra opinión concurrente ya habíamos advertido que el señalamiento no era novel, pues desde sus dos perspectivas contradictorias situacionales había sido planteado en EED. v. Admor. Gen. de Elecciones, supraX1) Al rechazar la propuesta del Comisionado Electoral Báez Galib *250invocamos, sin ambigüedades, la siguiente normativa aplicada anteriormente a favor del EED.:
*251Los recurridos [Admor. Gen. de Elecciones, EN.E y Osvaldo Molina] alegan que los electores afectados por este procedimiento tuvieron amplia oportunidad de enterarse a tiempo de que sus solicitudes no habían sido procesadas, ya que hubo una campaña publicitaria de orientación que debió despertar en cada elector que había solicitado una transferencia la curiosidad de averiguar su status electoral. Tal proposición es inaceptable, pues colocaría siempre sobre el elector, y nunca sobre el Estado, la obligación de supervisar el trámite administrativo de la Comisión Estatal de Elecciones. (Énfasis suplido.) P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 244.
Y es que, a fin de cuentas, “[a]unque la Ley Electoral fue enmendada, en lo pertinente, subsisten básicamente disposiciones análogas que validan esa interpretación. No existen, pues, razones de peso para modificar ese pronunciamiento. La Constitution es la misma. Sólo han cambiado los protagonistas y sus posiciones partidistas”. (Énfasis suplido.) P.N.P. y P.I.P. v. Rodríguez Estrada, supra, pág. 527.
Nuestro enfoque liberal, o si se le quiere llamar paternalista, responde a la intención legislativa de hacer viable el voto como *252expresión máxima de los derechos ciudadanos en una democracia, según consignado en la Declaración de Propósitos de la propia Ley Electoral, que prácticamente incorpora la garantía constitu-cional del sufragio. Ese espíritu de liberalidad ha sido constante, independientemente de que en su aplicación hayamos favorecido a determinado candidato del P.P.D., P.N.P. v. P.I.P González v. Rodríguez Estrada I, 124 D.P.R. 749 (1989), opinión disidente; Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989), opinión disidente; Granados v. Rodríguez Estrada I, supra, opinión disidente; P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1 (1988), opinión disidente; P.N.P. y P.I.P. v. Rodríguez Estrada, supra, opinión concurrente; P.P.D. v. Planadeball Poggy, 121 D.P.R. 570 (1988), opinión disidente; Calcador v. Ramírez Pantojas, 121 D.P.R. 491 (1988), voto disidente; Mundo Ríos v. Gobernador, 121 D.P.R. 416 (1988), opinión concurrente; Rodríguez Ramos v. C.E.E., 121 D.P.R. 342 (1988), voto disidente; Grillasca Domenech v. C.E.E., 121 D.P.R. 186 (1988), voto disi-dente; P.I.P v. C.E.E., 120 D.P.R. 580 (1988), opinión disidente; Marrero v. Mun. de Morovis, 115 D.P.R. 643 (1984); P.R.P. v. E.L.A., 115 D.P.R. 631 (1984); González Reyes v. Romero Barceló, 114 D.P.R. 406, 419 (1983), opinión disidente; Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351 (1981); P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 320, opinión concurrente; P.P.D. v. Gobernador, 111 D.P.R. 8 (1981), opinión disidente; P.P.D. v. Gobernador, 110 D.P.R. 783 (1981); Esteves v. Srio. Cám. de Representantes, 110 D.P.R. 585, 595 (1981), opinión disidente; P.S.P v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980); P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980); P.S.P v. Srio. de Hacienda, 110 D.P.R. 313, 314 (1980), opinión concurrente; P.S.P., P.P.D., P.I.P v. Romero Barceló, 110 D.P.R. 248, 287 (1980), opinión concurrente y disidente; Santos v. P.P.D., 109 D.P.R. 798 (1980); P.I.P. v. E.L.A., 109 D.P.R. 403, 414 (1980); P.S.P v. Tribunal Electoral, 104 D.P.R. 230 (1975); P.N.P. v. Tribunal Electoral, 104 D.P.R. 1, 5 (1975).
“El derecho al sufragio, espina dorsal del cuerpo de la democracia, opera y se fortalece de aires y corrientes liberales.” *253P.S.P. v. Com. Estatal de Elecciones, supra, pág. 423. EN EL CASO DE AUTOS, ES OBVIO QUE EL ABANDONO TOTAL POR LA MAYORÍA DE ESTE ENFOQUE DE LIBERALI-DAD TIENE EL EFECTO INMEDIATO DE CONFISCARLE EL VOTO A UN SINNÚMERO DE ELECTORES IDÓNEOS Y, COMO RESULTADO DIRECTO, NEGARLE LA ALCAL-DÍA A GRANADOS NAVEDO.
t — i

Antecedentes judiciales

En buena metodología adjudicativa(2) es menester exponer brevemente las decisiones post eleccionarias que este caso ha originado. En P.N.P v. Rodríguez Estrada, Pres. C.E.E., supra, *254por voz del Juez Presidente Señor Pons Núñez, se confirmó la sentencia que desestimó un recurso de revisión instado por el EN.E Se impugnaba allí la decisión del Presidente de la Comisión Estatal durante el recuento de votos en el Municipio de San Juan, que anuló las papeletas con las iniciales del elector al dorso. En esa ocasión disentimos en unión al Juez Asociado Señor Rebollo López.
En Granados v. Rodríguez Estrada I, supra, se le reconoció capacidad a Granados Navedo para: (1) cuestionar las decisiones de la Comisión Estatal en relación con determinados votos; (2) invocar derechos de electores que no eran testigos ni partes, y (3) presentar toda la prueba relacionada con las papeletas con iniciales al dorso y las llamadas “papeletas contaminadas y arrestadas”. Otra vez disentimos por entender que las controver-sias pendientes no eran adjudicables rápidamente y procedía decretarse una nueva elección. También disintió el Juez Asociado Señor Rebollo López.
Una vez el caso fue devuelto al tribunal de instancia, se suscitaron varios incidentes que culminaron con la decisión sus-crita por el Juez Asociado Señor Hernández Denton: Granados v. Rodríguez Estrada II, supra. En síntesis, la mayoría ordenó la acumulación compulsoria como demandantes involuntarios de unos mil doscientos treinta y dos (1,232) electores. Estos, que votaron bajo el sistema de añadidos a mano, no fueron notificados previamente por la Comisión Estatal. Dicha decisión reconoció que esos electores podían incoar pleitos independientes para reclamar sus derechos. Por economía procesal, cansolidaron esas acciones con la de Francisca L. González Suárez v. Comisión Estatal y otros, KPE 89-0274, acción que a su vez ya se había consolidado por el foro de instancia con el pleito especial de impugnación. Finalmente, dispusieron de un novedoso “emplaza-miento judicial” de esos electores mediante edictos, sin citación personal ni diligenciamiento negativo previo, y con una notifica-ción simultánea por correo certificado. Sin explicación ni funda-mento, descartaron igual trámite en cuanto a otros electores no notificados por la Comisión Estatal, cuyos votos habían sido *255anulados por tener iniciales en el dorso de las papeletas, y de aquellos relacionados con las papeletas contaminadas arrestadas anulados por el Presidente de la Comisión Estatal el 7 de diciembre de 1988, precisamente el día que certificó vencedor a Acevedo Pérez. Contra esa decisión suscribimos un disenso separado, igual que los Jueces Asociados Señores Rebollo López y Ortiz.
Por último, en González v. Rodríguez Estrada I, supra, pág. 752, mediante una simple sentencia, consecuencia de la decisión anterior, la mayoría ordenó la enmienda de la demanda y redactó las alegaciones que debía contener “para salvaguardar los dere-chos electorales y constitucionales de los electores cuyos votos no fueron adjudicados en las elecciones celebradas en el Municipio de San Juan”. Según esta sentencia, de la cual disentimos vehemen-temente los Jueces Asociados Señores Rebollo López, Ortiz y el que suscribe, la enmienda redactada sua sponte por este Tribunal incluyó las alegaciones siguientes: “que son electores cualificados", que votaron en las pasadas elecciones del Municipio de San Juan; que su voto no fue adjudicado en contravención a la ley y a nuestra Constitución-, que ello puede afectar el resultado de las elecciones de dicho municipio; que se cuente su voto, y que se dicte el remedio que en derecho corresponda. Todo ello sin perjuicio de que las personas acumuladas que comparezcan hagan las alega-ciones adicionales que estimen convenientes.” (Énfasis suplido.) íd., pág. 753.
Dieciocho (18) meses después de las elecciones, el tribunal de instancia finalmente dictó sentencia. Inconformes con la decisión, Granados Navedo y numerosos electores solicitaron revisión.
Aunque reiteramos los fundamentos de nuestros disensos anteriores, para fines de este recurso en muchos extremos presumiremos la corrección de las decisiones mayoritarias. Notamos que en Granados v. Rodríguez Estrada II, supra, pág. 606, la mayoría acceptó que esos “electores no fueron notificados por la C.E.E. de que su voto no había sido adjudicado, aun cuando se conocían sus nombres y direcciones”, y que la Constitución y la Ley Electoral les “concedía] a estos electores un remedio judi*256cial para hacer valer su ‘derecho a la libre emisión del voto y a que éste se cuente y se adjudique de la manera en que el elector lo emita’. Art. 2.001 de la Ley Electoral de Puerto Rico (Ley Electoral), 16 L.ER.A. see. 3051(10)”. En vista de que esos electores podían instar acciones independientes, en aras de evitar la proliferación de pleitos y ponerle punto final al pleito de impugnación, ordenaron su acumulación como demandantes involuntarios. En consecuencia, este Tribunal: (a) diseñó y auto-rizó un emplazamiento judicial sui generis para los “mil doscien-tos treinta y dos (1,232) electores cuyos votos no fueron adjudi-cados y que no habían instado reclamación judicial alguna” (id., pág. 610); (b) ordenó la notificación “por correo certificado a la dirección, según consta en los registros electorales del elector a ser acumulado como parte, de una copia de la demanda” (id., pág. 611); (c) simultáneamente serían notificados mediante edictos “de la demanda incoada [según enmendada, de] su acumulación como partes y que en virtud de ello se ha[bría] de adjudicar sus derechos en este asunto”. (Enfasis suplido.) Id. Esa masiva acumulación se hizo con el propósito de “permitirles presentar las alegaciones sobre aquellas violaciones constitucionales relacio-nados con la adjudicación de stí[s] voto[s] en la elección para Alcalde de la Ciudad Capital que estim[ar]en pertinente”. (Énfa-sis suplido.) íd., pág. 607 esc. 3. Repetimos, la acumulación de los electores fue predicada en que:
La Ley Electoral específicamente le concede a los electores legitimación activa para defender judicialmente sus derechos: “A tal fin, se concede por este Subtítulo a los electores la capacidad para iniciar o promover cualesquiera acciones legales al amparo de esta Declaración de Derechos y Prerrogativas ante el Tribunal de Primera Instancia que corresponda.” 16 L.ER.A. see. 3051. El derecho al voto igualmente podría ser defendido a través de una acción al amparo de nuestra Constitución. Si los electores que entiendan que se les ha privado de su derecho a la adjudicación de su voto pueden instar acciones independientes y obtener un remedio que afecte los resultados de esta elección, ¿por qué no acumularlos ahora como partes en el caso de la señora González Suárez y permitirles reclamar sus prerrogativas? Ante la viabili-*257dad de las acciones posteriores, de no acumularlos ahora como parte las decisiones en los casos de autos carecerán de finalidad. (Énfasis suplido.) Granados v. Rodríguez Estrada II, supra, pág. 607.
Aunque la mayoría señaló que su decisión “no imp[ediría] que el Tribunal [de instancia], de estimarlo necesario, pu[diera] acu-mular otros electores” —(énfasis suplido) Granados v. Rodríguez Estrada II, supra, pág. 611— según señalamos antes limitaron su dictamen a los mil doscientos treinta y dos (1,232) electores añadidos a mano. La razón era obvia. A la fecha de esa decisión —29 de septiembre de 1989— los trámites relativos al pleito de impugnación estaban adelantados. El 23 de agosto había termi-nado de desfilar la prueba de las causas de acción correspondien-tes a las papeletas de doble marca, a las papeletas con iniciales o marcas al dorso, y a las papeletas contaminadas arrestadas y no arrestadas. Sólo faltaba la prueba de Acevedo Pérez y la de ambas partes en torno a los electores rechazados que votaron bajo el sistema de añadidos a mano.
NO EXISTE DUDA DE QUE, SALVO CUARENTA Y UN (41) ELECTORES QUE COMPARECIERON A DECLARAR COMO TESTIGOS DE GRANADOS NAVEDO, TODAVÍA EXISTEN DOSCIENTOS SETENTA Y SEIS (276)(3) ELEC-TORES CUYAS PAPELETAS FUERON ANULADAS POR TENER INICIALES AL DORSO Y NUMEROSOS ELECTO-RES CUYOS VOTOS FUERON ARRESTADOS —AMBOS GRUPOS INCLUIDOS ANTES EN LA ORDEN DE CITA-CIÓN DEL JUEZ POLO DE 14 DE AGOSTO DE 1989— QUE HASTA HOY NO FUERON NI HAN SIDO VÁLIDAMENTE NOTIFICADOS, DE ALGUNA FORMA POR LA COMISIÓN ESTATAL O EL TRIBUNAL SUPERIOR.
Es evidente que estos electores debieron ser citados para que comparecieran a defender sus votos. Eran y son acreedores a ello por el mismo fundamento —causa de acción y derecho constitu-cional a reclamar— que inspiró la decisión mayoritaria en *258Granados v. Rodríguez Estrada II, supra, y la sentencia en González v. Rodríguez Estrada I, supra. NO EXISTE RAZÓN PARA UN TRATO DIFERENTE. LA LESIÓN AL DEBIDO PROCESO DE LEY CONTINÚA LATENTE Y ES UNA DE LAS MUCHAS CAUSAS QUE NOS IMPIDEN SUSCRIBIR EL CRITERIO MAYORITARIO CONFIRMATORIO.
Expuesta esa flagrante violación constitucional, veamos qué ocurrió. En cumplimiento del mandato de Granados v. Rodríguez Estrada II, supra, y de la Sentencia de 10 de noviembre de 1989, los edictos se publicaron en instancia los días 28, 24 y 25 de noviembre de 1989, y se cursaron por correo certificado los documentos aludidos. Específicamente, se les informó sobre el derecho a comparecer al tribunal acompañados por abogado el 18 de diciembre y a someter aquella prueba que estableciera su status de electores cualificados para votar en las pasadas eleccio-nes generales.
Oportunamente, numerosos electores comparecieron como demandantes involuntarios representados por el Ledo. Enrique Bray del Bufete Domínguez & Totti. Un número limitado compa-reció asistido por los Ledos. José A. Andréu García y Miguel E. Sagardía De Jesús.
En vista de que la opinión mayoritaria no expone cabalmente el verdadero trámite procesal y sustantivo habido ante el Juez Polo, incurre en omisiones inexplicables y llega a conclusiones jurídicas erróneas, es menester una relación detallada del caso conforme un escrupuloso análisis de los autos originales y de la transcripción de evidencia. Sólo así logramos desenredar la maraña y confusión jurídica mayoritaria.
M HH

Reclamo de electores excluidos -por domicilio (ER)

A. Trámite procesal y evidenciarlo
Al comparecer el 18 de diciembre mediante moción al efecto suscrita por el licenciado Bray, estos demandantes involuntarios hicieron suyas las alegaciones básicas de la sentencia de González *259v. Rodríguez Estrada I, supra. Ahora bien, al hacerlo ampliaron el párrafo C a los fines de alegar específica y adicionalmente que sus votos no fueron adjudicados por la Comisión Estatal, no sólo en contravención de la Constitución y de la Ley Electoral, sino también en violación de “sus reglamentos [y de la] jurisprudencia aplicable”. (Énfasis suplido.) A.O., págs. 174 y 226.
Ese mismo día, en horas de la tarde, el licenciado Bray comenzó a desfilar su prueba testifical. Declararon los electores Felicita Sánchez Otero (Caso Núm. CE-90-389, Exhibit 209), Juan Fonseca Meléndez (Caso Núm. CE-90-389, Exhibit 210), Katherine Guzmán Vázquez (Caso Núm. CE-90-389, Exhibit 211) y Zaida Chaparro Vázquez (Caso Núm. CE-90-389, Exhibit 212). Vol. 37, págs. 27-44. El Ledo. José L. González Castafier se quejó de que el licenciado Bray no le expuso la “teoría en la cual se funda el alegado error de la Comisión Estatal. . .”. íd., pág. 28. El Juez Polo señaló que el “problema que tiene es de gente que ha llegado a última hora y el abogado [Bray] no está en condiciones de anticipar en muchos casos ... si fuera uno de los [que é]l representaba hace tiempo yo [se lo] podría exigir . . .”. íd., pág. 31.
Así las cosas, al día siguiente el licenciado Rey, abogado del demandado recurrido Báez Galib, le solicitó al Juez Polo que reconsiderara la forma en que se estaban conduciendo los proce-dimientos en relación con los demandantes involuntarios. Pidió que le exigiera al licenciado Bray que dijera en qué se fundaba el derecho de cada elector. Adujo que el trámite que se estaba siguiendo era “una expedición de pesca indefinida en los récords de la Comisión [Estatal] . . .”. Vol. 38, págs. 12-16. Ante ese pedido, el Magistrado Polo resolvió que si se presentaban “casos frívolos” él adoptaría las sanciones correspondientes contra el abogado al amparo de la Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III. íd., pág. 17.
Seguidamente, el licenciado Bray objetó el planteamiento del licenciado Rey y expuso que los demandados, aquí recurridos, carecían de fuerza moral para hacerlo, salvo que estipularan aquellos casos de sus representados (los demandantes *260involuntarios) que “estaban recusadosl,] y de los documentos de la Comisión Estatal de Elecciones surglían] las transferencias y las notificaciones que hicieron los electores . . .’’.(Enfasis supli-do.) íd., pág. 18. Indicó que presentaría —como lo hizo— una moción con los nombres y números electorales de sus represen-tados y una solicitud de producción de documentos a la Comi-sión Estatal. íd., págs. 21-22.
Después testificó la electora Marta Sánchez García (Caso Núm. CE-90-389, Exhibit 214), también de status ER. En lo pertinente, atestó que ni antes de las elecciones ni nunca recibió notificación alguna de la Comisión Estatal relacionada con su status electoral. Vol. 38, págs. 33 y 36-37. Oportunamente fue contrainterrogada por el licenciado González Castañer, a quien le indicó que se había mudado de la Urb. Extensión Alameda a la Urb. Villanova en el mismo precinto. íd., págs. 41-42.
Posteriormente, declaró la electora Milagros Apolinaris López (Caso Núm. CE-90-389, Exhibit 217). Su testimonio versó sobre sus direcciones y mudanzas en Cupey. Vol. 38, págs. 51-74. Fue contrainterrogada. Al finalizar su testimonio, el licenciado González Castañer reiteró el planteamiento de que la “ausencia de una teoría específica” conllevaba una expedición de pesca y atrasaba innecesariamente el proceso. íd., págs. 75-76. El licen-ciado Bray replicó que de la prueba surgía que “fue recusada y la teoría de nosotros es que fue recusada injustamente. No se necesita mucho para llegar a esa conclusión”. (Enfasis suplido.) íd. El Juez Polo reconoció “el planteamiento del [licenciado [González Castañer]. Ahora en este momento no vamos a exigirle que hagan un análisis de una teoría, porque no estamos nosotros ni siquiera en condiciones de pedirle eso”. íd., pág. 77. Entonces el licenciado González Castañer insistió en la necesidad de que se les dijera, cuando el testigo se sentara a declarar, la razón por la cual la Comisión Estatal se equivocó, para evitar el consumo innecesario de tiempo en el tribunal y en los alegatos. íd., pág. 78.
Más adelante testificó la electora Pura Acevedo Román (Caso Núm. CE-90-389, Exhibit 224). Declaró que vivía en el Residen-cial Lloréns Torres y que nunca fue notificada por la Comisión *261Estatal sobre su status electoral (ER). Tampoco persona alguna fue a emplazarla. Vol. 39, págs. 31-32. Luego del contrainterro-gatorio aconteció el siguiente incidente, el cual es sumamente revelador:
LCDO. BRAY: Solicitaríamos de la Comisión [Estatal], una Certificación, a los efectos de que Llor[é]ns está dentro del mismo precinto. O sea, Llor[é]ns Torres está todo dentro de un solo 'precinto.
LCDO. REY: Es impertinente, Su Señoría.
LCDO. CANALS: Su Señoría, con la venia del Tribunal.
CREEMOS QUE ES SUMAMENTE PERTINENTE, POR EL HECHO DE QUE EL REGLAMENTO DE RECUSACIONES APROBADO PARA LAS ELECCIONES DEL, PARA EL PE-RÍODO DE RECUSACIÓN DE 1981, ESTABLECE QUE NO PODRÁ RECUSARSE UNA PERSONA QUE VIVA DENTRO DE UN MISMO PRECINTO, POR LO QUE CONLLEVA UNA REUBICACIÓN. Y ESO ESTÁ CLARITO EN EL REGLA-MENTO, QUE ES UN EXHIBIT, VUESTRO HONOR.
LCDO. GONZÁLEZ CASTAÑER: Su Señoría, esto de nuevo es la paradoja que indicaba anteriormente. Es el mismo tipo de argumento de la situación anterior.
Ahora, un procedimiento de recusación, debidamente cumpli-mentado, es la parte demandante quien pretende traer de alguna forma, impugnarlo con algún planteamiento que nunca se había traído.
Y entonces, en la situación anterior pretendían que no se hiciera un planteamiento análogo. Esto es un procedimiento de recusación debidamente reglamentado. En la Ley están los pasos y ya los compañeros también los conocen y como resultado de ese proceso, una electora, siguiendo ese procedimiento quedó fuera de las listas electorales.
LCDO. BRAY: SU SEÑORÍA DE QUE SE HAYA SEGUIDO EL PROCEDIMIENTO ES LA CONCLUSIÓN DEL COMPA-ÑERO. NOSOTROS LO DISPUTAMOS....
LCDO. CANALS: Su Señoría, queremos hacer constar, que es que el compañero no estuvo en una gran parte de este pleito al decir *262este planteamiento, está por esta parte, es que el compañero no estuvo presente.
LCDO. GONZÁLEZ CASTAÑER: ¿Cuál es el planteamiento?
LCDO. CANALS: El planteamiento que acabo de hacer, Su Señoría, está presente ante este Tribunal desde la primera etapa de este pleito. Es que el compañero no estuvo presente aquí en ese entonces.
LCDO. GONZÁLEZ CASTAÑER: Bueno, Vuestro Honor, inde-pendientemente de si se hizo anteriormente o no, es un plantea-miento impertinente.
HON. JUEZ POLO: El compañero entiende que es imperti-nente. El Tribunal lo resolverá cuando vaya a adjudicar el derecho individual de cada elector, resolverá si tiene o no tiene derecho, si se excluyó apropiadamente o no se excluyó apropiadamente, si cumplió el elector con su obligación cuando es excluido. Todo eso lo resolveremos. (Énfasis suplido.) Id., págs. 37-39.
Luego declaró la electora Julia Rocheli Ramos (Caso Núm. CE-90-389, Exhibit 226). Demostró residir toda la vida en el Residencial César Cordero Dávila. Nunca fue notificada por la Comisión Estatal ni emplazada. Ningún partido político fue a su residencia a entregarle algún documento de la Comisión Estatal. Vol. 39, págs. 51 y 53.
En igual sentido declararon Carmen Cruz Rivera, del Resi-dencial Ramos Antonini; Consuelo Rivera Viera, de Barrio Obrero; Ramón Reyes Hernández, y numerosos electores más. íd., págs. 60-118.
ESTOS TESTIMONIOS PROBARON QUE LA MAYORÍA DE LOS DEMANDANTES INVOLUNTARIOS NO FUERON NOTIFICADOS PERSONALMENTE DE LAS SOLICITU-DES DE RECUSACIÓN NI NOTIFICADOS POR CORREO DE LAS DECISIONES DE LAS JUNTAS LOCALES. LOS RECURRIDOS ACEVEDO PÉREZ Y BÁEZ GALIB NO OB-JETARON LA ADMISIBILIDAD DE LA PRUEBA SOBRE FALTA DE CITACIÓN PERSONAL O NOTIFICACIÓN EN LOS TRÁMITES DE RECUSACIÓN.
A modo de paréntesis, repetimos, un examen de las transcrip-ciones refleja únicamente una queja dirigida a la forma en que el *263tribunal de instancia condujo sus trabajos en aras de evitar una dilación mayor, de superar la impresión pública de tardanza y de desanimar una expedición de pesca de los documentos de la Comisión Estatal. Excepto la objeción de “impertinencia” antes aludida levantada por el licenciado González Castafier —que no prosperó— no hay constancia adicional de que los demandados, aquí recurridos, hayan objetado la evidencia producida por estos demandantes involuntarios en torno a la falta de citación personal o de notificación por correo de la decisión que los recusaba. EN ESTAS CIRCUNSTANCIAS, SIN LUGAR A DUDAS, LA PRUEBA ENMENDÓ LAS ALEGACIONES. Regla 13.1 de Procedimiento Civil, 32 L.PR.A. Ap. III.
En la sesión correspondiente de 20 de diciembre —o sea, a escasamente dos (2) días de iniciarse el desfile de esta prueba— antes de declarar la electora Juana Rivera Díaz el licenciado Rey reformuló el planteamiento de que el procedimiento de añadidos a mano no estaba disponible para los recusados por domicilio (ER). AL ARGUMENTAR EN CONTRA CON NITIDEZ, EL LI-CENCIADO BRAY LE EXPLICÓ ASÍ SU TEORÍA DE DERE-CHO A BASE DE LA PRUEBA HASTA ENTONCES DESFILADA:
. . . Segundo, para que aplique el argumento del compañero, [el licenciado Rey] presume que se siguió correctamente el procedi-miento de recusación. O sea ....
HON. JUEZ: De exclusión, perdón.
LCDO. BRAY: ... el procedimiento administrativo para las recusaciones. Hay un procedimiento administrativo y hay un reglamento que está en evidencia.
HON. JUEZ: SÍ.
LCDO. BRAY: EMPLAZAMIENTO, CITACIÓN, TODO ESE TIPO DE COSA. SE PRESUME, LA ARGUMENTACIÓN DEL COMPAÑERO PARTE DE LA PREMISA DE QUE ESE PRO-CEDIMIENTO SE SIGUIÓ SEGÚN ESTÁ ESTABLECIDO.
NOSOTROS HEMOS PASADO PRUEBA AQUÍ DE QUE HAY ELECTORES QUE HAN VIVIDO 26 AÑOS EN EL MISMO LUGAR, NUNCA HA PASADO NADIE DE LA COMISIÓN [ESTATAL], NO HAN SIDO EMPLAZADOS, NO HAN SIDO *264CITADOS, NO HAN RECIBIDO NINGÚN TIPO DE NOTIFI-CACIÓN Y, CON TODO YESO, LOS EXCLUYERON.
PUES, MIRE, AHÍ HAY UNA CONTROVERSIA DE DERE-CHO. SÍ, EN EFECTO, ESTUVO BIEN RECUSADO, PARA EMPEZAR.
HON. JUEZ: O sea, que estamos ahora pasando sobre el procedimiento de apelación que establece el propio procedimiento.
LCDO. REY: Vamos a pasar juicio, Vuestro Honor, sobre los casos de cada uno, que tuvieron la oportunidad ....
LCDO. BRAY: No, que no tuvieron la oportunidad ....
LCDO. REY: Que tuvieron oportunidad . . .
LCDO. BRAY: . . . porque nunca se les notificó. Y ese es el testimonio que ha pasado por aquí.
HON. JUEZ: Ha pasado de todo, aquí ha pasado el que se enteró y no hizo nada, el que no se enteró, el que lo vio en el periódico. . . .
LCDO. BRAY: Su Señoría, pero si uno no se entera, si a uno la Comisión [Estatal] no le dice, “Mira, te voy a recusar por residencia”, no tiene por qué aparecer a la Comisión.
HAY UN CASO QUE DEFINE, QUE ESTABLECE CUÁLES SON LOS REQUISITOS PARA UNA RECUSACIÓN VÁLIDA Y SE TIENEN QUE CUMPLIR, Y ESOS REQUISITOS ESTÁN CONTENIDOS EN ESTE REGLAMENTO. Y NOSOTROS LO QUE ESTAMOS DICIENDO, PRECISAMENTE, ES QUE SE EMITIÓ UNA ORDEN DE RECUSACIÓN, SIN LA COMISIÓN [ESTATAL] TENER JURISDICCIÓN PARA ELLO.

SI ESO ES ASÍ, LA RECUSACIÓN ES INVÁLIDA Y EL ELECTOR TIENE DERECHO A VOTAR. Y ESE ES EL ARGU-MENTO.

LCDO. REY: Vuestro Honor, el Reglamento es completamente claro. La persona que estuviera en cualquier circunstancia que permitiera corregir el [status] de exclusión que le asignó la Comi-sión [Estatal], a base de una recusación, tuvo oportunidad de acudir ante los tribunales de Puerto Rico, hasta el último día, hasta el mismo día de las elecciones, para que se incluyera su nombre en las listas.
Precisamente, eso es lo que pretende este Reglamento, validar que, en vista de que todas esas personas que habían sido excluidas por residencia, tuvieron un proceso legal necesario y con todos los requisitos del debido proceso de ley y no acudieron a él, esas personas no podían votar en las elecciones.
Es un requisito indispensable que la persona presentara la resolución del Tribunal, como hubo tantas personas y como hubo *265tantos añadidos a mano que se adjudicaron en el mismo Coliseo y después, en todas las revisiones que hubo, porque tenían dentro de su sobre, las órdenes que llevaron. Porque a esas personas, de conformidad con el Reglamento, se les permitía votar en las elecciones, presentando la orden de un Tribunal de justicia que le hubiera acreditado su derecho.
Yo creo, Vuestro Honor, que no podemos buscarle vuelta a lo que dice claramente el Reglamento y le solicitamos a Vuestro Honor que lo aplique, en toda su extensión y con toda su fuerza, y que se excluya el testimonio de cualquier elector cuyo [status] sea excluido por residencia.
HON. JUEZ: Le vamos a dar la oportunidad de escucharlo, vamos a oír la prueba y lo resolveremos ....
LCDO. CANALS: Con la venia del Tribunal, Vuestro Honor, si me permite, como parte demandante en el caso ....
HON. JUEZ: Va a ser más cuestión de derecho, vamos a oír la prueba y cuando adjudiquemos, resolveremos eso, el caso individual.
LCDO. CANALS: Cómo no, Su Señoría, pero simplemente era una cosa muy breve, Su Señoría. Es que me da la impresión de que la parte demandada aquí, la representación del compañero y amigo Báez Galib y de Héctor Luis Acevedo, están trayendo un plantea-miento que no es la aplicación en este caso, porque ellos quisieran traer una cuestión como si fuera un pleito de clase, de que todos los que aparecen de tal forma, este Tribunal les puede eliminar su derecho a reclamar, contrario a lo que ordenó el Tribunal Supremo de Puerto Rico, que redactó, suscribió una demanda, hizo las alegaciones ....
HON. JUEZ: Vamos analizarlo uno por uno y vamos a resolver el derecho individual, uno por uno.
LCDO. CANALS: Cómo no, Vuestro Honor, muchas gracias.
HON. JUEZ: En la medida en que le aplique o no le aplique el planteamiento de derecho.
LCDO. REY: Si me permite Su Señoría, quisiéramos solicitar una reconsideración, por los motivos que le voy a explicar.
Vuestro Honor, en este momento, yo no sé cuántos, he pedido esa información, cuántos excluidos por residencia hay entre los clien-tes del compañero Bray. Pero de esos 150 que quedan, podría haber 125. Y nosotros podríamos ahorrarnos, todos los que estamos aquí, dos, tres semanas de juicio, si Su Señoría resuelve ese plantea-miento, que es una cuestión estricta de derecho, en este momento.
*266HON. JUEZ: Vamos a escuchar a los 125 y, si tienen derecho, le vamos a reconocer sw.[s] derechos a que se adjudique su[s\ voto[s].

Si no tienen derecho, vamos a resolver que no tienen derecho a que se les adjudique su voto, pero los vamos a escuchar.

LCDO. REY: Su Señoría, si me permite Vuestro Honor, en ese caso, quisiéramos pedirle a Vuestro Honor que . . . nosotros nos proponemos solicitar certiorari del Tribunal Supremo respecto a este punto, porque entiendo que sería de gran beneficio para todos los que estamos envueltos en este proceso, desde hace ya tanto tiempo, y que queremos verlo que termine.
HON. JUEZ: No hay problema. (Énfasis suplido.) Vol. 41, págs. 22-27.
¿Qué sucedió después? El 21 de diciembre el licenciado Rey informó que:

[L]a parte demandada ha decidido acatar el fallo de Su Señoría de escuchar a todos los excluidos por residencia.

Realmente, no pensamos que, en las circunstancias presentes de tiempo y de lugar, haya verdaderamente una oportunidad razonable de que el Tribunal pudiera resolver, sin que ya fuera académico, un recurso sobre ese fallo.

Naturalmente, Vuestro Honor, nos reservaríamos él derecho de presentar ante el Tribunal cualquier prueba de refutación que pudiera ser necesaria en cuanto al testimonio de todos estos electores que, a nuestro juicio, su testimonio es inconsecuente, en torno a lo que ellos declaren sobre el proceso de ... .

LCDO. BRAY: Pero la prueba. . . ¿Cuándo va a ser esa prueba? ¿En el turno del compañero?
LCDO. REY: Pues, la prueba de nosotros, normalmente, sigue ese orden. La prueba sería cuando se termine la prueba de los excluidos por residencia.
HON. JUEZ: Sí, cuando termine la prueba suya. Pues, prueba de refutación, probablemente englobada, para todos los que están en la misma situación.
LCDO. BRAY: Me imagino, entonces, que también recibiríamos, igual que nosotros les suministramos un listado de testigos, pues, un listado de ... .
LCDO. REY: Va a recibirlo.
HON. JUEZ: Sí, eso. . . . (Énfasis suplido.) Vol. 42, págs. 25-26.
Y continuó el desfile de la prueba. Para el 27 de diciembre el licenciado Rey reconoció que habían “surgido nuevos [issues'] *267durante esta última etapa del juicio, que necesariamente requie-ren una discusión integrada con el alegato principal”. Vol. 46, pág. 126.
El 29 de diciembre se desarrolló otro incidente en el que el licenciado Bray otra vez discutió y expuso, in extenso, la teoría de la nulidad de las recusaciones. Veamos:
LCDO. BRAY: Su señoría yo me opongo a la solicitud del compañero. Hay un procedimiento para recusar electores en Puerto Rico. Parte de ese procedimiento cuando no se puede emplazar personalmente a un elector[,] y aquí tenemos un elector que lleva cincuenta y pico de años viviendo en el mismo lugar, en la dirección que aparece en los récords de la Comisión Estatal de Elecciones!;] su señoría lleva cincuenta y pico de años viviendo ahí.
HON. JUEZ: No en la dirección que aparece en el récord, en el récord aparece una distinta a la que él dijo.
LCDO. BRAY: Antes de que progrese el planteamiento del compañero, tenemos que tener aquí el expediente de la Comisión Estatal de Elecciones para ver cuál es la dirección que aparece para ese elector en ese expediente.
Porque es ilógico que este señor, vive en el mismo lugar cincuenta y un años y aparezca una dirección aparentemente incorrecta en los récords de la Comisión Estatal de Elecciones. Ese es el primero.
HON. JUEZ: Aparece en, por lo menos en la consulta electoral que es el récord de la [CJomisión [Estatal], según está en el archivo maestro, que reside en el Kilómetro 1, hectómetro 8, de las Marinas de Monacillos.
LCDO. BRAY: Hay que ver el expediente de la Comisión para ver cuál es la dirección que aparece allí en ese expediente. Eso es lo primero.

Lo segundo, hay un procedimiento donde, cuando una persona no puede ser emplazada personalmente, hay que publicar un edicto. Eso lo dice el reglamento. El testigo acaba de testificar que él[,] hay edicto y correo certificado con acuse de recibo. Acaba de testificar que nunca recibió ningún tipo de comunicación de correo de la Comisión Estatal de Elecciones.

Tercero, cuando se decide la exclusión[,\ cuando la Junta que tome la decisión, decide esa exclusión, tiene que notificarle al elector. Y esa notificación es, por correo certificado con acuse de recibo. De acuerdo al reglamento. Acaba de testificar que él nunca recibió ningún tipo de comunicación de carreo de la Comisión Estatal de Elecciones.

*268
No hay la presunción de que este señor fue correctamente recusado. En estos momentos, no la hay. Es más[,\ lo que existe es todo lo contrario, una presunción de que no fue válidamente recusado. El planteamiento de nosotros es ... .

HON. JUEZ: ¿Por qué existe la presunción de que no fue válidamente recusado, porque no hay constancia de que se le haya notificado ... de por qué él no haya recibido la notificación por correo certificado?. . .
LCDO. BRAY: Esa notificación . . .
HON. JUEZ: Perdóname, no recibió tampoco la del Tribunal porque la dirección que aparece en los récords no es la que él reside, así es que lógicamente ....
LCDO. BRAY: Por eso es que necesitamos el expediente de la Comisión, porque si hubo algún tipo de comunicación, tiene que haber alguna evidencia en los récords de la Comisión Estatal de Elecciones. Esto es un requisito reglamentario. Si se cumplen con los requisitos reglamentarios, tienen que surgir de los expedientes de la Comisión Estatal de Elecciones. Por lo menos, la carta devuelta. Todas las cartas que no llegan, de alguna manera se devuelven, dicen no vive aquí, algo surge. En este momento no surge la presunción que está alegando el compañero ....
LCDO. BRAY: SU SEÑORÍA ESTO ES UNA CUESTIÓN DE JURISDICCIÓN. SI SU SEÑORÍA TIENE UN PLEITO Y SU SEÑORÍA CARECE DE JURISDICCIÓN SOBRE LA PERSONAL Y SU SEÑORÍA DICTA UNA SENTENCIA CATORCE MESES DESPUÉS, ESA SENTENCIA ES TAN INVÁLIDA COMO EL BIEN QUE SE DICTÓ.
HON. JUEZ: Sí, pero se presume hasta que se traiga evidencia de que actuó sin jurisdicción, se presume que tenía jurisdicción. La jurisdicción se presume hasta tanto se demuestre que no y hasta que se determine que no.
LCDO. BRAY: Y para eso se necesita el expediente de la Comisión, que supuestamente iba a estar aquí hoy para eso.
LCDO. GONZALEZ: Su señoría es que hay un acto judicial que, el reglamento le exige al juez que preside la [C]omisión [Estatal] que se cerciore de la publicación del edicto.
HON. JUEZ: Además hay un procedimiento para apelar de esa determinación, para impugnar.
LCDO. BRAY: Si el elector tiene conocimiento de la decisión . . . .(Énfasis suplido.) Yol. 49, págs. 35-37 y 39-40.
*269En esa ocasión, el licenciado Bray le pidió al tribunal que ordenara a la Comisión Estatal que las Juntas de Inscripción Permanentes (J.I.P) produjeran los expedientes individuales de las recusaciones de estos electores. Vol. 49, págs. 45-46. NUNCA ESTOS EXPEDIENTES FUERON PRODUCIDOS POR LA COMISIÓN ESTATAL.
Ante esta prueba y explicaciones del licenciado Bray, es claro que los demandados recurridos Acevedo Pérez y Báez Galib eran conscientes de las contenciones de los demandantes involuntarios. Siempre ejercitaron su derecho a contrainterrogar. Además, al finalizar el desfile de prueba de estos electores el licenciado Rey pidió, acorde con lo que había solicitado el 21 de diciembre, que se le permitiera presentar prueba de refutación. Así lo hizo el 4 de enero de 1990 con testigos y documentos. Declararon el propio Báez Galib, el Ledo. Francisco Cruz Román, Comisionado del RED. de la Comisión Local del Precinto 3, y otros funcionarios más. Vol. 53, págs. 87-124. Tan conscientes y notificados estaban de las alegaciones, y orientados en cuanto a la teoría de los demandantes involuntarios sobre falta de jurisdicción, que el licenciado Báez Galib dedicó parte de su testimonio a explicar la génesis del Reglamento de Recusaciones y Exclusiones de 11 de diciembre de 1987. Vol. 53, págs. 94-96. No hubo, pues, descono-cimiento ni sorpresa. Tampoco ausencia de oportunidad para presentar prueba de refutación. Ellos optaron por descansar sólo en la tesis absolutista de que esos electores recusados por domicilio (ER) no tenían derecho a votar bajo el procedimiento de añadidos a mano y que “ahora” no podían reclamar. Curiosa-mente, se abstuvieron de preguntarle al licenciado Cruz Román, Comisionado del EED. de la Comisión Local del Precinto 3, sobre la validez de los trámites de recusación seguidos por la Comisión Local de ese precinto.
Con esa prueba el caso quedó finalmente sometido por todas las partes. El Juez Polo concedió diez (10) días al licenciado Bray para “la relación de teorías en [los] casos”. (Énfasis suplido.) Vol. 53, pág. 126. Ese término vencía el lunes 15 de enero.
*270Con fecha 16 de enero el licenciado Bray, mediante carta dirigida al licenciado González Castañer —con copia a los aboga-dos Rey, David Rivé Rivera y Carlos Canals Mora— ratificó sus teorías en cuanto a los demandantes involuntarios excluidos de las listas por razón de domicilio.
El licenciado González Castañer objetó esa comunicación por ser “las razones esbozadas totalmente generales y no se identifi-can los fundamentos específicos en que se apoyan los reclamos individuales de cada uno de los electores . . . [lo] que constituye una violación a la orden de[l] . . . tribunal que tiene como consecuencia retrasar la función adjudicativa y que debe ser rechazada con vehemencia”. (Enfasis suplido.) Pidió que se les impusiera un plazo fatal para que notificaran “los hechos y las teorías de derecho en que apoyan sus reclamaciones bajo aperci-bimiento de que el incumplimiento de esta disposición conllev[a] la desestimación de sus reclamaciones”. A.O., págs. 2161-2162.
Mientras tanto, Granados Navedo, Acevedo Pérez y Báez Galib estipularon aplazar sus alegatos hasta el 29 de enero.
En cuanto al pedido del licenciado González Castañer, el 22 de enero el Juez Polo le concedió al licenciado Bray un plazo fatal de veinticuatro (24) horas para someter las teorías de sus represen-tados, agrupando las partes que están en idénticas circunstancias e identificando los integrantes de cada grupo que tengan cuestio-nes comunes de hecho y de derecho, ello bajo apercibimiento de “imponer severas sanciones, bien sea a los abogados, a los demandantes involuntarios o a ambos”. (Énfasis suplido.) A.O., pág. 2169.
Sobre el aplazamiento de los alegatos de Granados Navedo, Acevedo Pérez y Báez Galib, el 23 de enero el Juez Polo accedió debido a, entre otras circunstancias, “la falta de transcripciones y el número de demandantes involuntarios (134) que testifican^] así como la ausencia de teorías de derecho en cuanto a un gran número de ellos (Véanse órdenes núms. 98, 99 y 100). . .” .
El mismo 23 de enero el licenciado Bray sometió sus listas con expresión de los acápites. Al otro día, el licenciado González *271Castafier las objetó y pidió que se les impusieran sanciones. El 25 de enero el Juez Polo emitió la resolución siguiente:
Luego de examinar la moción informativa suscrita por el Ledo. Enrique Bray el 28 de enero de 1990, el Tribunal tiene por incumplida la orden dictada en corte abierta y reiterada en nuestras órdenes números 98 y 99. Un somero examen de las listas sometidas, con parca indicación en sus acápites, demuestra que son repetitivas, incluyen nombres de personas que no son partes y de personas que desistieron de sus reclamos. Ello equivale a poner a las partes adversas y al Tribunal a hacer una búsqueda para determinar quién es parte, cuál es su causa de acción y su teoría de derecho. No es función ni del Tribunal ni de la parte demandada organizar las alegaciones y prueba de la parte demandante.

No habremos de insistir más en cuanto a la forma en que el Ledo. Bray debe descargar su responsabilidad profesional para con sus representados, el Tribunal y las demás partes.

En estricta equidad nos vemos precisados a conceder a la parte demandada plazo(1) de 10 días para replicar a las teorías que tenga a bien esbozar el Ledo. Bray en su alegato.
El 14 de febrero de 1990 Acevedo Pérez y Báez Galib hábilmente alegaron que “no fue hasta la presentación del alegato de los demandantes [involuntarios] que sus oponentes pudieron conocer, a[u]n de forma imprecisa, las alegaciones y reclamos de estos electores”. A.O., pág. 2619. Esta posición fue reiterada, precisamente en el aludido alegato de réplica, al consignar que el tribunal “entonces autorizó a estos demandantes a no definir sus alegaciones hasta la presentación de su alegato principal, a pesar de la protesta de la parte demandada”. íd., pág. 2622. Igualmente lo alegaron en su moción de 15 de febrero, al señalar que el tribunal les autorizó “la presentación de un alegato que contuviera esas alegaciones”. íd., pág. 28-29. Es interesante que esta moción *272—que solicitaba la desestimación de esas alegaciones o que se les permitiera por segunda vez la presentación de evidencia para refutarlas— no fue acogida por el Juez Polo, quien la resolvió así:
Hemos examinado la moción de los codemandados Eudaldo Báez Galib y Héctor Luis Acevedo solicitando se reabra el caso para ofrecer prueba relacionada con los demandantes involuntarios representados por el Ledo. Enrique Bray.
En este momento este juez está examinando y evaluando la prueba ofrecida relacionada con otras controversias, por lo que no hemos analizado con detenimiento los alegatos de las partes en torno a la controversia de los “añadidos y rechazados”.
Sería prematuro decidir ahora si procede o no reabrir el caso para dar oportunidad a los demandados a desfilar prueba en torno al derecho que puedan o no tener los demandantes involuntarios.
Con el propósito de, en su momento, tener un cuadro más claro de lo que la solicitud de los demandados conlleva, deberán éstos someter una relación de los testigos que se propone utilizar de concederse la vista solicitada. (Énfasis suplido.) A.O., págs. 2833-2839.
Después, al dictar su sentencia, el Juez Polo resolvió que los demandantes involuntarios no podían atacar colateralmente los procedimientos de recusación de que fueron objeto. Como vere-mos, partió de la premisa equivocada de que las decisiones de las Juntas Locales que los recusaba se convirtieron en finales y firmes al transcurrir los términos para su apelación ante el Tribunal de Distrito. Y en cuanto a sanciones, se circunscribió a una tenue amonestación escrita. En su Sentencia de 10 de mayo de 1990, concluyó que los “actos del [licenciado Bray] estuvieron al margen de una violación [a] la Regla 9 de las de Procedimiento Civil, conducta merecedora de imposiciones de sanciones al abogado”. Caso Núm. CE-90-389, Apéndice I, pág. 54 esc. 37a.
Ante esta realidad procesal y evidenciaría, en su comparecen-cia Acevedo Pérez y Báez Galib nos argumentan —en caso de que resolvamos que estos electores tenían derecho a votar añadidos a mano— que tendríamos entonces que devolver el caso al Tribunal Superior para que éste adjudique la situación individual de cada elector sobre los testimonios ya desfilados de los electores y la *273prueba que ofrezcan la Comisión y los comparecientes en una nueva vista evidenciaría. Caso Núm. CE-90-391, Comparecencia, pág. 28 esc. 13.
Ese pedido es improcedente. En el caso de autos no hubo sorpresa. La teoría, las alegaciones y la prueba en torno a las violaciones al Reglamento de Recusaciones y Exclusiones, y la falta de jurisdicción de las Juntas Locales, estuvieron sobre el tapete judicial desde el principio del litigio. Ya desde el 7 de septiembre de 1989 Granados Navedo las había planteado me-diante el testimonio del elector Pedro Hernández Monserrate, Vol. 24, págs. 29-44. Posteriormente, se puso de manifiesto desde el 18 de diciembre de 1989, cuando los demandantes involuntarios intervinieron por conducto del licenciado Bray y declararon. El 2 de enero de 1990 terminó el desfile de esa prueba. Como antes mencionamos, el 4 de enero los demandados recurridos Acevedo Pérez y Báez Galib solicitaron y tuvieron la oportunidad de presentar prueba de refutación. Lo hicieron, pero no desvirtua-ron la presentada por los demandantes involuntarios.
Con vista a este trasfondo, la opinión mayoritaria incurre en serias afirmaciones incorrectas sin fundamento ni en los autos originales ni en la prueba. Nos dice que el foro de instancia evaluó “la evidencia presentada por cada elector en apoyo de sus contenciones . . .” . (Énfasis suprimido.) Opinión mayoritaria, pág. 32. Nada más lejos de la verdad. Los propios recurridos Acevedo Pérez y Báez Galib, en su comparecencia ante nos, consignan que el “Tribunal Superior no evaluó individualmente los casos de dichos electores . . .”. (Énfasis suplido.) Caso Núm. CE-90-391, Comparecencia, pág. 27.
En González v. Rodríguez Estrada I, supra, pág. 755, comen-zamos nuestra disidencia con el enjuiciamiento siguiente:
En todo su dramatismo jurídico, por primera vez en la historia, el Tribunal Supremo de Puerto Rico abandona su función de órgano adjudicador imparcial, por conducto de cuatro (4) Jueces, asume el papel que le corresponde propiamente a un demandante y procede, como medio coactivo, a redactar y a suscribir una demanda y sus alegaciones en contra de la voluntad de una legítima parte. Y todo *274a nombre de salvaguardar el derecho de los electores, la rapidez y el interés público. Semejante atropello es inconcebible.
En aquel momento nos preocupaba legítimamente el proceder mayoritario. Les impusieron a un grupo de electores unas “ale-gaciones básicas”, las cuales —según estimaban en aquel enton-ces— eran suficientes en derecho y exponían una reclamación justiciable. Aparentemente la historia era otra. En una continua-ción del curso decisorio errático e impreciso que ha caracterizado a la mayoría en estos casos, pretenden hoy echarse hacia atrás, limitar las alegaciones que ellos mismos redactaron y desestimar-les unas causas de acción válidas bajo la tesis de que los electores recusados no podían votar a través del procedimiento de añadidos a mano.
Hemos demostrado cómo esa conclusión mayoritaria choca contra el anterior mandato y la realidad de que los demandantes involuntarios ampliaron el párrafo C de las alegaciones para exponer que sus votos no fueron adjudicados por la Comisión Estatal, no sólo en contravención a la Constitución y a la Ley Electoral, sino de “sus reglamentos [y] jurisprudencia aplica-ble[s]’\ (Énfasis suplido.) A.O. págs. 174 y 226. Es incomprensible que puedan abstraerse de un lenguaje tan amplio y rico como el castellano y constreñir el reclamo invocado por estos electores durante todo el proceso.
Cuando analizamos las circunstancias comunes —excluidos por razón de residencia (ER)— como dice un refrán, se cae del palo que sus causas de acción se fundaban en la ilegalidad e improcedencia de sus respectivas recusaciones. Alrededor de este punto giró siempre toda la prueba que presentaron. Desde sus inicios, el licenciado Bray lo explicó. ¿En qué otra teoría podían hacer su reclamo? ¿No hemos establecido anteriormente que las alegaciones sólo tienen el propósito de bosquejar a grandes rasgos la controversia y así notificar y apercibir a la parte contraria de las contenciones y reclamaciones en su contra? ¿Es que un deman-dante tiene el deber de indicarle al juzgador cómo debe decidir, so pena de que su causa le sea desestimada? La mayoría de este Tribunal incurre nuevamente en el grave error de desvirtuar *275doctrinas procesales de profundo arraigo en nuestra jurisdicción. Granados v. Rodríguez Estrada II, supra.
Es obvio que los demandados recurridos estuvieron informa-dos en todo momento de las contenciones y reclamaciones en su contra. Durante el desfile de la prueba relativa a los electores con clasificación ER, tuvieron la oportunidad —como lo hicieron— de contrainterrogarlos. La teoría de los demandantes involuntarios saltaba a la vista si se atendía a la línea de interrogatorio, a la prueba que presentaron —que fueron indebidamente recusa-dos— y a las explicaciones claras del licenciado Bray. También demuestra la improcedencia de la propuesta de Acevedo Pérez y de Báez Galib de que devolvamos el caso a instancia para una nueva vista evidenciaría. Como dato importante, el Juez Polo ya no está disponible, pues renunció a la Judicatura efectivo el pasado 31 de julio.
No es correcta la contención de Acevedo Pérez y de Báez Galib de que hubo sorpresa o que objetaran la evidencia. Sólo se opusieron a la forma en que el Juez Polo condujo sus labores. Desde el comienzo de la prueba fueron informados de las alega-ciones. Así, en la vista de 19 de diciembre el licenciado Bray le mencionó al licenciado Rey los electores mal recusados, pues habían hecho transferencias (Vol. 38, pág. 18); al licenciado González Castafier le indicó que su teoría era que la electora Apolinaris López había sido injustamente recusada conforme la prueba (id., págs. 75-76), y le explicó al licenciado Rey la pertinencia del Reglamento de Recusaciones y Exclusiones en lo concerniente a que no procedía recusar a quien se mudaba en el mismo precinto y, además, que ellos disputaban que se hubiera seguido el procedimiento reglado (Vol. 39, págs. 37-39). Al otro día, 20 de diciembre, el licenciado Bray nuevamente le explicó al licenciado Rey su teoría, a base de la prueba desfilada, de que no se había seguido bien el procedimiento administrativo de recusa-ción, esto es, que los electores “no han sido emplazados, no han sido citados, no han recibido ningún tipo de notificación y, con todo eso, los excluyeron ...[.] Y nosotros lo que estamos diciendo, precisamente, es que se emitió una orden de recusación SIN LA *276COMISIÓN [ESTATAL] TENER JURISDICCIÓN PARA ELLO”. Vol. 41, pág. 24.
El Juez Polo, al finalizar la prueba de los demandantes involuntarios, les concedió a Acevedo Pérez y a Báez Galib la oportunidad que habían pedido de producir prueba de refutación. Únicamente trajeron aquella que estimaron conveniente. ¿De qué se quejan?
Sin embargo, la mayoría adopta ciegamente los argumentos de los recurridos Acevedo Pérez, Báez Galib y Rodríguez Estrada. Pretenden así descartar la realidad de que la prueba reveló contundentemente que la Comisión Estatal careció de jurisdicción sobre la persona de numerosos electores cuando entendió en los procedimientos de recusación. También, que los recurridos tuvieron la oportunidad y no presentaron prueba para refutar los extremos procesales en torno a la falta de jurisdicción, improcedencia e ilegalidad de las recusaciones.
La prueba desfilada rebatió la presunción de corrección de los procedimientos de recusación. La Comisión Estatal nunca produjo los expedientes (actas y récord) de las Juntas Locales de estos electores, aun cuando el licenciado Bray los solicitó. T.E. 49; págs. 45-46. Aplica, pues, el principio de que se trata de una evidencia voluntariamente suprimida que le era adversa. Regla 16.5 de Evidencia, 32 L.P.R.A. Ap. IV Nos preocupa, pues, que la mayoría haga caso omiso a este dato significativo y diga que los demandantes involuntarios tenían que producir esa prueba y no lo hicieron. Opinión mayoritaria, pág. 36. ¿EN PODER DE QUIÉN ESTABAN LOS EXPEDIENTES DE RECUSACIÓN? ¿CÓMO PUEDEN ENTONCES EXIGÍRSELOS A LOS DEMANDAN-TES INVOLUNTARIOS? Nunca debemos utilizar nuestro poder discrecional judicial abusivamente e imponer el peso de la prueba a quien no le corresponde. “Con marcha en retroceso en el ámbito procesal no se avanza hacia la superación de nuestra democracia.” Granados v. Rodríguez Estrada III, 124 D.P.R. 716, 720 (1989), opinión disidente.
Esclarecido este extremo, veamos qué resolvió el foro de instancia. EL JUEZ POLO ESCOGIÓ LA “VÍA PIADOSA’DEL *277TECNICISMO Y LA MAYORÍA CULMINA HOY ESE CAMI-NAR CON LA CRUCIFICCIÓN DE ESTOS ELECTORES. Aquél interpretó que el mecanismo especial de votación “añadidos a mano” nunca se previo ni estaba disponible para los electores excluidos por domicilio (ER). Se fundó en el texto “Procedimiento para votar añadido a mano en las elecciones generales de 8 de noviembre de 1988, aquellos electores que reclamen su derecho al voto y no aparezcan en las Listas Oficiales de Votación”, aprobado por la Comisión Estatal, consignado en el Memorando de 29 de octubre de 1988 (Caso Núm. CE-90-389, Exhibit 49), (4) y en los testimonios prestados por el licenciado Báez Galib, Comisionado Electoral del RED., y varios funcionarios de nueve (9) colegios que no autorizaron a algunos electores recusados a votar bajo ese sistema. En consecuencia, excepto nueve (9) casos, confirmó sin ulterior elaboración el dictamen de la Comisión Estatal de no adjudicarle los votos a noventa (90) electores.
ESA INTERPRETACIÓN RESTRICTIVA LA ACOGE LA MAYORÍA DE ESTE TRIBUNAL COMO MEDIO DECISO-RIO. TIENE EL EFECTO DE SOSTENER INJUSTAMENTE LA CERTIFICACIÓN DE ACEVEDO PÉREZ. En su fase operacional, y a tenor con el referido memorando (Caso Núm. CE-90-389, Exhibit 49, pág. 2), era deber de los miembros de las Subjuntas de Unidad buscar el nombre y las demás circunstancias personales del elector en las distintas listas preparadas por la Comisión Estatal, incluso la lista de exclusiones Alfa-Isla. Si el elector no aparecía en esas listas o presentaba una orden de un *278tribunal que ordenara su inclusión, la Subjunta de Unidad expedía una “autorización” para que fuera “añadido a mano” en el último colegio y pudiera votar. Ese trámite de la Subjunta de Unidad constituyó una determinación administrativa imputable a la Co-misión Estatal que abrió las urnas a esos electores. Los recurri-dos Acevedo Pérez, Báez Galib y la Comisión Estatal están impedidos ahora de cerrarles abruptamente las puertas judicia-les. Incidió, pues, el foro de instancia. Debió juzgar los reclamos individuales de esos electores. ELLO CREA UN VACÍO ADJUDICATIVO QUE, POR LO NUMEROSO DE LOS VO-TOS, POR SÍ SOLO IMPIDE CONFIRMAR LA SENTENCIA.
INDEPENDIENTEMENTE DE LO EXPUESTO, subsistió el deber del foro de instancia de evaluar los reclamos de estos electores recusados por domicilio (ER) como pleitos independien-tes por efecto directo e inexorable de la decisión mayoritaria emitida en Granados v. Rodríguez Estrada II, supra. Veamos.
Se recordará que en aquella ocasión todos esos' electores fueron unidos como partes indispensables y se les reconoció el derecho a ejercer las acciones que pudieran poseer bajo la Constitución y la Ley Electoral. Esa fue la razón principal para consolidar sus acciones con el pleito de la señora González Suárez. Esta electora, al igual que los que aquí nos ocupan, utilizó el sistema de votación “añadido a mano”, aun cuando también tenía un “status” electoral de ER. De hecho, el 7 de septiembre de 1989, al ella finalizar su testimonio, el licenciado Rey le señaló al Magistrado Polo que la señora González Suárez no podía votar mediante el sistema de “añadido a mano” debido a que era una electora que apareció en la lista de exclusión (ER). Vol. 24, págs. 23-24. Aun cuando esa prueba y postura estuvo ante nos, la tesis decisoria mayoritaria prevaleciente fue:
Es evidente que tanto el caso de la señora González Suárez como el de la impugnación por el señor Granados Navedo tienen el mismo objetivo —cuestionar el resultado electoral para el cargo de Alcalde de San Juan— y participan de un alto interés público que trasciende el de los litigantes propiamente. La conclusión de estos pleitos debería ponerle punto final a la controversia, al menos en *279nuestros tribunales. Sin embargo, entendemos que sin la acumu-lación como parte de los electores cuyos votos no fueron adjudica-dos, el remedio que podrían obtener los demandantes estaría incompleto y trunco. De no permitirse la acumulación, la sentencia en este cáso no podría oponérsele a los electores que posterior-mente cuestionen la privación de su derecho al voto, ya que no fueron partes en el mismo. (Énfasis suplido.) Granados v. Rodríguez Estrada II, supra, pág. 608.
Consciente el ilustrado tribunal de instancia de que, de acuerdo con la Constitución y la Ley Electoral, esos electores tenían causas de acción independientes, se enfrentó al asunto y optó por concluir que el mecanismo de votación “añadidos a mano” no era
. . . sustitutivo de aquellos procedimientos taxativos que opor-tunamente, previo a los comicios, debió efectuar el elector excluido. Tampoco es éste el mecanismo mediante el cual estos electores puedan ahora “apelar” determinaciones de la CEE en torno a su derecho a votar. Para ello tenían otros procedimientos reglamen-tados en ley. (Véase el Reglamento de Recusaciones y Exclusiones, 2.1 y ss.; [Exhibit] #887). Máxime cuando hubo una previa campaña publicitaria a través de los distintos medios noticiosos (radio, prensa y televisión) encaminada a orientar al electorado con problemas a visitar la Junta de Inscripción Permanente (JIP). {[Exhibits] #202, 203,205,207 y 377). Se publicaron además edictos en periódicos de circulación general que alertaban al electorado que aparecía en esas listas de hacer determinadas gestiones a tiempo porque de lo contrario corrían el peligro de perder su derecho al voto. {[Exhibits] #198-201). (Énfasis suplido.) Caso Núm. CE-90-389, Apéndice I, pág. 53.
Al hacerlo, el foro de instancia se hizo eco de la teoría expuesta por Acevedo Pérez y Báez Galib. Otra vez incidió. Esa conclusión parte de la tajante premisa de que el procedimiento de recusación de electores y su posterior exclusión de las listas fue perfecto y que no era susceptible de errores atribuibles a la Comisión Estatal. Se fundaron en que dicho trámite era cuasijudicial y adversativo, originado ante las Juntas Locales, y al cual le fue aplicado rigurosamente todas las garantías del debido proceso de *280ley, tales como citación adecuada, oportunidad de ser oídos y derecho a revisión judicial.
SE COLIGE, A CONTRARIO SENSU, QUE CUANDO EL TRÁMITE DE RECUSACIÓN PREVIO NO CUMPLIÓ CON EL DEBIDO PROCEDIMIENTO DE LEY, ESTARÍAMOS ANTE UN ERROR ATRIBUIBLE A LA COMISIÓN ESTA-TAL. DICHO DE OTRO MODO, SI CON LOS ELECTORES RECUSADOS (ER) NO SE SIGUIÓ FIELMENTE EL TRÁ-MITE ESTATUTARIO Y REGLAMENTARIO, EN ÚLTIMO ANÁLISIS NO CABE OTRA CONCLUSIÓN QUE LA DE QUE FUERON EXCLUIDOS DE LAS LISTAS “POR ERROR ATRIBUIBLE AL ORGANISMO ELECTORAL”. POR ENDE, PODÍAN VOTAR AÑADIDOS A MANO.
DISTINTO A COMO CONCLUYE LA MAYORÍA, LA PRUEBA TESTIFICAL Y DOCUMENTAL ASÍ LO REVELA; LOS DEMANDANTES INVOLUNTARIOS DEMOSTRARON QUE FUERON RECUSADOS INDEBIDA E ILEGAL-MENTE.
La acumulación de esos electores como demandantes involuntarios en la demanda separada de la señora González Suárez —electora igualmente excluida por recusación previa (ER)— y la consolidación de sus acciones, le imponía al foro de instancia el deber ineludible de examinar individualmente si esos reclamos independientes —los cuales, según su propia conclusión, no estaban prescritos— eran meritorios. En esa encuesta lo primero que debió hacer —según se le planteó— fue pasar juicio sobre la validez desde el punto de vista procesal de las exclusiones de recusación por domicilio (ER) y posteriormente, de ser nece-sario, evaluarlas en lo sustantivo. Aunque en su sentencia aludió al derecho a “apelar” que tenían los electores recusados por domicilio (ER) y se remitió expresamente al Reglamento de Recusaciones y Exclusiones, no profundizó en cuanto a si los procedimientos que culminaron con esas recusaciones fueron válidos conforme a la ley y al reglamento. De haberlo hecho hubiese advertido que numerosas de esas recusaciones (ER) fueron nulas por diversas razones, incluso por falta de jurisdic-*281ción. Por ende, esos electores, al igual que la señora González Suárez, podían “apelar ahora” las determinaciones previas de la Comisión Estatal que, a través de las Juntas Locales, motivaron sus exclusiones de las listas.
DEBE LA MAYORÍA DESPEJAR SU CONFUSIÓN. Opi-nión mayoritaria, págs. 35-37. LA SEÑORA GONZÁLEZ SUÁREZ FUE ORIGINALMENTE CLASIFICADA Y EX-CLUIDA POR DOMICILIO (ER). DESPUÉS FUE QUE “DE-MOSTRÓ” SU IMPROCEDENCIA. Y ELLO PORQUE SE LE DIO LA OPORTUNIDAD QUE AHORA SE LE NIEGA A LOS OTROS ELECTORES.
PERO HAY MÁS. El tribunal de instancia se expresó así:
Ante la preocupación de privar de su franquicia electoral a un ciudadano que a pesar de su [status] ER hubiese hecho gestiones afirmativas y oportunas ante la CEE en aras de advenir elector capacitado, pero que “por error atribuible al organismo electoral” no se incorporó a las listas, el tribunal cotejó todos los expedientes electorales de estas personas. Existen nueve electores en tales circunstancias. Todos ellos son electores hábiles y deben adjudi-carse sus votos. Veamos:
Unos quedaron excluidos a consecuencia de la proximidad en fechas entre sus solicitudes ante la CEE y los procedimientos de recusación ya comenzados ante la JIP o Comisiones [L]ocales. (“Este trámite administrativo no debe ser obstáculo o barrera que impida a un elector el libre ejercicio del sufragio.” . . . [P.N.P y P.I.P. v. Rodríguez Estrada], 88 JTS 128, a la página 6334). Otros quedaron excluidos debido a que formularon el documento inco-rrecto o a[u]n formulando el documento correcto, éste no se procesó en tiempo por el organismo electoral. Ello no es motivo suficiente como para que se confisque el voto de estos electores; no se les puede penalizar ni por ineficiencias en la CEE ni por errores de forma cometidos por funcionarios electorales —personas con co-nocimiento especializado de los tr[á]mites a efectuarse. (Énfasis suplido y escolio omitido.) Caso Núm. CE-90-389, Apéndice I, pág. 55.
De estos nueve (9) casos, POR SU IMPACTO DECISORIO, destacamos el del elector José A. González Curet, en el cual el Juez Polo decidió de la forma siguiente:
*282. . . Exhibit #117, [status] ER: Consta una Resolución del Tribunal de Distrito (Hon. José Mendoza Vidal) (Civil Núm. R.A. 88-204) del 4 de noviembre de 1988 mediante la cual se anuló el procedimiento de recusación efectuado en contra de este votante. A consecuencia de tal decisión se le cumplimentó una Petición de Inscripción como elector el 5 de noviembre de 1988 y se le expidió allí la TIE (3291104) con la cual votó. Cabe destacar que el número electoral que aparece e[n l]a resolución al hacer referencia al Sr. González Curet no le corresponde a este votante. (Énfasis suplido y en el original.) Caso Núm. CE-90-389, Apéndice I, pág. 56.
Esta determinación del ilustrado foro de instancia sobre una decisión judicial que anuló el procedimiento de recusación de este elector ES TRASCENDENTAL E INTRODUCE UNA DIMENSIÓN INEXPLORADA HASTA EL PRESENTE. Para ello tomamos CONOCIMIENTO JUDICIAL de los autos y de la resolución del Juez Mendoza Vidal en el referido caso Civil Núm. RA-88-204, y de numerosos más. DEL MISMO SURGEN UNOS HECHOS DRAMÁTICOS QUE ESTE ALTO FORO NO PUEDE IGNORAR. En síntesis, la decisión judicial del Juez Mendoza Vidal, cuatro (4) días antes de las elecciones, REITERÓ SU DECRETO DE NULIDAD RADICAL de la recusación contra este elector en la Comisión Local del Precinto 2 de San Juan. Su fundamento —avalado por los testimonios y admisiones en Sala de los miembros de la Comisión Local y de la J.I.P del mismo precinto— fue que “[e]n ESTA vista, y EN OTRAS ANTERIORES, el Tribunal se percató de la FALTA DE NOTI-FICACIÓN DE LA DECISIÓN DE EXCLUSIÓN POR DOMI-CILIO DE ESTE PRECINTO EN VIOLACIÓN A LA SEC-CIÓN 2.12 DEL REGLAMENTO DE RECUSACIONES Y EXCLUSIONES DE LA COMISIÓN ESTATAL DE ELECCIO-NES Y SE HA DETERMINADO POR ESTE TRIBUNAL LA NULIDAD DE TODAS LAS RECUSACIONES DE ESA CO-MISIÓN. LA PRESENTE ES UNA DE TANTAS RE-CUSACIONES NULAS”. (Énfasis suplido.)
Ese fallo correcto, como hemos visto, FUE ACATADO POR LA COMISIÓN ESTATAL, que inmediatamente le expidió a *283González Curet una Petición de Inscripción Especial, aun después de vencido el término. Ciertamente, la See. 2.12 del Reglamento de Recusaciones y Exclusiones, supra, en interacción con la See. 2.11 in fine, exigía que todo elector recusado fuera notificado por correo a la última dirección que surgiera del Registro General de Electores cuando fue citado originalmente mediante edictos y no compareció a la vista. IGUALES DICTÁMENES se produjeron en innumerables casos, entre los cuales figuran Zoraida Capacetti Rivera v. Comisión Local, Precinto 2 (Civil Núm. RA-88-187) de 14 de octubre de 1988; Gerónimo Soto Arocho v. Comisión Local de Elecciones, Precinto 2 (Civil Núm. RA-88-180) de 19 de octubre de 1988; Carmen M. Maldonado De Jesús v. Com. Local, Precinto 2 (Civil Núm. RA-88-194) de 27 de octubre de 1988; Bladimiro Román Rosario v. Com. Local, Precinto 2 (Civil Núm. RA-88-192) de 27 de octubre de 1988, y los casos RA-88-208, 210, 222, 235, 287, 239, 240, 241, 242, 243, 245, 246, 249, 250, 252, 253, 254, 255, 263, 264, 267, 268, 271, 272, 273, 274, 275, 276, 281, 282, 285, 286, 287, 288, 289, 291, 292, 293, 294, 295, 296, 297, 298, 321, 358, 360, 362, 363, 364, 365, 366, 367, 369, 370, 371, 373, 374, 375, 378, 379, 381, 382, 389, 393, 397, 399, 400, 401, 402, 403, 404, 405, 406, 409 y 413.
Las minutas correspondientes a las vistas de estas apelacio-nes judiciales —de 31 de octubre y de 4 de noviembre de 1988— recogen, como RAZÓN DE NULIDAD, el que los “COMISIO-NADOS DE LOS DIFERENTES PARTIDOS ASÍ COMO LA JUNTA DE INSCRIPCIÓN PERMANENTE ADMITIERON EN VISTAS ANTERIORES NO HABER NOTIFICADO DEN-TRO DEL TÉRMINO ESTATUTARIO LAS RECUSACIONES POR DOMICILIO”. (Énfasis suplido.)
LA SITUACIÓN ES MÁS SERIA. EL INCUMPLI-MIENTO Y LA INOBSERVANCIA DE LOS TRÁMITES ES-TRICTOS DE RECUSACIÓN POR LAS JUNTAS LOCALES Y LAS JUNTAS DE INSCRIPCIÓN SE EXTENDIERON A TODOS LOS DEMÁS PRECINTOS DEL MUNICIPIO DE SAN JUAN.
*284Así surge, en cuanto al PRECINTO 1, de las apelaciones Elena Osorio Olivo v. Com. Local, Precinto 1 (Civil Núm. RA-88-335) de 2 de noviembre de 1988; Asunción Pascual Vélez v. Com. Local, Precinto 1 (Civil Núm. RA-88-390) de 4 de noviembre de 1988, y Yolanda Bigles Padial v. Com. Local, Precinto 1 (Civil Núm. RA-88-424) de 7 de noviembre de 1988.
En el PRECINTO 3 prevaleció IGUAL DECRETO DE NULIDAD, conforme las apelaciones Francisca Domínguez Pérez v. Com. Local 3 (Civil Núm. RA-88-256) de 31 de octubre de 1988; Rosa M. Green Cañuelas v. Com. Local, [Precinto] 3 (Civil Núm. RA-88-278); Milagros Maldonado Centeno v. Com. Local, [Precintó] 3 (Civil Núm. RA-88-279); Juan Rivera Llados v. Com. Local, [Precinto] 3 (Civil Núm. RA-88-299); Teresa Rivera Quiñones v. Com. Local, [Precinto] 3 (Civil Núm. RA-88-300); Maritza López Rivera v. Com. Local, [Precinto] 3 (Civil Núm. RA-88-301); Francisca Morales Rivera v. Com. Local, [Precinto] 3 (Civil Núm. RA-88-302); Mariana Villalobos Otero v. Com. Local, [Precinto] 3 (Civil Núm. RA-88-303); Ramona Rivera Rivera v. Com. Local, [Precinto] 3 (Civil Núm. RA-88-304).
Merece destacarse el dictamen emitido en la apelación de Nicolás Crespo Kortright v. Com. Local, [Precinto] 3 (Civil Núm. RA-88-45) de 11 de julio de 1988, expositivo de que:
La notificación a un elector en los procedimientos de recusaciones por domicilio tiene el propósito de que la Comisión Local pueda actuar con jurisdicción[,] que no es otra cosa que [é]sta posea la autoridad para adjudicar sobre el caso.
Por lo tanto sus normas tienen que ser de cumplimiento estricto y específico, de forma que no pueda caber la menor duda de que la parte objeto de la recusación ha tenido, en forma clara, precisa e inequívoca, a su disposición para quedar informado de los proce-dimientos, todos y cada uno de los medios legales que el reglamento exige para la orientación del elector. (Enfasis suplido y en el original.)
En el PRECINTO 4 ocurrió la MISMA SITUACIÓN DE NULIDAD, según se desprende de las apelaciones siguientes: Luis Aparicio Yejo v. Com. Local, [Precintó] 4 (Civil Núm. *285RA-88-290) de 31 de octubre de 1988; Hiram Lugo Avilés v. Com. Local, [Precinto] 4 (Civil Núm. RA-88-351); Delia Murphy Collazo v. Com. Local, [Precinto] 4 (Civil Núm. RA-88-380); Jesús M. Morales Rivera v. Com. Local, [Precinto] 4 (Civil Núm. RA-88-388); Luz E. Martínez Diversé v. Com. Local, [Precinto] 4 (Civil Núm. RA-88-394); Norma Santiago Zayas v. Com. Local, [Precinto] 4 (Civil Núm. RA-88-407); Hermenegilda Román Alvino v. Com. Local, [Precinto] 4 (Civil Núm. RA-88-408); Milagros Benigarez Ramos v. Com. Local, [Precinto] 4 (Civil Núm. RA-88-415); Leonor Irizarry Santiago v. Com. Local, [Precinto] 4 (Civil Núm. RA-88-433); Rubén García Gómez v. Com. Local, [Precinto] 4 (Civil Núm. RA-88-438).
En el PRECINTO 5 EXISTIÓ EL MISMO VICIO. Así lo reflejan las apelaciones Gregoria Rodríguez Vázquez v. Com. Local, [Precinto] 5 (Civil Núm. RA-88-318); Bruno Dávila Díaz v. Com. Local, [Precinto] 5 (Civil Núm. RA-88-319); Walsh Dávila Frances v. Com. Local, [Precinto] 5 (Civil Núm. RA-88-372); Antolín Romero Valderrama v. Com. Local, [Precinto] 5 (Civil Núm. RA-88-412), y Carmen Lidia Sánchez v. Com. Local, [Precinto] 5 (Civil Núm. RA-88-423).
Cabe la mención especial a la resolución de la apelación promovida por la electora Ketty González Simonet v. Com Local, [Precinto] 5 (Civil Núm. RA-88-184) de 4 de octubre de 1988. En la misma, dicho magistrado resolvió:
Su residencia en la Urbanización de[l] Sagrado Corazón está en el mismo Precinto 5 de San Juan de la dirección en que fue recusada, por lo que de habérsele notificado en forma reglamentaria la decisión de su exclusión, ella hubiere podido apelar esa decisión con éxito, pues el propio reglamento prohibía la exclusión de electores del mismo precinto al tenor de la Sección 2.13(c) [del Reglamento de Recusaciones y Exclusiones, supra,] referente a situaciones en que no procederá una recusación por domicilio[,] que lee como sigue:
“Cuando el elector está debidamente ubicado en su precinto, pero su dirección es incorrecta. En este caso se ordenará que el error sea corregido administrativamente.”
*286[Y] la [Sec. 2.13](a):
“Por estar ubicados fuera de la unidad electoral que les corresponde, pero dentro del precinto.”
Su caso cae dentro de esas exclusiones. La determinación de la Comisión Local es nula de toda nulidad y la exclusión de la apelante fue contra derecho y no puede privarla de su derecho constitucional a votar en las elecciones de 1988. (Enfasis suplido.)
Finalmente, idénticas irregularidades —y por ende NULIDAD ABSOLUTA— ocurrieron en el PRECINTO 104, según lo acreditan las apelaciones José E. Rodríguez Suárez v. Com. Local, [Precinto] 104. (Civil Núm. RA-88-257) de 31 de octubre de 1988; María L. Muñiz Vélez v. Com. Local, [Precinto] 104 (Civil Núm. RA-88-258); Cándido Fortier Méndez v. Com. Local, [Precinto] 104 (Civil Núm. RA-88-259); Alfonsa Rodríguez Serrano v. Com. Local, [Precinto] 104 (Civil Núm. RA-88-260); María T. Ortiz Rodríguez v. Com. Local, [Precinto] 104 (Civil Núm. RA-88-261); Carmen Ocasio Calo v. Com. Local, [Precinto] 104 (Civil Núm. RA-88-384); María C. Castellano O'Reilly v. Com. Local, [Precinto] 104 (Civil Núm. RA-88-395); Ricardo García Lugo v. Com. Local, [Precinto] 104 (Civil Núm. RA-88-396); Andrea Román Rodríguez v. Com. Local, [Precinto] 104 (Civil Núm. RA-88-398); Noemí Sabat Bruno v. Com. Local, [Precinto] 104 (Civil Núm. RA-88-432), y Juanita Rivera Torres v. Com. Local, [Precinto] 104 (Civil Núm. RA-88-454).
LA MAYORÍA DE ESTE ALTO FORO NO PUEDE PASAR POR ALTO QUE EN ESTAS APELACIONES EL DECRETO DEL JUEZ MENDOZA VIDAL FUE EL MISMO QUE EL DEL CASO DE GONZÁLEZ CURET: “DE NULIDAD DE TODAS LAS RECUSACIONES DE ESA[S] COMISIONAS] ” ESTAMOS, PUES, ANTE UNOS DECRETOS JUDICIALES DEPURADOS FUNDADOS EN LOS TESTIMONIOS DE LOS MIEMBROS DE LAS JUNTAS LOCALES Y DE LAS JUNTAS DE INSCRIPCIÓN PERMANENTES.
DISTINTO A LA CONCLUSIÓN MAYORITARIA, A TRA-VÉS DE ESOS CASOS “CONTAMOS CON EL BENEFICIO DEL TESTIMONIO DE LOS MIEMBROS DE LAS JUNTAS LOCALES” QUIENES ADMITIERON EL INCUMPLI-*287MIENTO Y LA FALTA DE NOTIFICACIÓN POR CORREO. Opinión mayoritaria, pág. 37. LA COMISIÓN ESTATAL CONO-CIÓ DE ESTA GRAVE INOBSERVANCIA DEL DEBIDO PROCESO DE LEY —FALTA DE NOTIFICACIÓN— RE-QUISITO IMPRESCINDIBLE PARA QUE COMENZARA A CORRER EL TÉRMINO PARA QUE EL ELECTOR RECU-SADO PUDIERA APELAR AL TRIBUNAL. RESPETO LAS CIENTOS DE DECISIONES DE NULIDAD DICTADAS POR EL JUEZ MENDOZA VIDAL. SI LOS DEMANDANTES INVOLUNTARIOS, COMO AFECTADOS, NO FUERON NO-TIFICADOS POR CORREO DE LAS DECISIONES DE LAS JUNTAS LOCALES QUE LOS RECUSABAN, ¿CÓMO IMPO-NERLES EL DEBER DE HABER APELADO PREVIA-MENTE?
Los edictos genéricos publicados los días 1, 8 y 9 de julio, y 12 y 17 de septiembre de 1988 (Exhibits 198, 199, 200 y 201) NO SUBSANARON EL INCUMPLIMIENTO SUSTANCIAL DEL REQUISITO DE NOTIFICACIÓN POR CORREO DE LA REGLA 2.12 DEL REGLAMENTO DE RECUSACIONES Y EXCLUSIONES ANTES ALUDIDA. TAMPOCO PODÍAN ES-TIMARSE COMO UNA FORMA VÁLIDA DE NOTIFICA-CIÓN MEDIANTE EDICTOS. La razón es sencilla. Los textos de estas listas partieron de la premisa de que las órdenes de exclusión eran ya un asunto consumado e irreversible (fait accompli), firme e inapelable. Informaban que “la Comisión Estatal de Elecciones anuncia[ba] que de conformidad con el [A]rt. 2.023 de la Ley Electoral de Puerto Rico, [16 L.PR.A. see. 3073,] ha recibido órdenes de exclusión de las Comisiones' Locales para eliminar de las listas electorales del Municipio o precinto indicado a los siguientes electores que fueron recusados por haberse mudado de residencia (domicilio)”. (Énfasis suplido.) Se les indicaba a los electores afectados que lo único que podían hacer era acudir a las juntas de inscripciones “y solicitar trans-ferencia o reubicación”. NO SE HIZO mención alguna del dere-cho a apelar a los tribunales. DE ESTE MODO FUE OBLITERADO EL DERECHO A APELAR RECONOCIDO *288EXPRESAMENTE EN LA LEY ELECTORAL. ¿Cómo puede argumentarse seriamente, como lo hace la mayoría, que estos avisos constituyeron notificación suficiente? LA PRIMERA OPORTUNIDAD DE APELAR QUE TUVIERON ESTOS ELECTORES FUE ANTE EL JUEZ POLO QUIEN, AL IGUAL QUE LA MAYORÍA, LES CERRÓ LAS VÍAS APELATIVAS.
Es principio fundamental del Derecho en todos sus ámbitos, incluso la rama del derecho electoral, que los actos nulos no pueden ser utilizados para conferir o quitar derechos y que un organismo administrativo que nunca adquirió jurisdicción jamás podrá adquirirla mientras subsista el acto nulo que no pudo conferírsela. Esa había sido la norma tradicional hasta que hoy la mayoría la cambia abruptamente.
Para comprender cabalmente el espíritu reparador que animó los decretos del Juez Mendoza Vidal frente a la gravedad de las violaciones incurridas por las Juntas Locales —con el conoci-miento de la Comisión Estatal— en cuanto a los electores excluidos por ER, debemos primeramente efectuar un análisis somero de las disposiciones pertinentes del procedimiento dis-puesto en el referido Reglamento de Recusaciones y Exclusiones, aprobado el 11 de diciembre de 1987 por la Comisión Estatal. Acometamos la tarea.
La See. 1.4(2) de dicho reglamento, pág. 2, define diligencia-miento como la “acción de ENTREGARLE la notificación de la recusación a la persona recusada”. (Énfasis suplido.) Y en su inciso (4) define notificación de recusación como la “acción de dar aviso por escrito o por medio de edicto[s] a la persona recusada PARA QUE LA COMISIÓN LOCAL PUEDA ADQUIRIR JU-RISDICCIÓN SOBRE ÉSTA’. (Énfasis suplido.) íd. Con vista a estas definiciones notamos que la See. 2.5 le imponía la obligación al recusador de diligenciar y notificar PERSONALMENTE al recusado, y así ACREDITARLO bajo juramento. En la alterna-tiva, ante un diligenciamiento negativo debería notificarlo me-diante edictos. ESE TRÁMITE ESTABA CUALIFICADO. El recusador estaba obligado a notificar dentro de los siete (7) días *289calendarios siguientes a la presentación de la recusación ante la J.I.E, organismo que actuaba como Secretaría de la Junta Local. Después tenía que devolver la recusación diligenciada en o antes de los próximos tres (3) días laborables posteriores al diligenciamiento (See. 2.6).
Si el recusador, después de haber “realizado las diligencias 'pertinentes”, en siete (7) días no lograba notificarlo personal-mente y así lo “comproba[ba\ ante el Presidente de la Comisión Local mediante declaración jurada con expresión de dichas diligencias” (énfasis suplido), éste autorizaba la notificación me-diante edicto dentro de los próximos siete (7) días a partir de la fecha de la autorización (See. 2.7, pág. 6). Publicado el edicto, el recusador tenía que acreditar la notificación “mediante la presen-tación de la página del periódico donde se hubiere publicado o mediante la certificación expedida por el periódico donde se h[izo] constar día, fecha, y página de la publicación del edicto”. (Énfasis suplido.) íd.
En todas sus etapas este trámite era tan riguroso que, si pasaban diez (10) días desde la autorización de la publicación del edicto y el recusador no acreditaba esa publicación, “se entend[ía] desistida la recusación . . .”. (Énfasis suplido.) See. 2.7, supra. Para iniciar otra tenía que aducir justa causa.
Cumplido a cabalidad ese trámite, se celebraba la vista administrativa ante la Comisión Local para decidir los méritos de la solicitud de recusación. La citación para esa vista se tenía que hacer por correo certificado si el elector había comparecido. UNA VEZ RESUELTA, LA NOTIFICACIÓN DE LA DECISIÓN DE RECUSACIÓN DE LA COMISIÓN LOCAL AL ELECTOR QUE HABÍA SIDO NOTIFICADO MEDIANTE EDICTO Y NO HABÍA COMPARECIDO SE ENTENDERÍA CUM-PLIDA AL DEPOSITARSE ÉSTA EN EL CORREO, DIRI-GIDA A LA ÚLTIMA DIRECCIÓN QUE SURGÍA DEL RE-GISTRO GENERAL DE ELECTORES (Sec. 2.U). Los electores recusados por residencia tenían diez (10) días, contados a partir de la fecha de esa notificación de la decisión, para presentar una apelación ante el Tribunal de Distrito.
*290Finalmente, la See. 3.3, pág. 11, impone a la Comisión Estatal la obligación de publicar en dos (2) periódicos, “por lo menos quince (15) días antes del cierre del Registro del Cuerpo Electoral” (énfasis suplido), una lista de todas “las exclusiones de carácter firme” —(énfasis suplido) Sec. 7.1, pág. 16— de los electores excluidos durante el período de recusación. Sobre esta publicación debemos señalar dos (2) puntos cruciales. El primero, que la misma no constituía —ni podría constituirlo— “un edicto” o forma supletoria de notificar válidamente la orden de exclusión al elector. Nótese que las listas serían “contentivas de las exclu-siones de carácter firme . . .”. (Enfasis suplido.) Id. Y es que, en el orden procesal, el vocablo firme implica que ha transcurrido todo término apelativo. Y segundo, que EN LA CRONOLOGÍA DE 1988 ESE LISTADO DEBIÓ PUBLICARSE, A MÁS TAR-DAR, EL 4 DE SEPTIEMBRE. EN EL CASO DE AUTOS LA PRUEBA DEMOSTRÓ QUE LA COMISIÓN ESTATAL LO HIZO PARCIAL Y TARDÍAMENTE LOS DÍAS 12 Y 17 DE SEPTIEMBRE DE 1989.
Observamos que este reglamento se nutre necesariamente de nuestros previos pronunciamientos jurisprudenciales aplicables. Antes de su aprobación en 1987 no existía ninguno. Regía únicamente el Art. 11.2 contenido en el Manual de Procedimientos para las Comisiones Locales y las Juntas de Inscripción Permanentes de agosto de 1983 (Caso Núm. CE-90-389, Exhibit 366), que imponía a los miembros de la Junta el deber de hacer el diligenciamiento de la citación de una recusación del modo siguiente:
El diligenciamiento deberá ser hecho en la persona concernida, pero de no encontrarse presente, se podrá cumplimentar dejándolo con alguna persona mayor de edad en la residencia registrada del ciudadano haciendo constar en el formulario de diligenciamiento a quién se la entregó. De no haber persona mayor deberá gestionar el diligenciamiento nuevamente. Después de haber tratado sin resul-tado alguno en más de una ocasión la JIP levantará un acta y se acompañará al récord. (Énfasis suplido.)
*291Ciertamente esta forma de diligenciar no cubría todos los trámites mínimos necesarios exigibles por el debido proceso de ley. Surge del testimonio del propio demandado recurrido Báez Galib que el Reglamento de Recusaciones y Exclusiones intentó superar esas fallas al incorporar unas reglas esenciales y mínimas que dan vida y contenido al debido proceso de ley constitucional (“notificación, emplazamiento, etc.”), según fue sugerido por la Asociación de la Judicatura Puertorriqueña. Vol. 53, págs. 95-96.
Al examinarlo notamos que recoge las guías de P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981), que por su aplicabilidad al caso de autos merecen reproducirse. Primero, los procedimientos dispuestos por ley y por los reglamentos que gobiernan los trámites de recusación son de estricto cumpli-miento. Su inobservancia anula la recusación. íd., págs. 229 y 232. Y segundo, la suficiencia y validez de un diligenciamiento negativo implica y requiere que se haga un esfuerzo razonable para hacer llegar la citación al elector, de manera que éste pueda defender su voto antes de ser citado mediante edictos.
El trámite de recusación no podía ser concebido de otro modo. Es axioma elemental de debido proceso de ley que todo aquel que pueda verse afectado por alguna determinación de un organismo electoral tenga una legítima oportunidad de defenderse. De ahí que el diligenciamiento personal de la notificación deba satisfacer unas garantías mínimas para que pueda reconocerse su validez. El prestigio, la validez y la fuerza moral intrínsecos de una decisión administrativa o judicial no sólo depende de sus razonamientos, sino de darle oportunidad de enfrentarla por quien viene obligado a acatarla.
Sobre este último extremo, establecimos la norma de que un elector impugnado por una recusación, “en armonía con el man-dato constitucional . . . debe tener derecho a contradecir la recusación, Art. 5.034 (16 L.P.R.A. sec. 3234), y a comparecer y ser oído en la vista en que se examine y pueda adjudicarse la procedencia de la recusación. A ese fin, debe ser citado con suficiente antelación y de manera efectiva. No debe bastar, a este efecto, un mero diligenciamiento negativo de una citación. Debe *292quedar demostrado que se hicieron esfuerzos razonables para notificarle. El valor de un voto no puede hacerse depender de unas diligencias incompletas que en ocasiones son hechas por personas que pudieran tener mucho interés en que dicho voto no se cuente”. (Enfasis suplido.) P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 232-233.
Esa norma fue aplicada allí en la situación siguiente:
El Partido Popular impugna la citación por ser insuficiente. Estamos de acuerdo. No puede bastar un diligenciamiento nega-tivo para privar a una persona del derecho a vista y de ser oída, cuando se trata de anularle un derecho fundamental. Si no pudo localizarse a la persona en la dirección en que se esperaba que estuviese, deben hacerse diligencias para averiguar el sitio donde puede ser citada y demostrarse satisfactoriamente que se ha hecho un esfuerzo por localizarla. En caso negativo, la citación mediante edicto no puede descartarse. ... En el caso que ahora considera-mos, la prueba transcrita no revela esfuerzo alguno por localizar y notificar de la citación a la electora, aparte de un diligenciamiento negativo. Al ser informado el diligenciante de la citación, que la electora “vive en Puerto Rico”, según hizo constar en la citación, no especificó qué gestiones realizó para informarse de en qué direc-ción en Puerto Rico se le podía localizar.
Las gestiones mínimas hechas en este caso no cumplen con el debido proceso de ley. Al no dar una notificación adecuada, se privó a la electora de su oportunidad de comparecer y defender su voto. (Enfasis suplido.) P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 293-294.
Si la norma fue entonces buena y justa para el EED., ¿por qué no seguirla ahora? Recuérdese, según declaró el Comisionado Electoral de ese partido, licenciado Báez Galib, que en ese Reglamento de Recusaciones y Exclusiones “se dan todos los pasos procesales [‘notificación, emplazamientos, etc.’] que ellos [la Asociación de la Judicatura Fuertorriqueña] entienden que cum-plen con los requisitos constitucionales”. Vol. 53, págs. 96-97. ¿Cómo puede la mayoría sostener —a base de su aserto de que el “estado de derecho y los hechos ante nos son totalmente distintos” (énfasis suprimido) opinión mayoritaria, pág. 36— que no son *293aplicables estas normas jurisdiccionales al caso de autos? ¿Qué valor, entonces, tuvo la aprobación de este Reglamento de Recusaciones y Exclusiones? La única respuesta judicial es acatarlo y aplicarlo, como justicieramente lo hizo el Juez Mendoza Vidal. Veamos.
B. Recusaciones nulas por razones procesales
Al confrontar esta doctrina con el caso de autos es forzoso concluir la nulidad radical de las recusaciones (ER) de un numeroso grupo de electores que comparecieron como demandan-tes involuntarios. Sus citaciones mediante edictos estuvieron fundadas en unos diligenciamientos negativos insuficientes en derecho para conceder jurisdicción a las Juntas Locales para recusarlos y excluirlos válidamente. Aunque algunos recusadores visitaron las residencias de los electores o el área, al no encon-trarlos no hicieron esfuerzos razonables ni realizaron gestiones para citarlos personalmente.
Conforme los “exhibits” presentados en evidencia por estos demandantes involuntarios, los diligenciamientos negativos deta-llados adelante de su faz son insuficientes y no revelan esfuerzo legítimo para citarlos. Esta conclusión se impone en interacción con la prueba testifical desfilada —más adelante analizada— de varios electores que demostraron que nunca se mudaron de sus residencias, otros que notificaron a la Comisión Estatal de cambios en sus residencias en el mismo precinto y de otros que, de haber sido válidamente notificados del trámite de recusación, hubiesen comparecido ante la Comisión Local y que por tratarse sólo de dirección incorrecta no hubiesen podido ser excluidos. Como veremos, se trata de casos en que los efectos acumulativos de las irregularidades procesales y sustantivas habidas nos llevan a esa inescapable conclusión. Hay situaciones en que sobre un mismo elector inciden varias irregularidades. Ello explica por qué repetimos sus nombres al analizar separadamente las distin-tas infracciones procesales. Advertimos, no obstante, que la suma total se circunscribe a cincuenta y ocho (58) electores, según lo *294acreditamos en el Anejo 1 contentivo de sólo sus nombres exactos, no repetidos.
La realidad antes relacionada y la que exponemos más adelante es una realidad que la mayoría del Tribunal se niega a reconocer cuando resuelve que “[l]uego de examinar toda la evidencia presentada por estos electores en el foro de instancia, concluimos que la misma es insuficiente para rebatir las referidas, presunciones”. (Énfasis suprimido.) Opinión mayoritaria, pág. 36. ES MALA TÉCNICA ADJUDICATIVA NO EXPONER LOS FUNDAMENTOS ESPECÍFICOS E INDIVIDUALES PARA UNA CONCLUSIÓN TAN IMPORTANTE. ¿CUÁLES SON? NO LO SABEMOS. ESA FORMA MISTERIOSA DE NO ADJUDICAR “CONSTITUYE UNA PELIGROSA ALTERNA-TIVA NO COMPROMETIDA DE RESOLUCIÓN JUDICIAL’. (Énfasis en el original.) Granados v. Rodríguez Estrada I, supra, pág. 292, opinión disidente. LA FALTA DE EXPOSICIÓN DE LOS CRITERIOS USADOS NOS DIFICULTA EL ANÁLISIS, MÁXIME CUANDO LA SENTENCIA DEL TRIBUNAL DE ORIGEN TAMPOCO CONTIENE DETERMINACIONES FÁCTICAS NI JURÍDICAS AL EFECTO.
REALMENTE, LA MAYORÍA EVADE PASAR JUICIO SOBRE LOS RECLAMOS MERITORIOS DE ESTOS DE-MANDANTES INVOLUNTARIOS. Al hacerlo, otra vez yerra. Toda su argumentación olvida que ellos abrieron esta “caja de Pandora” en Granados v. Rodríguez Estrada II, supra. SOBRE TODO, PIERDEN DE VISTA QUE LA ALEGACIÓN DE FALTA DE JURISDICCIÓN DE LA COMISIÓN ESTATAL FUE DEBIDAMENTE PROBADA. Aun bajo el enfoque técnico mayoritario, el trastoque procesal subsiste. ¿Qué otra oportuni-dad pretenden tener Acevedo Pérez y Báez Galib? ¿No sometie-ron ya su caso? Consideramos un absurdo la decisión mayoritaria de aprisionar los reclamos de estos electores a las “teorías de derecho” incorporadas en la demanda que redactó este Triburial en la Sentencia de 10 de noviembre de 1989. También a un itinerario comprimido de escasamente unos días, mientras los recurridos Acevedo Pérez y Báez Galib tuvieron más de un (1) año *295para examinar la documentación de los electores excluidos por ER antes de que fueran acumulados y citados.
Cumplamos, pues, con nuestra misión rectora de hacer justi-cia. La prueba indubitadamente estableció que las decisiones de las Juntas Locales que excluyen por domicilio (ER) fueron nulas de su faz por insuficiencia documental en los diligenciamientos negativos —avalada por los testimonios de los electores— en los casos siguientes:
Exhibit Elector Gestiones Precinto
Pedro Hernández Visitar. Monserrate 00 05 £>■
Pura Acevedo Román No hay constancia de diligenciamiento ne-gativo. to to di. to
Julia Rocheli Ramos “Visité el área y con-sulté con los veci-nos.” to to 05 co CO
Gloria Cruz Torres “Visita.” to os ¡&. di-
Miguel González El diligenciamiento Villanueva está en blanco y no contiene expresión de gestión alguna reali-zada. to -q t — 1 OI o d^
Eleuteria Ortiz “Negativo. ” Figueroa <x> t<N 05
Águeda Santos Caba- El diligenciamiento Hero está en blanco y no contiene expresión de gestión alguna reali-zada. di.
Carlos A. Serpa “Visitar.” Serpa O 00 <N 00 di.
Carmen Serpa “Visitar.” Laureano T — t 00 -SO-di.
*296Exhibit Elector Gestiones Precinto
10. 283 Carmen López Oquendo No existe copia ni constancia del diligenciamiento ne-gativo.
11. 297 Nilda Consuelo González No hay constancia de diligenciamiento ni de recusación. cu
12. 321 Gladys Meléndez Boria No aparece diligenciamiento ne-gativo. to
13. 322 Gerardo Rivera Otero “Visita.”
14. 333 Gloria Muñoz Reyes “Visita.”
15. 368 Zoila González González “Visita.”
Véase Caso Núm. CE-90-389, Certificación.
Aparte de estos diligenciamientos, nulos de su faz, hay otros que no cumplen con las normas jurisprudenciales mínimas sobre el debido proceso de ley. Como sentenciamos en P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 295, “[n]o puede considerarse citada a una electora a base de un diligenciamiento negativo y nada más”. (Énfasis suplido.) Desde sus inicios las gestiones fueron insuficientes. Advertimos, sin dificultad, que los recusadores simplemente se limitaron a averiguar si dichos electores vivían en las direcciones que supuestamente aparecían en el Registro General de Electores. Quedó demostrado que “[no] se hicieron esfuerzos razonables para notificarle[s]”. Id., pág. 233. Expresiones tales como “no reside”, “no lo pude localizar”, se “desconoce su dirección actual”, sin indicarse las diligencias desplegadas para obtener la nueva dirección, son esfuerzos que no bastan.
De las expresiones de las personas que intentaron diligenciar la notificación de la recusación podemos derivar varias categorías: (1) no realizó ninguna gestión; (2) visitó el área residencial del *297elector recusado; (3) visitó solamente la presunta residencia del elector recusado, y (4) visitó y consultó con los vecinos o nuevos residentes.
Sin embargo, en ninguno de los casos ante nos los diligenciantes informan sobre gestiones adicionales que salvaran la validez de la notificación y hubiesen presuntamente conferido jurisdicción al organismo administrativo. No hay prueba de alguna gestión convincente para obtener información adicional de los posibles lugares donde podía localizárseles y notificarles personalmente de la recusación interpuesta. Así ocurre en múlti-ples casos de residenciales públicos, en que la persona se mudó de un apartamento a otro en el mismo edificio o proyecto, y que una simple visita al administrador hubiese revelado la nueva dirección y permitido su diligenciamiento personal. En los residenciales Nemesio R. Canales y Luis Lloréns Torres muchos de los electores recusados fueron obligados a mudarse, temporera o permanentemente, por las remodelaciones que hizo el Departa-mento de la Vivienda o por razón de cambios en el tamaño de sus unidades familiares.
Hay otros casos en que antes de iniciarse las recusaciones evidentemente los recusadores no cotejaron los expedientes elec-torales de los electores para cerciorarse si éstos habían hecho algún tipo de notificación oficial del cambio de domicilio y que por razones desconocidas la Comisión Estatal no la procesó.
La prueba desfilada en torno a estas circunstancias corrobora la insuficiencia de los diligenciamientos negativos y la invalidez de los procedimientos de recusación en los casos siguientes:
Exhibit Elector Gestiones Precinto
1. 214 Marta Sánchez “Visité la residencia 5 García y se me informó que no vive ahí. Vive otra gente — Ricardo Rodríguez.”
*298Exhibit Elector Gestiones Precinto
2. 217 Milagros Apolinaris “Visité esta dirección 5 López y se me informó que se mudó. Reside Gladys Díaz.”
3. 228 Carmen Cruz Rivera “Visité la vivienda y 3 consulté con los veci-nos.”
4. 229 Consuelo Rivera “Visité 704 William, 2 Vega Barrio Obrero.”
5. 231 Ramón Reyes “Visité esta residen- 4 Hernández cia y no vive, según me informaron.”
6. 252 Juana Rivera Díaz “Visité R. Las Mar- 2 garitas, Edif. 18, Apt. 181.”
7. 256 Daniel A. González “Vecino dijo no vive 1 Betancourt ahí.”
8. 257 Miguel A. Laureano “Visité Cortijo #608, 2 Santos Barrio Obrero, Santurce.”
9. 263 Justino Lorenzana “No reside en esta 4 Colón dirección.”
10. 273 Pedro Flores “Visité esta direc- 5 ción, elector no reside informó Olga Santiago, vive Doña Ana.”
11. 274 María L. Pérez “Con visitas a C/Ra- 2 Rodríguez fael Lamar #522.”
12. 275 Ana Celia Arana “Visité 402 Fernando 2 Hernández Calder Roosevelt.”
13. 282 Lourdes M. “No vive en esta di- 4 Rodríguez Ramos rección.”
14. 284 Isabelino Báez Alicea “Visité Calle 1 #76, Bo. Tokyo, Hato Rey.” 2
*299Exhibit Elector Gestiones Precinto
15. 289 Eva Cotto Ayala “Visité la residencia y se me informó que no vive actualmente Santa Cotto, su papá.” 5
16. 290 Andrea Benitez Santiago “No-la pude localizar en esta dirección.” 3
17. 291 Arturo Quiñones Aracil “Visité casa y con-sulté vecinos y no viven ahí.” 3
18. 292 Ramón González Dávila “Visité Calle 1 #136, Buena Vista, Hato Rey” 2
19. 293 José Andino Báez “Visité 2309 C/C Barrio Buena Vista.” 2
20. 294 Damaris De León Saldaña “Visité casa y con-sulté vecinos.” 3
21. 296 Pedro J. Ocasio De Jesús “Inf. vecinos que no vive.” 4
22. 300 Antonio Ramírez Morales “Visité C/Webb 705, Buena Vista, Barrio Obrero.” 2
23. 301 María T. García Santos “Visité casa y la Sra. Deogracia Ramos, actual residente, in-forma no conocer a esta persona.” 1
24. 305 Constancia Román Cruz “Visité a la residen-cia del elector, con-sulté vecinos, no vive ahí.” 3
25. 308 Nereida Rodríguez Mejías “Visité esta residen-cia y me informaron que no vive aquí.” 4
*300Exhibit Elector Gestiones Precinto
26. 312 Sixto Miranda Matta Visité la calle Caracas #723, Barrio Obrero, Santurce.”
27. 315 Antonia Torres Colón “No vive en esa dirección.”
28. 319 Ana Mojica Ortiz “Visité Edif. F19, Apt. 17, [R.] Manuel A. Pérez.”
29. 320 María Rodríguez Va- “Visité Edif. J17, lie Apt. 170[, R.] Manuel A. Pérez.” <M
30. 322 Gerardo Rivera “Visita.” Otero 4^
31. 331 Ramonita Ríos Cruz “Visité la Calle Jarandilla 450, Urb. San José, R.P” to
“Visité y no vive.” 32. 334 Víctor Cotto Castro 4^
“Hablé con Guillermo Hernández, nuevo residente, y me dijo que la recusada no vive.” 33. 361 Juanita Calderón Arroyo r — 1 O 4^
“Visité el Edif. J-13, Apt. 113 de[l R.] Manuel A. Pérez.” 34; 371 Francisca Cotto Rivera to
“Visité Apt. y con-sulté vecino.” 35. 372 Ana Torres Burgos co
Véase Certificación, supra.
Para los siguientes electores no existe constancia alguna de que el Presidente de la Comisión Local autorizara la publicación de edictos. Se incumplió, pues, con el requisito de la See. 2.7 del Reglamento de Recusaciones y Exclusiones, supra.
En ausencia de prueba en contrario, la única inferencia razonable es la visualizada en- el propio reglamento: que el recusador no pudo comprobar ni expresar a satisfacción del *301Presidente de la Comisión Local las diligencias negativas realiza-das para localizar al elector y, en consecuencia, la Comisión Estatal tampoco adquirió jurisdicción sobre estos electores:
[[Image here]]
Véase Certificación, supra.
C. Recusaciones nulas por ser improcedentes en sus méritos
Debido a la negativa del tribunal de instancia a evaluar en sus MÉRITOS el reclamo de los electores recusados y excluidos de las listas por ER, no hizo determinaciones de hechos en varios casos de electores cuyos TESTIMONIOS NO CONTRADICHOS ESTABLECIERON QUE NUNCA SE MUDARON NI CAM-BIARON SU DOMICILIO ELECTORAL. A base de una esme-rada evaluación de la transcripción, lo hacemos ahora. Bajo esta situación, los siguientes electores tenían derecho a votar y a que se les adjudicara sus votos:
Exhibit Elector Precinto
1. 86 Pedro Hernández Monserrate 4
2. 226 Julia Rocheli Ramos 3
3. 228 Carmen Cruz Rivera 3
4. 229 Consuelo Rivera Vega 2
5. 257 Miguel A. Laureano Santos 2
6. 271 Miguel González Villanueva 104
*302Exhibit Elector Precinto
7. 274 María Luisa Pérez Rodríguez
8. 275 Ana Celia Arana Hernández
9. 279 Águeda Santos Caballero
10. 289 Eva Cotto Ayala
11. 297 Nilda Consuelo González
12. 300 Antonio Ramírez Morales
13. 301 María T. García Santos
14. 313 Dolores Guzmán Rivera
15. 330 Alejandro Santos Caballero
16. 331 Ramonita Ríos Cruz
17. 333 Gloria Muñoz Reyes
18. 334 Víctor Cotto Castro
19. 362 José A. Gavillán Meléndez
Véase Certificación, supra.
IGUAL CONCLUSIÓN SE IMPONE EN LOS CASOS DE LOS ELECTORES QUE LA PRUEBA DEMOSTRÓ QUE, SI BIEN CAMBIARON DE RESIDENCIA, CONTINUARON VI-VIENDO EN EL MISMO PRECINTO O SE MUDARON DENTRO DE LA MISMA UNIDAD ELECTORAL, O DE UNA UNIDAD ELECTORAL A OTRA DEL MISMO PRECINTO.
A esos efectos, el Art. 2.002 de la Ley Electoral, 16 L.RR.A. see. 3052, exige que:
Asimismo todo elector, de ejercer su derecho al voto, deberá hacerlo el día de las elecciones en el precinto y unidad electoral al cual pertenece su inscripción. (Enfasis suplido.)
El requisito es que el elector vote en la unidad y precinto electoral donde está inscrito, que debe corresponder a aquel en que tiene su domicilio, concepto que gira donde tiene establecida su residencia fija y regular. Art. 2.004 de la Ley Electoral, 16 L.ER.A. see. 3054.
Y es que conforme la Sec. 2.13(c) del propio Reglamento de Recusaciones y Exclusiones, supra, pág. 9, se prohibía la exclusión por razón de domicilio (ER) “[cjuando el elector esta[ba] debidamente ubicado en su precinto, pero su dirección e[ra] *303incorrecta. En este caso se ordenarla] que el error [fuera] corregido administrativamente”.
En estas circunstancias la Comisión Local debió proveer ese remedio y no la exclusión. Claro está, las insuficiencias en los diligenciamientos negativos antes expuestas fueron la causa directa de que esos organismos incurrieran en dicho error. No cabe duda que de haber sido estos electores válidamente notifi-cados y de haber comparecido se hubiese evitado sus exclusiones por errores atribuibles a la Comisión Estatal. Los electores cuyos derechos fueron de este modo violados son:
Exhibit Elector Precinto
1. 214 Marta Sánchez García
2. 224 Pura Acevedo Román
3. 231 Ramón Reyes Hernández
4. 256 Daniel A. González Betancourt
5. 260 Leomarys Rivera Murphy
6. 263 Justino Lorenzana Colón
7. 273 Pedro Flores
8. 276 Eleuteria Ortiz Figueroa
9. 282 Lourdes M. Rodríguez Ramos
10. 283 Carmen López Oquendo
11. 284 Isabelino Báez Alicea
12. 290 Andrea Benitez Santiago
13. 291 Arturo Quiñones Aracil
14. 292 Ramón González Dávila
15. 294 Damaris De León Saldaña
16. 296 Pedro J. Ocasio De Jesús
17. 305 Constancia Román Cruz
18. 312 Sixto Miranda Matta
.19. 315 Antonia Torres Colón
20. 317 José Nieves Toro
21. 320 María Rodríguez Valle
. 22. 321 Gladys Meléndez Boria
23. 322 Gerardo Rivera Otero
24. 361 Juanita Calderón Arroyo
25. 368 Zoila González González
*304Exhibit Elector Precinto
26. 371 Francisca Cotto Rivera M
27. 372 Ana Torres Burgos CO
28. 373 Aida Vázquez Casillas CR
Véase Certificación, supra.
La prueba, además, demostró que el tribunal de instancia incidió al no ordenar la adjudicación de los votos emitidos por varios ELECTORES QUE HABÍAN NOTIFICADO CAMBIO DE SUS DIRECCIONES O QUE LAS RECUSACIONES CONTENÍAN DIRECCIONES INCOMPATIBLES. La mayo-ría de los casos versan sobre discrepancias sustanciales entre las diversas direcciones obrantes en los expedientes electorales y las utilizadas para realizar el diligenciamiento negativo, cuyo resul-tado es que éste sea nulo y, por ende, invalidante la causal de recusación.
En algunos casos el recusador diligenció en la dirección original del elector, a pesar de que en el expediente electoral existían documentos oficiales de la Comisión Estatal acreditativos de la nueva dirección. Estos casos, junto a otros, reflejan situa-ciones de inobservancia e irregularidades de CARÁCTER ACUMULATIVO.
1. NILDA CASTRO AVILÉS (Exhibit 104).
ESTE CASO EJEMPLARIZA EL CRITERIO RESTRIC-TIVO MAYORITARIO. Esta electora fue recusada y excluida de las listas electorales (ER) por no residir en la Calle Sol 270, Apt. 413, San Juan, según la Decisión de la Comisión Local de abril de 1988. Sin embargo, la prueba reveló que ella había notificado un cambio de dirección desde el 21 de julio de 1979, esto es, nueve (9) años antes de ser recusada, al Condominio La Puntilla D-2, Apt. 32. El formulario oficial, Autorización para Corrección de otros Datos Pertinentes, debió ser suficiente para reubicarla dentro del mismo precinto. La única limitación y advertencia que surgía de ese formulario era la posibilidad de que el cambio pudiera “requerir una transferencia”. Ello en su caso era inaplicable, pues se mudó dentro del mismo precinto. El error recae sobre los *305funcionarios de la Comisión Estatal y no puede ser fundamento para anularle el derecho al voto. Este caso ilustra también cómo el diligenciamiento negativo y la recusación fueron nulos. Su voto debió adjudicarse.
2. JULIA ROCHELI RAMOS (Exhibit 226).
Surge de la Solicitud de Recusación y de la Decisión de la Comisión Local que fue recusada y excluida de las listas electo-rales por no residir en el “Res. Quintana”, Edif. 13, Apt. 147, Hato Rey, Puerto Rico. Advertimos, sin embargo, que la dirección suministrada por la electora en su Petición de Inscripción fue “Ed. 13, Apt. 147, Res. César Cordero Dávila, Hato Rey”. Se trata de dos (2) residenciales diferentes. Razonablemente se puede con-cluir que el recusador conocía ese dato, pues en la solicitud de recusación indicó como su propia residencia el Residencial Cor-dero Dávila. Ello prueba que el diligenciamiento negativo fue nulo y que la Comisión Local y la Comisión Estatal carecían de jurisdicción para adjudicar la recusación. La causal de recusación también es inválida, pues la electora nunca se inscribió en la dirección indicada en la recusación. Su voto debió adjudicarse.
3. DANIEL A GONZÁLEZ BETANCOURT (.Exhibit 256).
Del expediente electoral surge que aparecía inscrito, y fue recusado, en el Callejón Amparo, Villa Palmeras. Su nueva dirección es la Calle República, del mismo sector, la cual aparece en una inscripción de partido de 1983 que obra en su expediente electoral. El dato de su nueva dirección no fue utilizado para nada en las gestiones realizadas para diligenciar la recusación. Con esa sencilla gestión hubiese sido citado personalmente.
4. IBIS J. MALDONADO NEGRÓN (Exhibit 268).
Según sus declaraciones no controvertidas surge que aun cuando presentó una nueva inscripción electoral y se le expidió la correspondiente Tarjeta de Identificación Electoral (T.I.E.) nueva el 19 de septiembre de 1988, esta electora fue excluida por residencia. La Comisión Estatal no procesó la segunda inscrip-ción. Resulta interesante llamar la atención al caso de esta electora. Mientras el Juez Polo se negó a contarle el voto, se lo adjudicó a su madre, Petronila Negrón Maldonado. Ambas elec-*306toras estaban en igualdad de condiciones y habían realizado las mismas gestiones.
5. EVA COTTO AYALA {Exhibit 289).
ESTE CASO ES DRAMÁTICO. Primeramente, la dirección en la Solicitud de Recusación y en la Decisión de la Comisión Local está incompleta. No corresponde a la dirección indicada por la electora en su Petición de Inscripción, a saber, el buzón rural “BN56KK”. De ordinario, los buzones rurales están localizados en grupos en un sólo lugar. Por ello es necesario diferenciar entre los distintos buzones. Y segundo, el recusador indicó que en esa dirección vivía su padre y no informa esfuerzo alguno hecho para conseguir la dirección y citarla personalmente. ¿Cómo sostenerse que el padre de esa electora desconociera la nueva dirección de su hija? Si el recusador lo inquirió, y esa era la realidad, debió consignarlo así. P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 293-294. Estamos ante un diligenciamiento negativo insuficiente en derecho.
6. MARÍA T. GARCÍA SANTOS {.Exhibit 301).
Fbe recusada y excluida de las listas por no residir en la “Calle Fajardo #3, Villa Palmeras, Santurce”, aun cuando de su Petición de Inscripción de mayo de 1984 y de su Declaración Jurada de agosto de 1986 surgía como dirección correcta “Calle Fajardo #313, Villa Palmeras, Santurce”. El diligenciamiento negativo y la causal de recusación fueron inválidas y su voto debió adjudicarse.
7. CONSTANCIA ROMÁN CRUZ {Exhibit 305).
ESTE CASO ES PATÉTICO. De su expediente electoral surge que fue recusada en abril de 1988 y excluida de listas electorales por la Comisión Local en mayo de 1989 por no residir en la Calle Capitán Amézquita #1171, Buen Consejo, Río Piedras. Sin embargo, desde el 11 de julio de de 1984 había suscrito una Declaración Jurada en un formulario oficial ante la J.I.P donde solicitaba a la Comisión Estatal la expedición de una T.I.E. duplicada para sustituir la que perdió en un robo. Allí indicaba como su nueva dirección a esa fecha el Condominio Villa Pana-mericana, Edif. K, Apt. 203, Río Piedras. Su solicitud fue procesada. Sin embargo, esta información no fue utilizada por la *307Comisión Estatal para actualizar su nueva dirección, dato que lógicamente dicho organismo tenía que verificar para determinar si era o no una electora inscrita. La omisión de la Comisión Estatal no puede ser razón para penalizarla. Más aún, no puede ser excusa para sostener una recusación nula fundada en un diligenciamiento que de su faz es insuficiente. Con un simple examen de su expediente, el recusador muy bien pudo haberla citado personalmente. No lo hizo y, claro está, logró de ese modo ilegal excluirla de las listas.
8. DOLORES GUZMÁN RIVERA (Exhibit 313).
Fue recusada y excluida de las listas electorales por no residir en la “Calle Principal 2208, Buena Vista, Santurce”. Conforme su Petición de Inscripción y su testimonio, su dirección correcta era “2258 Calle Principal, interior Buena Vista, Santurce”. El diligenciamiento negativo y la causal de recusación son inválidas y su voto debió adjudicarse.
9. ANA MOJICA ORTIZ (Exhibit 319).
Esta electora fue recusada y excluida por alegadamente no residir en el Edif. 19, Apt. 17, Residencial Manuel A. Pérez. El diligenciamiento negativo consigna que el recusador visitó el “Edif. F19, Apt. 17, Manuel A. Pérez”. Esa dirección visitada es incompatible con la dirección obrante en los récord de la Comisión Estatal. El diligenciamiento negativo y la causa de recusación son nulos y debió adjudicarse su voto.
10. ALEJANDRO SANTOS CABALLERO (Exhibit 330).
Fue excluido por no vivir en “La Marina, Carr. #19, KO, H.M. 8”. Sin embargo, su Solicitud de Inscripción indicaba como dirección correcta la “Carr. 19, KM. 1, H.M. 8”, donde reside hace décadas. El diligenciamiento y la causal de recusación fueron nulos y su voto debió adjudicarse.
11. GLORIA MUÑOZ REYES (Exhibit 333).
Fue recusada y excluida por no residir en la “Ave. Américo Miranda, Reparto Metropolitano, Río Piedras, ER.”, aun cuando su dirección completa —según la Petición de Inscripción— era “Ave. Américo Miranda #1182, Reparto Metropolitano”. El dili-*308genciamiento negativo y la causal de recusación son nulos, y su voto debió adjudicarse.
12. JUANITA CALDERÓN ARROYO (Exhibit 361).
Fue recusada y excluida por no residir en la “Calle 6, No. 377, Ext. San Agustín, Río Piedras, ER.”. Su expediente electoral reflejaba que la dirección en su Petición de Inscripción era “Calle Villacastín, Edif. 8, Apt. 657, San José”. Sin otra explicación, el diligenciamiento negativo y la causal de recusación no pueden prevalecer y su voto debió adjudicarse.
Hemos visto cómo el descuido y la ligereza fueron la orden del día al momento de diligenciar y procesar algunas de las recusaciones por razón de residencia (ER). En ocasiones se recusó a electores que continuaban viviendo en la misma direc-ción en que estaban inscritos. Por otro lado, se pretendió diligen-ciar otras recusaciones sin que se realizaran gestiones suficientes para notificar personalmente al elector. En varios casos la prueba no contradicha demostró que si bien era cierto que ya el elector no residía en la dirección originalmente consignada en la Petición de Inscripción, su actual residente conocía su paradero y la nueva dirección, pues era un familiar inmediato, amigo o persona conocida. En otros, específicamente cuando el elector aparecía inscrito con dirección en un residencial público y éste demostró que se mudó dentro del mismo residencial, brilla por su ausencia alguna gestión con el administrador, persona a cargo de la asignación y reubicación de los residentes en el proyecto. Veamos una muestra característica de estos casos.
1. RAMÓN REYES HERNÁNDEZ (Exhibit 231).
Su declaración no controvertida y la prueba demostraron que para la fecha de las elecciones de 1988 vivía temporeramente en la Calle 25 #508, Puerto Nuevo. Sin embargo, aparecía inscrito en la Calle Bogotá #106, Puerto Nuevo. Fue recusado en la dirección de la Calle Bogotá al señalar el recusador que “[v]isit[ó] esta residencia y no vive, según [l]e informaron”. Dado el hecho que la hija del elector residía en esa dirección en aquel entonces, resulta inconcebible e inaceptable la suficiencia de tal gestión.
*3092. GLORIA CRUZ TORRES (Exhibit 264).
Se mudó de la Calle 42 #1204, Reparto Metropolitano, donde aparecía inscrita y fue recusada. La única gestión realizada por el recusador fue “visitar”. A pesar de ello, tanto su mamá como sus hermanos y su cuñado continuaban residiendo en su antigua dirección. Con una simple pregunta el recusador lo hubiese averiguado y podido notificarle personalmente.
3. PEDRO FLORES (Exhibit 273).
La prueba demostró que para la fecha de las elecciones de 1988 vivía en el Edif. 8, Apto. #117, Residencial Brisas de Cupey, Río Piedras, pero aparecía inscrito en el Edif. 6, Apto. 85 del mismo residencial. La recusación fue diligenciada en esta última dirección. El recusador consignó la gestión siguiente: “Visité esta dirección, elector no reside informó Olga Santiago, vive Doña Ana.” Sin embargo, se probó que esta “Doña Ana” resultó ser Ana Colón, a quien el elector en cuestión conocía personalmente y. quien tenía conocimiento de su nueva dirección.
4. MARÍA LUISA PÉREZ RODRÍGUEZ (Exhibit 274).
Con su declaración no contradicha y evidencia documental probó que para noviembre de-1988, y durante treinta y siete (37) años, ha residido en la Calle Rafael Lamar Núm. 522, Ext. Roosevelt, Hato Rey. Así aparecía inscrita y allí fue recusada. A pesar de ello, el recusador consignó haber realizado las gestiones siguientes: “con visitas a c/Rafael Lamar #522.”
5. ANA CELIA ARANA HERNÁNDEZ (Exhibit 275).
Probó que para noviembre de 1988, y durante cuarentioeho (48) años, residía en la Calle Fernando Calder #402, Roosevelt, Hato Rey. Allí aparecía inscrita y fue recusada. Aun así, el recusador señaló que visitó “402 Fernando Calder, Roosevelt.”
6. ELEUTERIA ORTIZ FIGUEROA (Exhibit 276).
Se inscribió y fue recusada en el Edif. 38, Apto. 777 del Residencial Luis Lloréns Torres. Para 1983 se mudó al Edif. 119, Apto. 2213 del mismo residencial. El diligenciamiento sólo dice “negativo”. Obviamente el recusador no hizo gestión alguna con el administrador del proyecto para conocer su nueva dirección. De haberlo hecho, hubiese podido citarla personalmente.
*3107. ÁGUEDA SANTOS CABALLERO (Exhibit 279).
Demostró que durante cincuentiocho (58) años ha residido en el Barrio Monacillos, La Marina, incluso para la fecha de las elecciones de 1988. Aparentemente fue recusada allí mismo. El diligenciamiento está en blanco y no contiene expresión de gestión alguna realizada.
8. CARMEN LÓPEZ OQUENDO (Exhibit 283).
Su declaración no controvertida y la prueba demostraron que se mudó del Edif. 6, Apto. 53 del Residencial Jardines de Cupey —donde aparecía inscrita y fue recusada— al Edif. 4, Apto. 36 del mismo residencial. No existe copia ni constancia de diligencia-miento negativo.
9. ANDREA BENÍTEZ SANTIAGO (Exhibit 290).
Ha vivido en el Residencial César Cordero Dávila, aproxima-damente, por los últimos diecinueve (19) años. Sólo se mudó del Edif. 10, Apto. 77, donde aparecía inscrita y fue recusada, al Edif. 13, Apto. 136. El recusador no hizo gestión alguna con el administrador del residencial, por lo que consignó que “[n]o le pud[o] localizar en esta dirección”.
10. NILDA C. GONZÁLEZ QUIÑONES (Exhibit 297).
Declaró y desfiló prueba de que para noviembre de 1988 residía y aparecía inscrita en la Calle Modena #1897, College Park. Vive en esa dirección hace aproximadamente veintiséis (26) años. Aun así, se le recusó ilegalmente en esta dirección. En su expediente electoral no aparece trámite alguno de recusación o exclusión.
11. ANTONIA TORRES COLÓN (Exhibit 315).
Su testimonio no contradicho y la prueba desfilada establecie-ron que, a pesar de que aparecía inscrita en la Calle 54 SE #1149, Reparto Metropolitano, se había mudado a la Calle 42 SE #1221. Se le recusó en su antigua dirección y el recusador alegó que ésta “[n]o vive en esa dirección”. Tal gestión resulta insuficiente, pues su hijo era quien permanecía viviendo en la residencia de la Calle 54 SE y fácilmente, de haberlo preguntado el recusador, le pudo haber informado.
*31112. GLADYS MELÉNDEZ BORIA (.Exhibit 321).
Aparecía inscrita en la Calle Cortijo, Barrio Obrero. Ello a pesar de residir en el Mirador Las Casas para la fecha de las elecciones. Aparentemente fue recusada en la dirección de la Calle Cortijo. Su madre continuaba viviendo en esa dirección y allí la electora recibía toda su correspondencia. No aparece en su expediente electoral diligenciamiento negativo alguno de la recu-sación.
13. GERARDO RIVERA OTERO CExhibit 322).
Su declaración no controvertida y la prueba presentada estableció que se mudó del Edif. 9, Apto. 160, al Edif. 10, Apto. 180 del Residencial Nemesio R. Canales. Se le requirió mudarse de unidad debido a los trabajos de remodelación que se llevaban a cabo en el proyecto. El recusador sólo consignó haber hecho una “visita”, sin embargo, no entrevistó al administrador del residen-cial.
14. GLORIA MUÑOZ REYES (Exhibit 333).
La prueba y su testimonio reflejaron que para noviembre de 1988, y por treintinueve (39) años, ha residido en la Ave. Américo Miranda #1182, Reparto Metropolitano. Aun así, se le pretendió recusar allí al señalar el recusador que realizó una “visita” a la Ave. Américo Miranda. La ilegalidad de su exclusión es evidente.
15. ANA TORRES BURGOS (Exhibit 372).
La prueba demostró que para la fecha de las elecciones de 1988 vivía en el Edif. 81, Apto. 832 del Residencial Ernesto Ramos Antonini. Constaba inscrita y fue recusada en el Edif. 16, Apto. 153 del mismo residencial. El diligenciamiento negativo señala que el recusador “[v]isit[ó el] Apt. y consult[ó] vecino”. Sin embargo, no preguntó al administrador del residencial dónde residía.
D. Recusaciones nulas por falta de prueba y de notificación
Además de estos casos, erró el tribunal de instancia al negarse a adjudicar los votos emitidos por varios electores en cuyos expedientes electorales no existió evidencia alguna del trámite de recusación.
*312Los expedientes electorales huérfanos de esta crucial prueba corresponden a los siguientes tres (3) electores:
Exhibit Elector Precinto
1. 263 Justino Lorenzana Colon ^
2. 297 Nilda Consuelo González
3. 362 José A. Gavillán Meléndez OJ
Ausente esta prueba, el tribunal debió adjudicar estos votos por no existir fundamento alguno en qué sostener presunción sobre corrección administrativa.
Aparte de que no fueron notificados por correo de la orden de recusación de la Comisión Local, según disponía la Sec. 2.12 del Reglamento de Recusaciones y Exclusiones, supra, los siguientes electores tampoco fueron incluidos en los edictos que debieron publicarse acorde con la Sec. 7.1 del susodicho reglamento:
Exhibit Elector Precinto
1. 263 Justino Lorenzana Colón 4
2. 276 Eleuteria Ortiz Figueroa 1
3. 279 Águeda Santos Caballero 4
4. 282 Lourdes M. Rodríguez Ramos 4
5. 283 Carmen López Oquendo 5
6. 292 Ramón González Dávila 2
7. 313 Dolores Guzmán Rivera 2
8. 321 Gladys Meléndez Boria 2
9. 330 Alejandro Santos Caballero 4
10. 334 Víctor Cotto Castro 4
11. 373 Aida Vázquez Casillas 5
Otros electores fueron incluidos sólo en el listado del periódico El Nuevo Día de 12 de septiembre de 1988, en violación a la See. 7.1 del mismo reglamento, supra:
Exhibit Elector Precinto
1. 231 Ramón Reyes Hernández
2. 257 Miguel A. Laureano Santos to
*313Exhibit Elector Precinto
3. 260 Leomarys Rivera Murphy
4. 264 Gloria Cruz Torres
5. 271 Miguel González Villanueva rH
6. 289 Eva Cotto Ayala
7. 293 José Andino Báez
8. 308 Nereida Rodríguez Mejías
9. 317 José Nieves Toro
10. 322 Gerardo Rivera Otero
11. 333 Gloria Muñoz Reyes
Finalmente, en igual situación —por haber sido incluidos únicamente en el periódico El Mundo de 17 de septiembre— se encuentran los electores siguientes:
Exhibit Elector Precinto
1. 217 Milagros Apohnaris López Ol
2. 229 Consuelo Rivera Vega M
3. 273 Pedro Flores Ol
4. 274 María Luisa Pérez Rodríguez M
5. 275 Ana Celia Arana Hernández N)
6. 312 Sixto Miranda Matta
7. 368 Zoila González González
EN RESUMEN, SEGUN HEMOS DEMOSTRADO, POR GRAVES OMISIONES, INOBSERVANCIAS E IRREGULA-RIDADES —EN LA MAYORÍA DE LOS CASOS ACUMULATIVAS— LOS TRÁMITES Y LAS ÓRDENES DE RECUSACIÓN DE LOS ELECTORES QUE ANTECEDEN SON RADICALMENTE NULAS. EL TRIBUNAL DE INS-TANCIA INCURRIÓ EN UN INSUBSANABLE ERROR AL NEGARSE A RECONOCERLO ASÍ Y ADJUDICAR EL VOTO DE ESTOS GRUPOS DE ELECTORES, QUE POR SER TAN NUMEROSOS Y FAVORECER A GRANADOS NAVEDO —ASCIENDEN A CINCUENTA Y SIETE (57) VOTOS-HUBIESEN PUESTO FIN, SIN MARGEN DE DUDAS, AL PRESENTE PLEITO DE IMPUGNACIÓN. ANEJO 1.
*314FRENTE A ESTA REALIDAD EVIDENCIARIA NO CON-TRADICHA, ¿CÓMO PUEDE LA MAYORÍA TODAVÍA SOS-TENER QUE ESTOS ELECTORES NO “PRESENTARON PRUEBA SUFICIENTE ANTE EL FORO DE INSTANCIA PARA REBATIR LA PRESUNCIÓN DE JURISDICCIÓN DE LA C.E.E. EN EL TRÁMITE DE SUS RECUSACIONES, DE REGULARIDAD EN DICHO TRÁMITE Y DE CORREC-CIÓN DE SUS DETERMINACIONES DE EXCLUIRLOS DE LAS LISTAS ELECTORALES”? (Énfasis suplido.) Opinión mayoritaria, pág. 36. ANTE ESA INCOMPRENSIBLE CON-CLUSIÓN, ESTAMOS CONVENCIDOS QUE TODO EL ES-QUEMA DECISORIO EN QUE SE FUNDAMENTÓ Granados v. Rodríguez Estrada II, supra, FUE MÁS BIEN PRO FORMA Y UNA FARSA JUDICIAL (SHAM). LA OPINIÓN MAYORI-TARIA DEJA A ESTOS ELECTORES DEMANDANTES IN-VOLUNTARIOS EN UN “LIMBO JURÍDICO”, SIN OPORTU-NIDAD ALGUNA DE REDENCIÓN, Y LOS JUZGA CON UNOS CRITERIOS PROCESALES RITUALISTAS Y UNAS EXIGENCIAS PROBATORIAS DOGMÁTICAS NUNCA ANTES VISTA EN LOS TRIBUNALES.
HH H-1 I — I

Papeletas con doble marca

Reafirmamos la posición adoptada en nuestro disenso en Granados v. Rodríguez Estrada I, supra. Allí, luego de un análisis riguroso, concluimos que de las quince (15) papeletas con doble marca, trece (13) debían adjudicársele a Acevedo Pérez. Las dos (2) papeletas restantes debieron adjudicársele a Granados Navedo por representar ejemplos clásicos del voto mixto.
El Juez Polo erró al adjudicárselas todas a Acevedo Pérez, fundándose en un estudio de patrones de votación en el Municipio de San Juan. No podemos convenir con el criterio mayoritario. LAS CONTIENDAS ELECTORALES SE GANAN Y SE RE-SUELVEN A BASE DE VOTOS, Y NO DE ESTADÍSTICAS.
*315IV

El procedimiento de votar añadidos a mano; normas probato-rias; sus efectos

En cuanto a los electores añadidos a mano, el Juez Polo rechazó la defensa de prescripción levantada por Acevedo Pérez y Báez Galib. Acto seguido, dividió estos casos en categorías y los analizó fáctica y jurídicamente. Luego determinó quiénes tenían derecho a votar. Para fines decisorios, al evaluar las distintas causas de acción, seguiremos en lo posible las mismas categorías.
El procedimiento establecido para votar mediante el sistema de “añadidos a mano” exigía que la persona suscribiera una declaración jurada en la que expresara ser elector con derecho a votar; que fue excluido de las listas “por error atr[i]buible al organismo electoral”, y que no había votado antes en esa elección ni lo haría posteriormente. El tribunal de instancia, como expu-simos en nuestro disenso en Granados v. Rodríguez Estrada I, supra, sostuvo que el trámite de la declaración jurada era de estricto cumplimiento y que su no suscripción impedía la adjudi-cación del voto. Ciertamente esa omisión es fatal y, debido a la naturaleza estricta del procedimiento, procede que confirmemos en cuanto a ese extremo.(5)
Ahora bien, el Magistrado Polo falló contra la contención de los demandantes involuntarios de que la omisión de recusar, esta vez por los funcionarios electorales, convalidaba el voto. Resolvió que no existía un paralelismo entre esta recusación especial y la recusación de carácter general prevista en el Art. 5.031 de la Ley *316Electoral, 16 L.P.R.A. see. 3234. Razonó que a los electores que votaron añadidos a mano —distinto a aquellos cuyos nombres constaban en las listas— les acompañaba “una presunción de votantes no hábiles” por haber sido excluidos de esas listas electorales antes de las elecciones, las que a su juicio constituían la “mejor evidencia”. A tal efecto expuso que la “recusación que aquí ocurre, por lo tanto, no pone en entredicho ni controvierte la presunción de elector hábil de la persona que iba a emitir su voto añadido a mano, ya que a ésta no le acompañaba la presunción en ese momento”. Debido a que el trámite salvaguardaba la acredi-tación del voto y que “de las propias listas y documentos ante la CEE se desprende la incapacidad del elector que pretende usar el mecanismo”, dictaminó que esa recusación era “inconsecuente y supérflua”, un acto de “mera formalidad”.
Para arribar a la “presunción de votantes no hábiles” —ancla en su análisis— reprodujo y acogió los siguientes pronunciamientos de nuestro disenso:
Se imponen unas expresiones en materia probatoria. La ausencia (“no existe récord”) del nombre de un ciudadano en los impresos del terminal del computador (printout) y demás récord de la Comisión Estatal establece la presunción de que no es un elector cualificado. Igualmente ocurre cuando los récord arrojan un status I (elector inactivo) o cuando no existe evidencia de que se hubiese gestionado una transferencia de precinto o reubicación de unidad electoral. Definitivamente, el computador genera evidencia susceptible de utilizarse para probar que ocurrió determinado evento como la inscripción, transferencia del elector o solicitud para que se le reactivara o excluyera por recusación u otras razones. También puede considerarse como prueba de que no ocurrió el evento. Regla 65(F), (H) y (J) de Evidencia, 32 L.P.R.A. Ap. IV (Récord del negocio o actividad; Récord e informes oficiales; Ausencia de récord público).
Establecido así el hecho básico de no aparecer en los impresos de los terminales del computador (“no existe récord”) o como elector inactivo o inscrito en otro lugar, sería mandatorio inferir que no era un elector cualificado. Ahora bien, estas presunciones son controvertibles. Puede presentarse evidencia —como se hizo en el caso de autos— para refutar o rebatir ese hecho presumido. Esa *317evidencia tendría el efecto de evitar que el juzgador hiciera tal inferencia —Chiesa, op. cit., págs. 39-48— e incluso probar sus cualificaciones como elector con derecho a votar. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada I, supra, págs. 171-172.
Erró otra vez el ilustrado foro sentenciador. Su análisis debió tomar en consideración, además de la cita transcrita, el lenguaje que a renglón seguido explicaba así la evidencia que refutaba y rebatía la presunción de votantes no hábiles:
La más sobresaliente es la tarjeta de identificación electoral, documento oficial expedido por la Comisión Estatal en virtud de una petición de inscripción. Se introdujo en Puerto Rico como salvaguarda contra la impostura para “implementar, fiscalizar y garantizar el sistema de colegio abierto . . .”. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 288 (1980), opinión concurrente y disidente. Constituye un requisito indispensable para ejercer el voto. Es de material plástico. Aparte del nombre y de la fotografía del ciudadano, como datos personales contiene —para la identifica-ción fácü y precisa de su poseedor— la fecha de nacimiento, sexo, color de ojos y estatura. Indica asimismo las fechas de expedición y de expiración, al igual que un número de control y las firmas del Presidente de la Comisión Estatal y del elector. Art. 2.009 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3059. Conjuntamente con la expedición de esa tarjeta, la Comisión Estatal “preparará una tarjeta de archivo con la fotografía del elector, la cuál contendrá por lo menos, los mismos datos que la tarjeta de identificación”. Id. Cuando se expide un duplicado de la tarjeta, así ésta lo indica.
Además de acreditar fehacientemente la capacidad potencial del ciudadano para votar, es igualmente evidencia de que él elector ha ejercitado antes el derecho al voto, pues así mandatoriamente se consigna en la perforación de los números 1 y subsiguientes que aparecen en su extremo inferior correspondientes a cada evento comicial. Dicha perforación produce en el material plástico una forma gráfica o figura distinta que identifica por separado cada una de las votaciones en las que su poseedor participó.
Tomamos conocimiento judicial de las distintas figuras con que se han perforado los números 1, 2 y 3 en las tarjetas de identifica-ción electoral en las últimas tres (3) elecciones: (1) 1980, un trébol de cuatro hojas; (2) 1984, un corazón, y (3) 1988, un diamante. En síntesis, aunque la posesión de la tarjeta de identificación electoral *318no da necesariamente derecho a votar, sí es evidencia prima facie de que su poseedor goza de esa capacidad y que ha ejercido ese derecho en determinados eventos comiciales. (Énfasis suplido, en el original y escolio omitido.) Granados v. Rodríguez Estrada, I, supra, págs. 172-173.
Fueron claros nuestros pronunciamientos y hoy los reafirma-mos. Ya desde el 20 de octubre de 1988, en nuestra opinión concurrente en P.N.P y P.I.P. v. Rodríguez Estrada, supra, págs. 521-522, habíamos indicado que las “listas electorales debida-mente depuradas son meramente un instrumento fehaciente más —útil y principal— para canalizar y hacer viable administrativa-mente el desarrollo del complicado proceso eleccionario en todo el país. Por imperativo de la magnitud y complejidades del evento son imprescindibles”. (Énfasis suplido.) Allí, al rechazar la posi-ción del Presidente de la Comisión Estatal de que un elector que “no está en la lista, no puede votar”, dijimos: “La interpretación es irrazonablemente incompleta. Eleva a categoría sacramental un medio documental. Convierte las listas en sinónimo de inscripción y cualificación electoral. El enfoque es erróneo. No hay equivalencia conceptual ni valorativa en qué sostener ese restric-tivo razonamiento.” (Énfasis suplido y en el original.) Id., pág. 522. Igual sucede con la interpretación del ilustrado foro de instancia: es incompleta. Como veremos, la extendió erróneamente al evaluar los casos de los electores inactivos.
El sistema de “añadidos a mano” requería la presentación de la T.I.E. y su incautación por los funcionarios de colegio. Por esta razón, si un elector no la poseía no podía acogerse al mismo. Si la poseía, la entregaba y suscribía la declaración jurada y votaba. De ese modo, la “presunción de votantes no hábiles” configurada por el tribunal de instancia —basada sólo en que el nombre del elector no aparecía en la lista oficial preimpresa— quedaba rebatida en ese momento en virtud de dicha tarjeta, por ser ésta “evidencia prima facie de que su poseedor goza[ba] de esa capacidad [derecho a votar] y que ha[bía] ejercido ese derecho en determi-nados eventos comiciales”. Si añadimos que la declaración exponía afirmativamente, bajo juramento y so pena de perjurio, que era un elector cualificado, cualesquiera dudas al respecto se desvanecían.
*319De ahí la necesidad de que el funcionario suscribiera una recusación. Contrario a la conclusión del foro de instancia, ese trámite era esencial y necesario, y no “inconsecuente y supérfluo”. Esta realidad nos obliga con mayor vehemencia a examinar los méritos de los reclamos de los electores clasificados como inacti-vos. '
V

Electores inactivos

Esta clasificación de electores se descompone en los que no votaron en el 1980 (II) y los que no votaron en el 1984 (12). Para evaluar sus derechos, el tribunal de instancia nuevamente se fundó en la existencia de una “presunción de corrección” de la determinación administrativa de la Comisión Estatal. Se funda-mentó en que “[t]oda persona que reúna las condiciones para ser elector y que interese ejercitar sus derechos electorales tiene la obligación de inscribirse y adquirir una tarjeta de identificación electoral conforme lo dispuesto en est[a ley]”. (Énfasis suplido.) Art. 2.002 de la Ley Electoral, supra. Expuso correctamente que, conforme nuestra jurisprudencia, el requisito de inscripción era necesario y razonable, compatible con la celebración de una. elección pura y libre de fraude. Como límite a ese requisito declaró que el Estado no podía imponerle al elector “condiciones de difícil cumplimiento o exigencias que menoscaben su derecho al voto o desalienten su ejercicio”. (Énfasis suplido.)
Como contraparte de esa obligación ciudadana, señaló el deber de la Comisión Estatal de crear un “procedimiento de depuración de las listas electorales posterior a todo evento electoral”. Advertimos, pues, que el hecho básico en que descansó la presunción de corrección de las listas electorales impresas fue el proceso de depuración efectuado por la Comisión Estatal con posterioridad a las elecciones de 1984. Es ineludible, pues, que describamos ese proceso administrativo.
Al respecto, la prueba en instancia reflejó que “si el nombre de un votante estaba impreso en las listas electorales [de 1984], pero *320el encasillado correspondiente a su firma estaba en blanco, por no haberlo firmado, o tenía consignada la expresión ‘no votó’ escrita por un funcionario electoral del [c]olegio concernido, automática-mente la Comisión Estatal excluía dicho nombre del Registro del Cuerpo Electoral y subsiguientemente le daba el status de inactivo. Esta eliminación rutinaria respondía a su vez, al supuesto prescrito en el Art. 2.012 de la Ley Electoral, 16 L.ER.A. see. 3062, de que ‘[s]¿ un elector dej[a] de votar en una elección general su nombre será excluido de las listas electorales’”. (Énfasis suplido.)
El proceso de depuración de 1984 comenzó en la J.I.E con las listas impresas utilizadas en los colegios el día de las elecciones. En esa junta se identificaban quiénes no habían votado, utilizando como fundamento la omisión de la firma o la expresión “no votó” en el encasillado correspondiente. Esa información se vaciaba en unos formularios y se remitía a la Oficina de Sistema de Infor-mación y Frocesamiento Electoral (O.S.I.EE.) de la Comisión Estatal. Allí se archivaba inicialmente. Una vez eran investigados, se confecciona la lista ALEHA-ISLA de los que no votaron.
Subsiguientemente, se identificaban los electores que votaron añadidos a mano, se cotejaban contra la lista Alpha-Isla anterior preimpresa y, si aparecían en esta última, se dejaban en el Registro General de Electores. De lo contrario, se les eliminaba. Surge, pues, que la Comisión Estatal partió de la premisa de que el elector que votaba añadido a mano, con tarjeta electoral, si su nombre no apareció en las listas no estaba legalmente inscrito. A su vez, esa premisa estaba predicada en que las listas preimpresas eran perfectas.
ESE TRÁMITE FUE ILEGAL: EL ART. 2.012 DE LA LEY ELECTORAL, 16 L.ER.A. see. 3062, SÓLO AUTORIZABA LA EXCLUSIÓN DE LAS LISTAS “SI UN ELECTOR DEJABA DE VOTAR”. Lógicamente, quienes votaron en las elecciones de 1980 y 1984 AÑADIDOS A MANO, Y SE LES CONVALIDÓ EL VOTO, NO FODÍAN SER EXCLUIDOS. EL ASERTO MAYO-RITARIO de que en esos casos “la Ley Electoral dispone la inscripción o reinscripción del elector en tal status” (opinión *321mayoritaria, pág. 41) es totalmente incorrecto. ¿DÓNDE ASÍ SE DISPONE?
Además, el trámite seguido por la Comisión Estatal CONS-TITUYE UN EVIDENTE CÍRCULO VICIOSO, ya que igual trámite se siguió con los electores que votaron añadidos a mano en las elecciones del 1980. EL RESULTADO DE ESTE PROCESO ES QUE A SUS ESPALDAS SE CLASIFICÓ II E 12 A NUMEROSOS ELECTORES Y, SIN NOTIFICACIÓN DE CLASE ALGUNA, SE LES IMPUSO EL DEBER DE QUE REALIZARAN UNA INSCRIPCIÓN ESPECIAL. Ello contra-rio a lo resuelto en P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 244, en que rechazamos como inaceptable la tesis de imponer al elector, como deber, la “curiosidad de averiguar” su status electoral, “pues colocaría siempre sobre el elector, y nunca sobre el Estado, la obligación de supervisar el trámite administrativo de la Comisión Estatal de Elecciones”.
Para salvar esta flagrante violación constitucional, la mayoría ha tenido que articular la tesis de “notificación implícita”. Bajo la misma, la circunstancia de haber tenido que votar añadido a mano fue “suficiente para alertarlo de su obligación de reactivar su status electoral mediante los trámites disponibles para ello”. Opinión mayoritaria, pág. 41. En su verdadero sustrato, la teoría de “notificación implícita” no es otra cosa que una modalidad de la tesis desacreditada en P.P.D. v. Admor. Gen. de Elecciones, supra, sobre el deber de “curiosidad de averiguar” un elector su status. ES INACEPTABLE.
Y es que, debido a esa falta de notificación, para estos electores DE NADA VALIÓ que la Comisión Estatal creara el 6 de octubre de 1988 la Solicitud de Inclusión por Omisión, la cual estuvo en vigor hasta el 4 de noviembre de 1988. De acuerdo con la misma, el elector era incluido en las listas si demostraba que había llevado a cabo una transacción electoral dentro del cuatrienio. Además, si figuraba como 12 y mostraba su tarjeta de identificación electoral perforada en el Núm. 2, se realizaba una nueva búsqueda en las listas de votación de 1984. Si aparecía que había votado según la lista preimpresa o la lista de electores *322añadidos a mano —y su nombre figuraba impreso en las listas oficiales o su nombre y demás circunstancias estaban en las listas oficiales de votación de 1984— se tramitaba su ingreso en la Lista de Inclusión por Omisión y se remitía copia del expediente de investigación a la J.I.E
A BASE DE LA PREMISA ERRÓNEA ANTES REFE-RIDA, EN AUSENCIA DE OTRA EVIDENCIA LA COMI-SIÓN ESTATAL LE MANTUVO LA CLASIFICACIÓN DE 12 A LOS ELECTORES CUYA SOLA EVIDENCIA FUE LA T.I.E. COMO RESULTADO DE ESE PROCEDER, SE DIÓ LA SITUACIÓN DE QUE PERSONAS QUE VOTARON BAJO EL PROCEDIMIENTO DE “AÑADIDOS A MANO” DURANTE LAS ELECCIONES DE 1980 Ó 1984, Y CUYOS VOTOS FUE-RON ADJUDICADOS EN TALES COMICIOS —POR HABER SIDO EXCLUIDOS ERRÓNEAMENTE DE LAS LISTAS PREIMPRESAS CORRESPONDIENTES A ESAS DOS ELECCIONES— TAMBIÉN QUEDARON FUERA DE LAS LISTAS DE 1988.
NO HUBO NINGÚN TIPO DE NOTIFICACIÓN, FUERA PERSONAL, POR CORREO O POR PRENSA, A LOS ELEC-TORES ASÍ EXCLUIDOS. Véase Exhibit 202, 207 y 377. La exclusión del elector y su clasificación como inactivo fue adoptada por la Comisión Estatal tomando solamente como criterio que el encasillado del elector estuviera en blanco o contuviera la expre-sión no votó en las listas preimpresas. Dicho organismo no tomó en cuenta ni confirmó por otro medio, incluso al citar al elector, si en realidad había votado válidamente mediante el sistema de “añadidos a mano” que se implantó para las elecciones de 1980 en los Colegios Especiales denominados “Fl”. Éstos fueron creados por la propia Comisión Estatal para superar las exclusiones indebidas en las listas preimpresas de aquella época. Véase P.S.P. v. Com. Estatal de Elecciones, supra. Se recordará que esos Colegios Especiales se autorizaron por la Comisión Estatal para superar “la falla técnica, aceptándose la presentación de la tarjeta de identificación electoral o copia de una petición de inscripción *323como indicativo de la idoneidad del elector”. (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, supra, pág. 424.
Es obvio que en la depuración de las listas para el 1988 la Comisión Estatal no consideró que en las elecciones de 1984 también se les permitió votar añadidos a mano a los electores que no aparecían en las listas electorales preimpresas. En este aspecto es orientadora la Resolución de 7 de octubre de 1988 del Presidente de la Comisión Estatal, licenciado Rodríguez Estrada (CE-88-026), que en lo pertinente concluyó:
Para el cuatrienio de 1984, la C.E.E. permitió adicionar en manuscrito los nombres de electores, a las listas electorales cuando éstos no aparecían en las mismas. Según los datos que se nos han suministrado, se adicionaron a las listas electorales aproximada-mente 5,32b. electores. Posteriormente se encontró que, de la cifra mencionada, 5,224 electores estaban en las listas electorales, así como, de los restantes 124 electores, cien (100) no tenían asiento electoral asignado, por lo que presumiblemente ejercieron el dere-cho al voto sin estar cualificados para ello lo cual, de haber ocurrido, es impropio y afecta la pureza del proceso electoral. (Énfasis suplido y escolio omitido.) Págs. 5-6.
Las autorizaciones para votar a los electores que no aparecían en las listas de las elecciones de 1980,1984 y 1988 han respondido a la innegable realidad de que siempre se ha reconocido que no existe un Registro General de Electores perfecto. LAMENTA-BLEMENTE, POR DIVERSAS RAZONES ATRIB UIBLES A LA COMISIÓN ESTATAL, SE HAN EXCLUIDO ELECTORES CUALIFICADOS DE LAS LISTAS OFICIALES PREIMPRE-SAS.
Las cifras oficiales aludidas en la transcrita resolución nos indican claramente que en las elecciones de 1984 unos cinco mil doscientos veinticuatro (5,224) electores votaron añadidos a mano con su T.I.E. perforada, porque no aparecieron en las listas oficiales preimpresas. Sólo el reducido número de cien (100) no tenían un asiento electoral asignado. No obstante, se les excluyó sin que se diseñara un procedimiento de notificación previa. La depuración de las listas se fundamentó en el cuestionable y poco confiable criterio de que no aparecía firmado el encasillado del *324elector en las listas preimpresas de 1980 y 1984. Aun ante un sistema tan poco confiable, el tribunal de instancia sostuvo que esos electores excluidos de las listas tenían el deber de inscribirse nuevamente mediante una Petición de Inscripción Especial, opor-tunidad que se extendió hasta el 19 de septiembre de 1988. Esa obligación supuestamente descansó en la campaña publicitaria y los edictos publicados por la Comisión Estatal antes de las elecciones.
Hemos examinado meticulosamente el contenido de la costosa campaña de orientación desplegada por la Comisión Estatal en radio, prensa y televisión para las elecciones de 1988. Surge claramente del texto de los anuncios que la campaña perseguía que se inscribieran las personas que no votaron en 1984, los que se mudaron de residencia, los que fueron recusados y excluidos por domicilio y no hicieron transferencia a tiempo, y los nuevos electores. Además, orientaba sobre el voto ausente y los colegios de fácil acceso. EN NINGÚN MOMENTO HEMOS PODIDO DETECTAR QUE LA CAMPAÑA DE INSCRIPCIÓN ESTU-VIERA TAMBIÉN DIRIGIDA A ORIENTAR EXPRESA-MENTE A LAS PERSONAS QUE EN 1984 VOTARON ME-DIANTE EL PROCEDIMIENTO DE ELECTORES “AÑADIDOS A MANO”, A LOS EFECTOS DE QUE TENÍAN QUE INSCRIBIRSE POR HABER SIDO EXCLUIDOS DE LAS LISTAS ELECTORALES.
LA SITUACIÓN ES CRÍTICA. No fue hasta el 12 de septiembre de 1988 que la Comisión Estatal publicó en un periódico de circulación general “el listado [sic] final de los electores excluidos de las listas durante el cuatrienio [1984-1988]”, esto es, escasamente una semana antes de que venciera el término para inscribirse. Más aún, publicó una lista adicional el 17 de septiembre —cuarenta y ocho (48) horas antes— Y NO INCLUYÓ EN ELLA A ESTOS ELECTORES.
A pesar de la falta de notificación personal o de algún otro modo, una vez estableció tan frágil “presunción de corrección”, el Juez Polo concluyó que para refutarla la tarjeta electoral, contra-rio a las listas preimpresas, no constituía la mejor evidencia. *325Plasmó su criterio de que las perforaciones indicativas de una participación en las elecciones de 1980 y 1984 no eran confiables, pues las perforadoras, con diseños idénticos, estaban disponibles en el mercado y, además, existían como material sobrante oficial después de cada elección. En otras palabras, el tribunal de instancia devaluó el valor probatorio de la T.I.E. y sugirió que las perforaciones en las tarjetas oficiales pertenecientes a los electo-res-testigos y demandantes eran fraudulentas. Y TODO ELLO SIN DESFILARSE UN ÁPICE DE PRUEBA INDICATIVA DE QUE ESOS ELECTORES LAS POSEYERAN ILEGAL-MENTE O LAS HUBIERAN PERFORADO ILÍCITAMENTE.
MEDIANTE ESTE RAZONAMIENTO EL TRIBUNAL DE INSTANCIA Y AHORA LA MAYORÍA DE ESTE TRIBUNAL OLVIDAN QUE EL FRAUDE NO SE PRESUME. Ade-más, no toman en cuenta el hecho no contradicho de que la emisión de una T.I.E. antes de 1985, o sea, las emitidas por la Comisión Estatal para las elecciones de 1980 y 1984, sólo se expedían cuando la petición de inscripción del elector era “vali-dada por la Comisión Local”. Véase Comparecencia del Comisio-nado P.P.D. licenciado Báez Galib, Caso Núm. AC-88-571, P.N.P. y P.I.P v. Rodríguez Estrada, supra. Conforme a esta admisión, a lo sumo, el razonamiento del ilustrado foro de instancia de que la tarjeta electoral era prueba secundaria tenía que limitarse a aquellas expedidas a partir de 1985. En cuanto a las anteriores, repetimos, las mismas fueron expedidas al validarse la petición de inscripción. Además, debemos añadir que las listas electorales de 1980 no estuvieron disponibles como prueba para los electores demandantes, pues fueron decomisadas por la Comisión Estatal.
En conclusión, cometió un grave error el tribunal de instancia al resolver que la T.I.E. perforada en los espacios correspondien-tes a 1980 y 1984, no era evidencia para acreditar si un elector había votado en cualquiera de esos dos pasados eventos. La razón dada de que en el mercado existían perforadores con diseños idénticos y que, además, éstos siempre faltaban después de utilizarse en los colegios electorales, constituyó una inferencia *326irrazonable de fraude, sin fundamento alguna en la prueba, impuesta sobre todos esos electores.
Insistimos, la apreciación del Juez Polo es errónea, porque no tomó en cuenta que las listas electorales de 1980 no estaban accesibles como evidencia, pues fueron decomisadas por la propia Comisión Estatal. Por lo tanto, para determinar si una persona había votado o no en ese año, no podía exigir esa prueba. Para hacer cumplida justicia tenía que descansar en la T.I.E. y en el testimonio del propio elector. Para esos fines la tarjeta tenía un valor probatorio mayor que el conferido. DE HECHO, HASTA EL 1985 LA TARJETA SÓLO SE ENTREGABA UNA VEZ LA COMISIÓN LOCAL VALIDABA LA PETICIÓN DE INSCRIP-CIÓN. Fue a partir de 1985 que la propia Comisión Estatal adoptó la norma de entregársela al elector al instante de inscribirse. En consecuencia, las T.I.E. expedidas antes de 1985 presuponen una petición de inscripción válidamente aceptada por la Comisión Local. A MENOS QUE SE DESFILARA PRUEBA DE QUE LA TARJETA PRESENTADA POR EL ELECTOR FUE FAL-SIFICADA O QUE ESTABA ILEGALMENTE PERFORADA, EL TRIBUNAL ESTABA IMPEDIDO DE DESCARTARLA Y RELEGARLA A UN SEGUNDO PLANO PROBATORIO. Los demandados Acevedo Pérez y Báez Galib no presentaron eviden-cia para demostrar estos extremos. SUBSISTE, PUES, LA PRESUNCIÓN DE QUE LAS TARJETAS EXPEDIDAS EN O ANTES DE 1981 FUERON EN VIRTUD DE UNAS INSCRIP-CIONES VALIDADAS Y QUE LOS ELECTORES VOTARON EN LAS ELECCIONES QUE GRÁFICAMENTE INDICABAN SUS TARJETAS.
Incurrió en un error fundamental el tribunal de instancia —y la mayoría de este Foro— al no tomar en cuenta, en ausencia de prueba de falsificación, alteración o uso fraudulento, la T.I.E. debidamente perforada. La misma constituía prueba con sufi-ciente valor probatorio como para destruir la presunción, de corrección de las listas electorales, cuya depuración, según indi-camos antes, estuvo limitada simplemente a la ausencia de la firma del elector en las listas preimpresas de 1980 y 1984.
*327Hemos de recalcar que las tarjetas expedidas antes de 1985 conllevaban simultáneamente una validación de la Petición de Inscripción del elector. El error de la ilustrada sala de instancia equivale, a modo de analogía, a negarle existencia a una persona real y viva, nacida en Puerto Rico y poseedora de un certificado de nacimiento que consta en un documento antiguo, por no aparecer inscrita en el Registro Demográfico.
Aclarados estos extremos, analicemos detenidamente los ca-sos de electores clasificados como Inactivos por la Comisión Estatal y a los cuales el tribunal de instancia y la mayoría de este Foro se han negado a reconocerles sus votos por el simple hecho de que en las listas electorales de 1984 apareció consignado “no votó” (II), aun cuando sus testimonios no contradichos fueron a los efectos de que habían votado en esos comicios y en 1980 (12), y sus T.I.E. estaban debidamente perforadas.
EN AUSENCIA DE FALSIFICACIÓN O FRAUDE DICHA TARJETA, UNIDA A SUS TESTIMONIOS, CONSTITUYE PRUEBA ROBUSTA Y CONVINCENTE EN ABONO DE SUS RESPECTIVOS RECLAMOS, SUFICIENTE PARA DERRO-TAR UNA “PRESUNCIÓN DE CORRECCIÓN ADMINIS-TRATIVA”. ADEMÁS, NO HAY EVIDENCIA DE QUE ESTOS ELECTORES FUERAN OFICIALMENTE NOTIFICADOS POR LA COMISIÓN ESTATAL DE ESAS CLASIFICACIO-NES ADMINISTRATIVAS.
También, incluimos los casos de varios electores que el tribunal sentenciador se negó a adjudicar sus votos por el fundamento de que no tenían récord (NR) en la Comisión Estatal. En total ascienden a treinta (30) electores. Expongámoslos.
1. JOSÉ A. DÍAZ MELÉNDEZ (.Exhibit 88).
El tribunal determinó:
Testificó que para las elecciones del 1980 votó con otra tie; la prueba en su expediente electoral, sin embargo, contiene una declaración jurada de 1980 que refleja que para esas elecciones votó sin tie. Señaló que para 1980 apareció en las listas electorales, mas no recuerda si las firmó. Para 1984 votó añadido a mano a las listas electorales. Como única transacción que hiciere previo a aquellas *328elecciones fue que se le expidió la tie 1679920 el 17 de octubre de 1984. En aquella ocasión el caso fue referido para investigación a la oficina del Secretario de la CEE, mas no se localizó allí documento alguno que activara el récord del elector. Declaró haberse enterado que no estaba en las listas electorales de 1988, pero no hizo ninguna gestión para habilitarse como elector. Ello unido a que la parte demandante no trajo prueba suficiente para refutar su [status] nos conducen a concluir que debe prevalecer la determinación que hiciere la CEE en torno a este elector. Caso Núm. CE-90-389, Apéndice I, pág. 207.
Erró el tribunal. Este elector prestó testimonio. Al votar bajo el procedimiento de “añadidos a mano” en el Precinto 5, Unidad 19, suscribió la declaración jurada y entregó su T.I.E. perforada en el lugar correspondiente para las elecciones de 1984 y 1988. La Junta Especial no adjudicó su voto, porque el impreso del computador (printout) reflejaba un status II, esto es, que no había votado en las elecciones de 1980.
Sin embargo, entre los documentos sometidos como evidencia hay una declaración jurada para votar, según fue autorizado, sin T.I.E. suscrita el 4 de noviembre de 1980 y refrendada por los funcionarios del colegio al cual acudió a votar en ese año. Posteriormente compareció ante la Comisión Estatal, la cual le expidió una T.I.E. para las elecciones de 1984. En la hoja de trabajo relacionada con el contenido del expediente de este elector, al lado de la foto y el año “1984”, se indica que “[n]o se localizó documento activando el récord del elector. Sí aparece foto del 1984 lo que indica que debe existir un documento oficial” para ese año. Debe adjudicarse su voto.
2. FUNDADOR MORALES MONTAÑEZ (Exhibit 89).
ESTE CASO ILUSTRA ELOCUENTEMENTE EL CRI-TERIO RESTRICTIVO DEL JUEZ POLO Y EL DE LA MAYORÍA. La prueba documental y testifical demostró que era un ELECTOR CUALIFICADO (Al) con derecho a VOTAR.
Por estar recluido unos días en presidio, había sido autorizado a votar como confinado, pero a la fecha de las elecciones había salido. Se le explicó que debía ir a votar antes a determinado sitio. No lo hizo, pues se le pasó la fecha “por esta[r] trabajando y. . . *329ten[er] ‘problemas en la calle’”. (Énfasis suplido.) Caso Núm. CE-90-389, Apéndice I, pág. 91. Acudió entonces a votar al colegio donde siempre había votado. Allí, aunque los funcionarios que le atendieron le indicaron que aparecía que debía haber votado como confinado, lo autorizaron a ejercerlo mediante el sistema de “añadidos a mano”.
No obstante su idoneidad como elector Al, el Juez Polo y la mayoría del Tribunal se niegan a reconocerle el derecho al voto. El único fundamento consignado de que el procedimiento de “añadi-do a mano” no estaba disponible para ese elector es absurdo. EN OTRAS PALABRAS, LO PENALIZAN Y LE EXIGEN QUE DEBIÓ REGRESAR AL ESQUEMA DE VOTACIÓN PROPIO DE LOS CONFINADOS. NO PODEMOS CONCURRIR CON SEMEJANTE CONCLUSIÓN. ¿DÉ QUE LE VALIÓ SU LI-BERTAD? LA PRUEBA DEMOSTRÓ QUE MORALES MONTAÑEZ NO VOTÓ EN NINGÚN OTRO SITIO. ¿POR QUÉ CASTIGARLO DE ESE MODO? DEBE ADJUDICARSE SU VOTO.
3. MARÍA M. VEGA RIVERA {Exhibit 90).
El tribunal determinó:
El expediente electoral de la Sra. Vega Rivera refleja que posee dos números electorales. Para el primero, #1988024, suscrito mediante Petición de [IJnscripeión del 24 de junio de 1979, tiene un [status] electoral de II. El testimonio de la electora corroboró dicho dato al señalar que no votó en las elecciones de 1980. El segundo número electoral, #2965184, (y con el que votó), corresponde a una Petición de [IJnscripción del 18 de septiembre de 1983 que no se procesó por la incongruencia habida entre el nombre en el encasi-llado del documento (Milagros) y la firma de la peticionaria (María M. Vega).
Aparentemente la Sra. Vega Rivera fue notificada de dicho error ya que se le expidió la TIE bajo ese número el 6 de noviembre de 1984, el mismo día de aquellas elecciones. La electora testificó haber votado sin tarjeta electoral para esos comicios; testimonio que nos resulta increíble. Refuta su testimonio el que su TIE no esté perforada en el número 2 —correspondiente al año 1984 y el que la parte demandante no proveyó la lista oficial de votantes de 1984 que reflejara que la Sra. Vega Rivera ejerció su franquicia electoral. *330(Poseería pues un [status] de 12). Aparte y además de ésto, el hecho de que esta electora adviniere en conocimiento previo a las elecciones de 1988 de que no estaba inscrita en las listas (por visita que hiciera a la JIP) mas no hiciera nada para subsanar su [status], demuestra que de una u otra forma no era electoral [sic] hábil para participar en los pasados comicios. La CEE actuó correctamente al no adjudicar su voto. (Énfasis suplido y en el original.) Caso Núm. CE-90-389, Apéndice, pág. 81.
La inferencia del tribunal de que “aparentemente” a esta electora se le notificó de alguna deficiencia en su status electoral no tiene fundamento en la prueba. Esa notificación no surge del propio récord de la Comisión Estatal. Ella poseía una T.I.E., documento oficial expedido por la propia Comisión Estatal cuando un elector acude ante dicho organismo para activar o comenzar su historial electoral. Ello es totalmente incompatible con la clasifi-cación “no récord” (NR). Debe adjudicarse su voto.
4. MARÍA E. LÓPEZ HERNÁNDEZ {Exhibit 99).
Conforme su expediente electoral y su testimonio, se inscribió originalmente en 1978 con dirección en la Calle Nueva, Bda. Israel, y se le expidió la T.I.E. Núm. 1750179. Después, gestionó otra petición de inscripción el 21 de enero de 1980 con nueva dirección (Calle Nueva, Núm. 177, Bda. Israel) y se le expidió otra tarjeta el 11 de agosto de 1980. Fue con esta última tarjeta que votó en las elecciones de 1980, 1984 y 1988. Se presentó como evidencia la lista de electores del Precinto 2, Unidad 25, Colegio S-l de 1984 —única disponible— en que aparece que votó añadida a mano con el número electoral 1750179. Testificó a esos efectos y que votó en la Escuela Israel.
Esta prueba revela que la señora López Hernández votó en las elecciones de 1980 y 1984 en la Escuela Israel, por lo que su status electoral no podía ser II ni 12. La Comisión Estatal erró al excluirla por estar duplicado el número electoral 1750179. Bajo este número fue que votó en el 1984. En consecuencia, tenía pleno derecho de votar en las elecciones de 1988 y su voto debió ser adjudicado.
*3315. DANIEL CARABALLO REYES (.Exhibits 101 y 895).
Este elector compareció a prestar testimonio. Votó en el Precinto 5, Unidad 19, mediante el procedimiento de “añadidos a mano”, debido a que para las elecciones de 1984 no aparecía en listas electorales. Sin embargo, su testimonio demostró que había votado el 1980 y 1984. La declaración jurada suscrita por este elector el 4 de noviembre de 1980, fecha en que se celebraron las elecciones generales en este año, es evidencia fehaciente de que votó en el 1980. Esa declaración jurada se complementaba el día de las elecciones en el colegio o unidad donde el elector estaba inscrito para votar. Es incompatible, pues, con el status de II.
Demostró que el 14 de octubre de 1984 se le expidió una nueva tarjeta, lo cual constituyó una nueva inscripción que lo habilitó para votar en el 1984. Aun si asumimos que para octubre de 1984 estaba válidamente excluido de las listas electorales por no haber votado en el 1980, la nueva tarjeta constituyó una transacción electoral que lo rehabilitó.
El hecho de que la Comisión Estatal hubiera asignado su número electoral erróneamente a otra electora, no debió privarle de su legítimo derecho al voto. En ausencia de una exclusión posterior, su voto es válido y debe adjudicarse. Al votar en 1988, suscribió una declaración jurada e incluyó sus papeletas y la T.I.E. debidamente perforada en el 1984 y 1988, y expedida por la Comisión Estatal el 14 de octubre de 1984. Se sometió la lista electoral correspondiente al colegio donde participó en las elec-ciones de 1984 e identificó su firma. Es incomprensible el hecho de que haya acudido en octubre de 1984 ante la Comisión Estatal y que ésta no le haya mantenido su status como elector activo. Erró el tribunal de instancia al no reconocerle su derecho al voto.
6 y 7. FRANCISCO SALICH MARTÍNEZ (.Exhibit 105), y MARTHA VERA VÉLEZ (Exhibit 106).
Sobre estos dos electores el tribunal determinó:
Ambos tramitaron una Solicitud de [Transferencia posterior a mudarse y previo a las elecciones de 1980. Ambos señalan haber votado en 1980 en el Colegio San Ignacio, mas no recuerdan si sus nombres aparecían impresos en las listas electorales para aquella *332ocasión. En el 1981 se mudaron dentro de la misma urbanización, sin embargo, no hicieron esta vez ninguna transferencia electoral ante la CEE. Declararon haber ido a votar en el 1984 al mismo colegio (San Ignacio). La única evidencia presentada por el deman-dante fue la Lista Oficial Suplementaria de 1984 de dicho colegio ([Exhibit] #894) que demuestra que ambos votaron añadidos a mano; ello de por sí no restituye la capacidad electoral de estas personas. Obró correctamente la CEE al no adjudicar sus votos. Caso Núm. CE-90-389, Apéndice I, pág. 212.
Erró el foro sentenciador. Nos explicamos. Francisco Salich Martínez prestó testimonio. Votó en las pasadas elecciones de 1988 mediante el procedimiento de “añadidos a mano”, pues su nombre no aparecía en las listas electorales. Suscribió la declara-ción jurada y depositó su T.I.E. y la autorización. La Junta le denegó su derecho al voto porque, aparentemente, era un elector clasificado como II, esto es, que no había votado en las elecciones de 1980.
Testificó que votó en las elecciones de 1980 y 1984, lo que fue corroborado con la T.I.E. perforada en los espacios correspon-dientes. Se presentó como evidencia la lista de 1984 para el Precinto 5, Unidad 28, Colegio Suplementario, y el elector iden-tificó su firma. Se trata de un elector cualificado cuyo voto debe adjudicarse.
Por su parte, Martha Vera Vélez también compareció a declarar. Al igual que el caso anterior, votó bajo el procedimiento de “añadidos a mano”, firmó su declaración jurada y depositó su T.I.E. La Comisión Estatal denegó su derecho al voto, porque aparecía como electora clasificada II (o sea, que no había votado en las elecciones de 1980). Declaró que participó en las elecciones de 1980 y 1984. Ofreció como evidencia la lista correspondiente a las elecciones de 1984, Precinto 5, Unidad 28, Colegio Núm. S-l, e identificó su firma. Su T.I.E. aparece debidamente perforada en los espacios correspondientes a las elecciones de 1980, 1984 y 1988. Probó que es una electora cualificada cuyo voto debió adjudicarse.
*333Valga aclarar que en ausencia de una recusación válida por residencia (ER), el haberse mudado dentro de la misma urbani-zación no constituyó impedimento para votar.
8. MARÍA A LORENZO ALONSO (Exhibit 107).
En 1980 fue a la Comisión Estatal a gestionar el voto. El expediente de la Comisión Estatal dice: “Copia tarjeta de datos. Se encontró documentos en casos problemas del 1984. Estas transacciones nunca entraron al sistema.” Nacida en España de padre puertorriqueño, no tenía que naturalizarse, pues recibió la ciudadanía EE.UU. por derecho propio. Tiene el mismo nombre que su hermana, pero ella es María Aracelis Lorenzo Alonso. No se procesó la solicitud de inscripción, porque se creía que faltaban documentos de naturalización. En las elecciones de 1984 votó y presentó documentos. No se le notificó la exclusión. Demostró ser electora idónea.
9. LUIS ROSARIO VÉLEZ (.Exhibit 108).
Su T.I.E. aparece perforada en los Núms. 1, 2 y 3, lo que demuestra que votó en las últimas tres (3) elecciones. Para 1984 y 1988 votó en la misma escuela. Su status es II por aparentemente no haber votado en 1980. Aparece una Petición de Inscripción de 6 de julio de 1980 con todos los datos llenos, incluso la correspon-diente certificación de funcionarios. No obra la notificación de exclusión en su expediente. Se debe adjudicar su voto.
10. JOSÉ ANTONIO LLINÁS TORRES (Exhibit 129).
Este elector posee dos (2) clasificaciones electorales, una como 12 (esto es, que no votó en las elecciones de 1984) y la otra Al (esto es, elector hábil para votar). Estas dos (2) clasificaciones respon-den a que el 4 de septiembre de 1983 le fue expedida una T.I.E. (Núm. 2900031) con status Al, y la segunda (Núm. 2491548) expedida el 2 de septiembre de 1984. La tarjeta Núm. 2900031 aparece perforada para el 1984 y la segunda para el 1988.
Esta prueba rebatió la presunción de corrección administra-tiva en que se fundamentó el tribunal de instancia para negarle su derecho al voto.
*33411. MARÍA ¥ BORGOS LEÓN (Exhibit 134).
El tribunal determinó:
Señaló que en las elecciones de 1980 votó en el Colegio de Cupeyville sin tie y que su nombre aparecía impreso en las listas electorales. [P]ara 1984 votó en ese mismo colegio. El hecho de que no apareciere en las listas electorales en esa elección le pareció extraño y le preocupó, sin embargo, no hizo gestión alguna entre 1984 y 1988 para cotejar su [status] electoral. No fue sino hasta que un comisario de barrio de su partido le advirtió que tenía problemas ante la CEE y que debía ir a verificar su [status] que la Sra. Borgos, decidió visitar al organismo electoral. Su testimonio fue un tanto ambiguo. Primero señaló haber ido en varias ocasiones a la CEE, pero debido a que había mucha fila no hizo trámite efectivo alguno. Luego declaró que a pesar de ser advertida de su incapacidad electoral, no hizo nada a esos efectos. Bajo una u otra versión, la electora era consciente de su [status] problemático y optó por la inacción. La prueba aportada por la parte demandante, i. e., Lista Oficial (Suplementaria) de 1984 P005 V012 CS1 Colegio Cupeyville ([Exhibit] #900) nada aporta para habilitar el [status] de la Sra. María Borgos. Obró correctamente la CEE al no adjudicar este voto. Caso Núm. CE-90-389, Apéndice I, pág. 212.
Erró el foro de instancia. El testimonio de la señora Borgos León demostró que votó en las pasadas elecciones de 8 de noviembre de 1988 en el Precinto 5, Unidad 12, mediante el procedimiento de electores “añadidos a mano”, debido a que su nombre no aparecía en la lista electoral. La Comisión Estatal rechazó su voto por el fundamento de que aparecía con una clasificación II, esto es, que no había votado aparentemente en 1980 y que no aparecía con récord de foto, o sea, con T.I.E. Sin embargo, produjo evidencia de la lista electoral correspondiente a las elecciones de 1984 donde había firmado.
De igual forma, presentó evidencia de que obtuvo su T.I.E. el 17 de octubre de 1984 en la Comisión Estatal (Núm. de Control 0421604). Esta electora participó en las elecciones de 1984 y acudió ante la Comisión Estatal a mantener activo su status electoral. Es una electora cualificada cuyo voto debió adjudicarse.
*33512. LAURA BORGOS LEÓN (Exhibit 135).
El tribunal determinó:
[A]l igual que su hermana, en el 1980 votó en el Colegio Cupeyville sin tie. Señaló que previo a las elecciones de 1984 sacó su tie (expedida el 17 de octubre de 1984). Declaró que en el 1984 no tuvo problemas al votar, recuerda con claridad que su nombre estaba impreso en las listas. Testificó que en las elecciones de 1988 es cuando único ha tenido inconvenientes al votar. El [Exhibit] #900 refuta lo señalado por la testigo. Además, esta lista de por sí no constituye prueba suficiente para rehabilitar el [status] electoral de la Sra. Borgos. Obró correctamente la CEE al no adjudicar su voto. (Énfasis en- el original.) Caso Núm. CE-90-389, Apéndice I, págs. 212-213.
Incidió el tribunal sentenciador. Esta electora declaró y demostró que también votó en las pasadas elecciones de noviem-bre de 1988 en el Precinto 5, Unidad 12, cumpliendo con el procedimiento para votar “añadidos a mano”. La Comisión Esta-tal denegó su voto debido a que aparecía como electora con clasificación II, o sea, que no había votado en las elecciones de 1980 y no aparecía con T.I.E. Produjo evidencia de que para el 1984 acudió ante la Comisión Estatal, donde le expidieron una T.I.E., y que participó en las elecciones de 1984. Identificó su firma en la lista. Su tarjeta aparece perforada en los espacios corres-pondientes a las elecciones de 1984 y 1988.
Igual que el caso anterior, la Comisión Estatal informó que las listas electorales de 1980 no estaban disponibles porque habían sido decomisadas. De los propios documentos de la Comisión Estatal se desprende que esta electora acudió en 1984 ante dicho organismo y se le expidió, como señaláramos anteriormente, la T.I.E. Obviamente, esta electora realizó las gestiones para man-tenerse activa y su voto debió adjudicarse.
13. HILDA M. GONZÁLEZ HERRERA (Exhibit 137).
La T.I.E. aparece perforada en el espacio correspondiente a las elecciones de 1984 y votó añadida a mano. No recordó cómo votó en 1980. En 1984 se inscribió en la J.I.E situada en el San José Shopping Center y le enviaron la tarjeta. Su expediente tiene una nota que dice “TIE expedida 16 oct. 1984”. No le fue notificada la exclusión. Se debe adjudicar su voto.
*33614. ARMANDO CANTINO CASTELLUCCIO (Exhibit 223).
Este elector tiene status 12. Declaró que votó en 1980 y 1984 en la misma escuela. Al votar en 1988 entregó una Solicitud de Inclusión por Omisión. Aunque el original no está en su expe-diente de la Comisión Estatal, hay una referencia a dicho docu-mento. Su tarjeta no fue perforada. Se debe adjudicar su voto.
15. HILDA M. LÓPEZ MALAVÉ (Exhibit 250).
Tiene un status II. Aparecía en la lista de inclusiones. La T.I.E. aparece perforada tres (3) veces. En 1984 votó añadida a mano. Existe una discrepancia en el número de su T.I.E. expedida el 23 de octubre de 1979 y la lista. En su expediente no hay notificación de que fue excluida. Erró la Comisión Estatal.
16. OMAIRA GIANNILWIGNI (Exhibit 266).
Aparecía con status NR. En 1984 no pudo votar. Aparece inscrita con la dirección: Ponce de León 1416. Su nombre estaba incorrecto en la T.I.E. y en la lista electoral. Fue a la J.I.E más o menos tres (3) veces antes de las elecciones para cerciorarse de que no iba a tener problemas para votar en 1988 como los tuvo en 1984.
Surge que su Petición de Inscripción de 7 de septiembre de 1984 no se procesó al aparecer otro elector con el número que le asignaron a ella. No le permitieron votar en 1984. El expediente refleja un error administrativo, pues se le asignó el mismo número electoral a otra persona.
17. JUAN NORIEGA HERNÁNDEZ (Exhibit 267).
El tribunal determinó:
Este elector posee una TIE #0903521 que corresponde a una Petición de [IJnscripción suscrita el 9 de septiembre de 1983. Se observa que el encasillado referente a la fecha y sitio de naturali-zación de dicho documento está incompleto. Ni del expediente electoral ni del testimonio del Sr. Noriega Hernández se desprende que la CEE notificara tal omisión. Es por ello que para las elecciones de 1984 tuvo que votar añadido a mano en las listas oficiales del P003 U003 de San Juan. ([Exhibit] #270). En esta lista, a su vez, se observa que el elector es oriundo de Cuba, lo que nos induce a concluir también que fue la falta de documentos acreditativos de su ciudadanía americana lo que causó que su *337Petición no fuera tramitada. A[u]n así, este elector se mudó previo a las elecciones sin tramitar una solicitud de transferencia o reubicación. No visitó las oficinas de la CEE entre 1984-88. Es un elector ER que no tenía a su alcance el procedimiento para votar añadido a mano en las elecciones pasadas. Actuó correctamente la CEE al no adjudicar su voto. (Énfasis en el original.) Caso Núm. CE-90-389, Apéndice I, pág. 83.
Incidió el foro de instancia. Aun cuando según la Comisión Estatal este elector no tenía récord electoral, él tramitó una Petición de Inscripción el 4 de septiembre de 1983 (Núm. 2903521) y se le expidió una T.I.E. Esa realidad objetiva es incompatible con la certificación de la Comisión Estatal. En ausencia de un procedimiento válido de recusación en su contra, no podía el tribunal, postelecciones de 1988, excluirlo por razón de residencia (ER). Su voto debe adjudicarse.
18. JESÚS MALDONADO COTTO (.Exhibit 285).
El tribunal determinó:
Señaló que tanto en 1980 como en 1984 votó en la Escuela Sofía Rexach sin problema alguno ya que aparecía en las listas electora-les. La prueba aportada para este elector refuta su testimonio, debido a que fue añadido a mano a las Listas de Votantes de 1984 ([.Exhibit] #286). Tampoco aporta nada en beneficio de rehabilitar su derecho a votar para 1988. El Sr. Maldonado testificó no haber hecho gestión alguna entre 1984-1988 para reactivar su [status]. Obró correctamente la CEE al no adjudicar su voto. (Énfasis suplido.) Caso Núm. CE-90-389, Apéndice I, pág. 213.
Este elector fue eliminado de las listas electorales por supues-tamente no haber votado en 1980. Sin embargo, su tarjeta está perforada en los espacios correspondientes a 1980, 1984 y 1988. Testificó a esos efectos. Su voto también debió adjudicarse.
19. IRIS M. CÁCERES ÁLVAREZ (Exhibit 288).
Fue eliminada de las listas electorales por supuestamente no haber votado en 1984. No obstante, su tarjeta está perforada en los espacios correspondientes a 1984 y 1988. Ella testificó que votó en las elecciones de 1984 y, además, en las Primarias Presiden-ciales de 1988. Su voto debió adjudicarse.
*33820. ALTAGRACIA DE LOS SANTOS RODRÍGUEZ (Exhibit 295).
Tiene status II. Actuó como funcionaría de colegio en 1980 y 1984. No recuerda si votó en los mismos colegios donde trabajaba. Su tarjeta fue expedida el 10 de octubre de 1979 y está perforada en los espacios correspondientes a 1980, 1984 y 1988. No hay evidencia en su expediente de notificación oficial de exclusión. Su voto debe adjudicarse.
21. MARÍA DE L. ENGLAND COLÓN (Exhibit 362).
El ilustrado tribunal de instancia, con criterio restrictivo, determinó:
[E]sta electora testificó que votó en las elecciones de 1980 sin problema alguno; su nombre estaba impreso en las listas electora-les. Cabe señalar que la tie de la Sra. England no está perforada para esas elecciones. Declaró que no votó en la elecciones de 1984 por encontrarse en los E.U. La votante señaló que en el 1985 visitó las oficinas donde previamente se había retratado para inquirir donde tenía que votar en el 1988 y si podía votar. Señala que hizo tal gestión porque entre 1980 y 1985 se había mudado de residencia. Ella no le explicó al funcionario que no había votado en el 1984, por lo que él le indicó que podía votar en donde había votado previa-mente. Aparentemente por haber sido su visita en fecha tan cercana a las elecciones de 1984, aún las listas electorales no se habían depurado, por lo que la electora aparecía todavía en el Registro del Cuerpo Electoral. Al no alertar al funcionario de que no votó en 1984, no había manera de que éste se percatara de que era electora inactiva. No nos merece credibilidad la versión que relatara la testigo de que el funcionario le dijo que votara donde votó en 1980 y no donde votó en 198k, si verdaderamente ella no le dijo que no votó en el 1984. Posterior a ésto, no hizo ninguna otra gestión para habilitar su [status] electoral. Obró correctamente la CEE al excluir el voto de la Sra. England Colón. (Énfasis en el original.) Caso Núm. CE-90-389, Apéndice I, pág. 214.
Esta determinación no tiene apoyo en la prueba. La electora demostró que, si bien no votó en 1984, hizo gestiones afirmativas posteriores para actualizar su status electoral. De manera no contradicha declaró:
*339E Doña María, ¿usted no votó en el 1984?
R. No señor.
E ¿Por qué usted no votó en el 1984?
R. Porque yo tuve que salir para Estados Unidos en una emer-gencia de un hijo mío que tuvo un accidente de carro.
E Oh. ¿Cuándo fue que usted estuvo fuera?
R. En el transcurso de junio del 84’ y vine en el 85’.
E ¿Cuándo en el 85’?
R. En julio . . . .junio del 85’.
E Entre junio del 85’ y noviembre del 1988, ¿usted fue a la Comisión Estatal d[e] Elecciones? ¿Fue a una Junta de Inscrip-ción Permanente?
R. Yo fui donde saqué la foto para ver dónde me tocaba votar en las próximas elecciones.
E ¿Cuándo fue eso?
R. Eso fue en el 85’ para 86’.
E Del 85’ para el 86’. ¿Y usted fue dónde?
R. Ahí, en el centro donde me saqué la foto.
E ¿Dónde es eso?
R. En Barrio Obrero.
E ¿Y qué le dijeron? ¿Le dijeron algo?
R. Yo les expliqu[é] el porqu[é]. Ellos me preguntaron si había votado; yo les dije que no y les expliqué el porqu[é]. Entonces me dijo que fuera donde me tocara votar donde había votado anteriormente en el 80’.
E ¿Y quién le dijo eso?
R. El nombre no lo recuerdo. Un señor allí en las oficinas.
E ¿El estaba trabajando ahí?
R. Sí señor.
E ¿Cómo usted sabe que estaba trabajando ahí?
R. Pues, porque estaba en su escritorio.
E ¿Y tenía una computadora en el escritorio?
R. Sí señor.
E ¿Y [é]l buscó su nombre en esa computadora?
R. El simplemente me dijo eso y me fui.
E ¿Y le dijo que fuera a votar . . .?
R. Donde había votado en las pasadas elecciones del 80’.
E ¿Dónde fue que usted votó en el 80’?
R. En la Escuela Federico Asenjo de Barrio Obrero. Vol. 45, págs. 152-153.
Obviamente esta electora cumplió con su obligación de ir a la J.I.E a informar que no había votado en 1984. Una vez ella brindó *340esa información a los funcionarios, éstos tenían la obligación de tramitarle una nueva inscripción. Ese requisito, por ellos cono-cido, era el único compatible con el deseo de ella de poder votar en las elecciones de 1988. Si los representantes de la J.I.E no la orientaron debidamente ni le tramitaron una nueva inscripción, no puede ser razón válida en derecho para confiscarle su voto. Debe adjudicársele.
22. JESÚS HERNÁNDEZ ORTIZ (Exhibit 309).
El tribunal determinó:
Declaró que la primera vez que votó fue en el 1976. Cree haber votado en el 1980 y que de haberlo hecho, votó con su tie. Señaló no recordar si para las elecciones del 1984 su nombre estaba impreso en las listas, o si por el contrario, votó añadido a mano. Para aquella fecha él vivía con sus tres hermanos y su padre. Curiosamente las listas electorales de 1984 ofrecidas en evidencia ([Exhibits] 310 y 311) reflejan a todos los hermanos votando y firmando al lado de sus nombres impresos en las listas, mas el nombre del Sr. Hernández Ortiz está ausente de las mismas. Testificó no recordar si se enteró previo a las elecciones de 1988 que estaba excluido de las listas electorales; sin embargo, declaró que fue a la CEE varias veces a hacer gestiones. Sus alegadas gestiones no se reflejan ni en su expediente electoral ni en el impreso del computador bajo su nombre y número. Lo único que consta en su récord electoral es una relación de Solicitud de [T]nclusión por \0]misión recibida en la secretar[í\a de la CEE bajo su nombre. Ello no es suficiente para convalidar su derecho al voto en los pasados comicios. Obró correctamente la CEE al no adjudicarle su voto. (Enfasis suplido y en el original.) Caso Núm. CE-90-389, Apéndice I, pág. 213.
La prueba revela que su tarjeta, con el número electoral 1626035, fue expedida el 29 de agosto de 1984 y está perforada en los espacios correspondientes a 1984 y 1988. Ello constituye evidencia de que desde esa fecha en adelante estaba hábil para votar. Testificó, además, que votó en 1980. Se trata de un elector cuyo voto debió adjudicarse.
23. LUZ E. CRUZ CARMONA (Exhibit 327).
El tribunal determinó:
Declaró que en las elecciones de 1980 apareció en las listas electorales, pero que en las de 1984 votó añadido a mano. Las partes *341estipularon la Lista electoral del 1984 (P104 U014 C51) en que aparece su nombre añadido a mano. Esta lista no constituye evidencia suficiente para controvertir su [status] de electora inhábil. Cabe recalcar la falta de interés de esta persona que teniendo conocimiento de que tenía problemas con su voto, fue dos veces a la CEE previo a las elecciones de 1988: en la primera ocasión la CEE estaba muy llena, ella no quizo esperar y se fue; en la segunda ocasión, llegó tarde, el local estaba lleno, le dijeron que no la podrían atender de inmediato por haber otras personas en turno y le señalaron que volviera luego. La Sra. Cruz Carmona nunca regresó. Obró correctamente la CEE al no adjudicar su voto. (Énfasis suplido.) Caso Núm. CE-90-389, Apéndice I, pág. 213.
Esta electora fue excluida de las listas electorales por la Comisión Estatal por no haber votado en 1980. Sin embargo, su tarjeta está perforada en los espacios correspondientes a 1980, 1984 y 1988. Testificó haber votado en 1980. La electora estaba hábil para votar en 1988 y su voto debió adjudicarse.
24. MARÍA MALDONADO VÉLEZ {Exhibit 328).
Aparecía con status 12. Declaró que votó en 1984. No recuerda haber hecho gestión alguna antes de las elecciones de 1988. En la lista de 1984 está preimpreso su nombre, pero no aparece su firma. Hay una nota que dice que no votó. La inscripción data de 1975 y su tarjeta de 1980. Su T.I.E. está perforada para las elecciones correspondientes a 1980,1984 y 1988. Debe adjudicarse su voto.
25. JUANITA VÁZQUEZ MÉNDEZ (.Exhibit 332).
El tribunal determinó:
Señaló que para el 1988 y 1984 votó en la Escuela José Padilla; para 1980 votó (en otra escuela) en el área de Country Club. No recuerda si en 1984 y 1980 firmó las listas electorales. Ninguna lista electoral de 1984 se ofreció en evidencia —incumplió la parte con el peso de prueba exigídole para refutar el [status] que le diera la CEE a esta electora. Debe prevalecer en consecuencia la determi-nación hecha por la CEE. Declaró la Sra. Vázquez que previo a las elecciones de 1988 visitó las oficinas de la CEE (agosto o septiem-bre); allí le informaron que no había votado en el 1984. Llenó un formulario para corregir su status. Consta en su expediente una Solicitud de [IJnclusión por [0]misión que presumiblemente es el *342documento señalado por la electora. Testificó la votante que regresó' a las oficinas de la CEE el 19 de septiembre de 1988, única fecha que recuerda con claridad, y allí le informaron que el día de las elecciones votara añadido a mano. Curiosamente para el 19 de septiembre de 1988, aún no se había aprobado el mecanismo de añadidos a mano que le fuera recomendado utilizar a esta'electora. (Énfasis suplido.) Caso Núm. CE-90-389, Apéndice I, pág. 207.
Es evidente que el tribunal de instancia, a pesar de reconocer que esta electora gestionó a tiempo su inclusión, se negó a darle crédito. Se fundamentó en que el 19 de septiembre de 1988 en la Comisión Estatal le indicaron que votara añadida a mano, fecha en que todavía no se había aprobado dicho sistema.
Al hacerlo, el ilustrado foro pasó por alto que ese procedi-miento, si bien no estaba aprobado oficialmente a esa fecha, había sido utilizado en las primarias presidenciales previas. No desme-rece, pues, su testimonio la posibilidad de que fuera orientada de ese modo al acudir a la Comisión Estatal. Debió adjudicarle su voto.
26. PROVIDENCIA HERNÁNDEZ ACEVEDO {Exhibit 640).
Según el tribunal, su status era 12.
Señaló que en las últimas 2 elecciones (1980 y 1984) había votado en la Escuela Gautier Benitez; no recuerda si para el 1984 firmó las listas electorales. Se presentó en evidencia el [Exhibit] #909 — Lista oficial de votantes (suplementaria) de 1984 para el P002 (Bo. Obrero) que refleja al lado del nombre impreso del elector un “no votó”. La electora acudió una semana antes de las elecciones a “la Placita” porque aparecía como que no había votado. No la atendie-ron y se cansó de esperar. Señala, sin embargo, que cuando llevó dos retratos le hicieron firmar unos papeles. Consta en su expediente electoral una Solicitud de [inclusión por [OJmisión del 2 de noviembre de 1988. Debió tramitar una Petición de [inscripción especial cuya fecha límite ya había pasado. (Énfasis suplido.) Caso Núm. CE-90-389, Apéndice I, pág. 86 esc. 53.
Nuevamente el foro de instancia incidió al no reconocer el derecho al voto a esta electora. Ella acudió una semana antes (1ro de noviembre) a gestionar su derecho al voto. “No la atendieron.” *343Regresó, llevó los retratos, le expedieron la tarjeta y la incluyeron en la lista.
27. RAMÓN D. ÁLVAREZ SANTIAGO (Exhibit 893).
El Juez Polo excluyó a este elector por haber realizado el trámite tardíamente. Indicó:
Posee un [status] de ER (0164621), recusado en el 1984. Consta en su expediente electoral una Petición de [IJnseripción —del 3 de noviembre de 1988 — ; fecha en la cual se le expidió la TIE (3288711) con la cual votó. El [Exhibit] #048, documento que contiene al lado del nombre del Sr. Santiago escrita la siguiente nota: “aparece en listado inclusión a mano de la Unidad y Precinto 104 y también en listado de inclusión de secretaría”. Ello de por sí no refleja nada ni nos conduce a acreditar el derecho al sufragio de este elector. Caso Núm. CE-90-389, Apéndice I, págs. 86-87 esc. 53.
Erró. Hay prueba de que Alvarez Santiago fue autorizado a votar por el Presidente de la Comisión Local del Precinto 104 en la Unidad 4. En su expediente obran cuatro (4) consultas electo-rales con status A3, esto es, ingresado por nueva inscripción. Debió adjudicarse su voto.
28 y 29. NORBERTO MEDINA PELLICIER (.Exhibit 896), y MARÍA VECCHINI LUGO (Exhibit 898).
A ambos electores la Comisión Estatal y el ilustrado tribunal los descalificó por no haber votado en las elecciones de 1984 (12). Al respecto dicho foro determinó:
Ambos tramitaron una Solicitud de [RJeubieación en el registro en julio de 1984 de College Park a Mil[ljaville. Declararon no haber tenido problemas para votar en aquella ocasión. Sin embargo, la Lista Oficial de Votantes (Suplementaria) de 1984 del P005 U CS1 correspondiente al Colegio Comunal de la Urb. Millaville refleja el nombre impreso de estos electores y un “no votó” al lado. No se produjo prueba suficiente por la parte para rebatir el [status] de inactivo que les diera la CEE. Obró correctamente el organismo electoral al excluirlos de las listas y no adjudicar sus votos. (Énfasis en el original.) Caso Núm. CE-90-389, Apéndice I, pág. 211.
Erró. Estos dos (2) electores testificaron que votaron en 1984 en el Colegio de College Park porque así lo indicaron. El hecho de votar quedó confirmado con sus tarjetas debidamente perforadas. *344En ausencia de fraude sobre la perforación ilegal de dichas tarjetas, debió el tribunal de instancia reconocerles sus votos.
30. CARLOS BUDET FERRER (Exhibit 904).
Este elector, con status 12, no votó en 1984. Sin embargo, desde octubre de 1988 solicitó, y el día 5 de noviembre, de 1988 tramitó, una Solicitud de Cambios en el Registro (Núm. 543819). Se le expidió una T.I.E. nueva Núm. 1622875. Era un elector hábil y su voto debió adjudicarse.
VI

Papeletas con iniciales al dorso

El Juez Polo confirmó la nulidad decretada por el Presidente de la Comisión Estatal de las papeletas con iniciales al dorso de treinta y nueve (39) electores-testigos, bajo el fundamento de que las instrucciones impartidas en los colegios por los funcionarios del P.N.P. y P.I.P. fueron correctas y claras, y que no les indujeron a error. Se apuntaló en el valor del voto secreto y en las directrices mayoritarias expuestas en P.N.P. y P.I.P. v. Rodríguez Estrada, supra. Allí la mayoría resolvió que, como de la papeleta surgía la irregularidad (iniciales), recaía sobre el elector el peso de demos-trar que actuó de buena fe y que fue inducido a error por orientación confusa de los funcionarios de colegio. Incidió.
Igual error comete la mayoría del Tribunal que también reduce su análisis a una simple ecuación jurídica ajena al elemento humano e impone un criterio de rigor absoluto. Opinión mayori-taria, págs. 23-27. “Nunca hay que alejar la vida de la ley, de la ley de la vida. El sentido de justicia es el sustento permanente de las actividades humanas.” N. Amflcar Cipriano, El sentido de justicia y la vida, 1986-D Rev. Jur. Arg. La Ley 953 (1986). Olvidan que el carácter secreto del voto tiene como único propósito asegurar la inviolabilidad del libre albedrío del elector. Dicho de otro modo, es para protegerlo de las influencias extrañas. ICuales fueron esas aquí! Ninguna. También advertimos que el marco teórico en el que descansó la determinación de nulidad del tribunal de instan-cia, al igual que los fundamentos esgrimidos, fue y es inadecuado, *345erróneo y poco justiciero. Y es “que interpretar la ley en suma, es analizar la vida misma”. Amílcar Cipriano, supra, pág. 954. Nos explicamos.
EN PRIMER LUGAR, EN TÉRMINOS DEL DEBIDO PROCESO DE LEY, EL MAL DE FONDO ADMINISTRA-TIVO DE LOS COMICIOS NUNCA FUE CURADO. NI ANTES DE LAS ELECCIONES NI DURANTE EL PROCESO DE VOTACIÓN ESTOS ELECTORES FUERON ADVERTI-DOS DE LAS CONSECUENCIAS DE NULIDAD QUE CON-LLEVABA PONER SUS INICIALES EN LAS PAPELETAS. De hecho, el Art. 1.003(36) de la Ley Electoral, 16 L.ER.A. see. 3003(36), sólo clasificaba ese tipo de marca como papeleta protestada, a distinción de una papeleta nula ab initio. DESPUÉS de las elecciones, cientos de estos electores nunca fueron formal y oficialmente notificados —por ningún modo— de la nulidad de-cretada por la Comisión Estatal ni tuvieron la oportunidad de defender sus votos. ES INCONCEBIBLE, PUES, QUE LA MAYORÍA ADUZCA QUE “TAMPOCO ESTOS ELECTORES SOLICITARON INTERVENIR COMO PARTES EN EL PLEITO”. (Énfasis suplido.) Opinión mayoritaria, pág. 27. Ese estado de indefensión subsistió ante el tribunal de instancia. También injustificadamente este Tribunal lo ha mantenido. No siguió con ellos el mismo esquema de “emplazamiento judicial” delineado en Granados v. Rodríguez Estrada II, supra, aunque fuera reducido al mínimo de una convocatoria general mediante edictos en los periódicos del país.
Es por ello que no tiene valor persuasivo la conclusión del juez de instancia fundamentada en que le pareció inexplicable que sólo cuarentiún (41) electores que pusieron sus iniciales en el dorso de la papeleta comparecieran a testificar. Aparte de otras posibles razones atribuibles a cada caso en particular, PASÓ POR ALTO QUE A ESOS ELECTORES NUNCA SE LES NOTIFICÓ LA ANULACIÓN DE SUS VOTOS NI SE LES CONVOCÓ. Es lógico suponer que tal desconocimiento fue decisivo. Repetimos, este Tribunal no incluyó a esos electores en el mecanismo de notificación mediante avisos periodísticos. El mandato de *346Granados v. Rodríguez Estrada II, supra, sólo estuvo dirigido a los mil doscientos treinta y dos (1,232) electores “añadidos a mano”. Nada se hizo para remediar esta situación. ¿Por qué la diferencia en el trato?
Ahora bien, aun partiendo de la premisa de la corrección de la norma adoptada mayoritariamente por este Tribunal en P.N.P. y P.I.P. v. Rodríguez Estrada, supra, tendríamos que concluir que el Juez Polo erró al aplicarla. Veamos.
A la luz de la prueba desfilada, el tribunal de instancia coincidió con Granados Navedo en que estos electores-testigos “actuar[o]n de buena fe, entendiéndose este concepto como la ‘creencia o persuasión de que el acto realizado es lícito y justo”’. (Énfasis suplido.) Caso Núm. CE-90-389, Apéndice I, pág. 22. Al respecto afirmó que “[l]o cierto es que el testimonio de la mayoría de los electores no demostró que éstos al estampar sus iniciales en la papeleta, actuaran de mala fe con el ánimo de violar la secretividad del voto . . .”. (Énfasis suplido.) íd., pág. 23. ESTA CONCLUSIÓN SIGNIFICA, COMO VERDAD COMPRO-BADA, QUE LOS ELECTORES AL PONER SUS INICIALES LO HICIERON POR ERROR SIN INTENCIÓN ALGUNA DE IDENTIFICARSE NI VIOLAR LA SECRETIVIDAD DE SUS VOTOS.
No obstante esta prueba, confirmó la nulidad de treinta y nueve (39) votos al determinar que no fueron “inducidos” a error por la orientación confusa de los funcionarios al impartir las instrucciones. Para ello se apoyó en los testimonios de los mismos votantes, los funcionarios electorales del PN.P y RED. de los colegios donde ocurrió el problema, y de treinta y un (31) funcionarios del EED. de colegios donde no hubo esta anomalía. Dictaminó “que las instrucciones impartidas en este incidente fueron claras y no confusas” y que “los errores cometidos por los electores fueron producto única y exclusivamente de problemas latentes atribuibles a cada uno de los votantes”. Caso Núm. CE-90-389, Apéndice I, pág. 24.
En abono de esa apreciación citó casos específicos de electores que no escucharon, que malinterpretaron o que no entendieron las *347instrucciones: (1) por su condición (sordera relativa); (2) por no tener completo dominio y entendimiento del idioma español; (3) por no atender las instrucciones individuales o grupales, bien por ser distraídos o debido a circunstancias particulares tales como actuar con prisa, tener pendientes responsabilidades, preocupa-ciones, compromisos u obligaciones; (4) por indiferencia o poca importancia que prestaron al proceso, y (5) por falta de entendi-miento o sentido común inherente a cada elector.
Se apoyó en unos cómputos para demostrar la corrección de las miles de instrucciones brindadas en los colegios. Su argumento de mayor peso fue que de un universo tan grande de 215,977 electores en San Juan, sólo un .166047% incurrió en ese error en la papeleta municipal.
Para sustentar su posición recurrió, además, a un somero análisis del verbo inducir, atribuyéndole únicamente la acepción que lo define como la acción de instigar o persuadir, que por su significado contiene un elemento volitivo o querido. Al así razonar, descartó la acepción —admitida en la definición de María Moliner — (6) carente del elemento intencional. Y es que la acción de “[h]acer incurrir a alguien en un error” no necesariamente implica un acto engañoso o doloso, deliberado o premeditado. M. Moliner, Diccionario de Uso del Español, Madrid, Ed. Gredos, 1967, T. II, pág. 122. Así lo confirma el propio Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 768, expositivo de que inducir también significa “mover a uno” a realizar determinada cosa o acción.
Sin lugar a dudas el lenguaje utilizado por los funcionarios, por no ser uniforme y totalmente claro, causó confusión en un número limitado de electores. El propio juez sentenciador aceptó que “las instrucciones impartidas no fueron un dechado de *348uniformidad”. Caso Núm. CE-90-389, Apéndice I, pág. 36. Como resultado, se infringió la norma establecida en la Regla 25 del Reglamento Oficial de las Elecciones Generales de 1988, pág. 15 (en adelante Reglamento de Elecciones de 1988), preceptiva de que la Comisión Local tenía la responsabilidad de que el adies-tramiento de los funcionarios fuera “uniforme”. ¿A qué se debió esta lamentable situación? La evidencia demuestra que la fuerza que movió al elector a escribir sus iniciales al dorso de la papeleta fue la utilización de un lenguaje inapropiado.
La misma sentencia lo explica. El magistrado Polo señaló que la Regla 36 del Reglamento Oficial de las Elecciones Generales de 1984, pág. 33 (en adelante Reglamento de Elecciones de 1984) —precursora de la de 1988— exponía que los funcionarios debían brindar al elector la siguiente instrucción específica:
Al doblar la papeleta en la caseta de votación asegúrese que las iniciales al dorso de las mismas queden hacia fuera en forma visible. (Énfasis suplido.)
SE OBSERVA QUE ESTA INSTRUCCIÓN NO CUALIFI-CABA NI ACLARABA CUÁLES INICIALES AL DORSO DEBÍAN QUEDAR VISIBLES. ESA INSTRUCCIÓN SE OMITIÓ EN LAS ELECCIONES DE 1988. TAMPOCO SE APROBÓ OTRA INSTRUCCIÓN OFICIALMENTE. La forma de cómo el elector debería doblar la papeleta quedó sólo plasmada en la Regla 41B(6) del Reglamento de Elecciones de 1988, como parte de las obligaciones que tenían que velar los funcionarios de colegio. Esta obligación quedó así configurada:
Una vez haya votado, pero antes de salir de la caseta de votación, el elector doblará las papeletas electorales con varios dobleces de manera que ninguna parte del frente de ellas quede expuesta a la vista, asegurándose que las iniciales de los inspectores del colegio al dorso de éstas queden visibles. Inmediatamente después de terminar con esta operación, saldrá de la caseta y en presencia de los inspectores del colegio procederá a mostrar las iniciales al dorso de las papeletas y depositará la papeleta estatal y municipal en las urnas debidamente identificadas a estos fines. (Énfasis suplido.) Regla 41B(6) del Reglamento de Elecciones de 1988, pág. 41.
*349Confrontado con la falta de. esta instrucción, el Juez Polo concluyó que “[l]os funcionarios electorales, muchos de los cuales tenían la experiencia previa de haber trabajado en otros comicios, se vieron precisados a ofrecer aquellas instrucciones que a su mejor entender llenaban el vacío creado por la en-mienda a la Regla 36”. (Énfasis suplido.) Caso Núm. CE-90-389, Apéndice I, págs. 35-36.
Ya en nuestra opinión disidente en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, págs. 22-23, habíamos anticipado:
[E]s materia susceptible de conocimiento judicial que en estas elecciones —en un número no determinado de colegios de vota-ción— los funcionarios instruyeron a los electores sobre la forma de doblar las papeletas antes de depositarlas en las urnas. Básica-mente, las referidas instrucciones fueron a los efectos de que los votantes, al doblar las papeletas, se aseguraran de que las iniciales quedaran en la parte exterior de las mismas. Ello se debió a que ni en el reglamento, como tampoco en el Manual se incluyó una instrucción específica sobre este particular. Tampoco se consignaron en las papeletas de votación tales instrucciones. Menos, se hicieron advertencias a los electores de que no escribieran nombres o iniciales en las papeletas, bajo pena de nulidad.
Obviamente, la instrucción no fue uniforme. Al brindarse un lenguaje distinto correspondiente a cientos de inspectores de colegios, ad hoc, el potencial de desinformación y confusión se incrementó. Es razonable concluir que en un universo tan amplio de electores —de diversa extracción social y cultural, en ciertos casos con limitaciones físicas y mentales, y algunos nerviosos— un número indeterminado las malinterpretaran y creyeran que debían iniciar las papeletas antes de depositarlas en las urnas. (Énfasis en el original suprimido y énfasis suplido.)
Con el beneficio de un examen cuidadoso de la prueba, la cuestión amerita un análisis judicial sereno y objetivo.
SABIDO ES QUE EL IDIOMA POSEE, ENTRE SUS MÚLTIPLES ELEMENTOS, LA POSIBILIDAD DE RESUL-TAR AMBIGUO. Esto es, las palabras no siempre informan directa e inequívocamente. En esos casos ocurre entonces un resultado que niega la esencia misma de la lengua: UN PRO-BLEMA DE INCOMUNICACIÓN. Igual sucede con los gestos y señas manuales. Así aconteció en el caso de autos.
*350Ilustra la situación el verbo poner, utilizado invariablemente en las directrices e instrucciones brindadas. Cualquier diccionario da fe del significado múltiple de este vocablo. Ahora bien, más allá de sus numerosas acepciones de la academia, hay que tener en cuenta el uso oral, que suma a los significados establecidos, y pertenece a la categoría del empleo popular. En esa categoría, poner comunica la idea de escribir, como cuando en la lengua viva del pueblo se dice: “No dejes de ponerme en el papel lo que quieres que te traiga”, “¿qué pusiste tú en la carta que le mandaste?”, “pon allí tus iniciales” o “pongan las iniciales al dorso ”.
De hecho, en la obra citada, María Moliner admite así esa acepción: “Escribir o incluir cierta cosa en un escrito.” Moliner, op. cit., pág. 801. Más aún, el propio Reglamento de Elecciones de 1988 recogió este significado en la Regla 41A(b), pág. 39, al ordenar que antes de abrirse el colegio los inspectores “pondrán sus iniciales en el ángulo superior izquierdo del dorso de un número de papeletas . . .”. (Énfasis suplido.)
ANTE ESTA REALIDAD, NO CABE DUDA DE QUE EL USO DE LA EXPRESIÓN “PONER LAS INICIALES” EN LAS CIENTOS DE INSTRUCCIONES GRUPALES E INDI-VIDUALES DE LOS DISTINTOS FUNCIONARIOS RAZO-NABLEMENTE INDUJO, AUNQUE ININTENCIONAL-MENTE, Y LLEVÓ A LA MENTE DE ESTOS Y OTROS ELECTORES LA IDEA DE QUE DEBÍAN ESCRIBIR LAS INICIALES EN LA PAPELETA.
Ello queda confirmado en virtud del testimonio de los siguien-tes electores que escucharon a los funcionarios de colegio que utilizaron el verbo poner al impartir las instrucciones siguientes: Carlos Víctor Wheeler, ‘“ponga las iniciales por fuera’”, (énfasis suplido) Caso Núm. CE-90-389, Apéndice I, pág. 146; Carlos A. Calo Barreto, ‘“ponga las iniciales al dorso’”, (énfasis suplido) id., pág. 148; Ivette Sailé Ramírez Medina, “‘me dijo que tenía que entrar y poner las iniciales otra vez’”, (énfasis suplido) id., pág. 154; Daisy Ráldiris Robles, “‘[e]lla me entregó dos papeletas y me dijo claramente, que una vez la llenara, la doblara en cuatro *351dobleces y pusiera mis iniciales por fuera’”, (énfasis suplido) id., pág. 155; Francisca Carmona O’Neill, “‘Pusiéramos las inicia-les, que miraran para arriba’”, (énfasis suplido) id., pág. 159; Georgina Carmona O’Neill, “‘[ejntonces doblen la papeleta y 'pongan sus iniciales para arriba’”, (énfasis suplido) id., pág. 160; Vicente Altorán Ruiz, ‘“[n]o olvide poner las iniciales’”, (énfasis suplido) id., pág. 161; José Manuel Fernández Ramírez, “‘[p]on las iniciales por fuera’”, (énfasis suplido) id., pág. 164; Daniel Martínez González, “‘ponga las iniciales hacia arriba’”, (énfasis suplido) id., pág. 169; Wilfredo Núñez González, “‘luego de terminar el voto que la doblara y le pusiera mis iniciales a la parte superior’. . . ‘[tjienes que ponerle las iniciales hacia afuera . . . pon las iniciales’”, (énfasis suplido) id., pág. 173; Rosa María Márquez Rosado, “‘pon las iniciales detrás de la papeleta’ o ‘pon las iniciales atrás’”, (énfasis suplido) id., pág. 175; José A. Pabón Ruiz, “‘que doblara las papeletas en cuatro unidades y le pusiera las iniciales mías por la parte de atrás, que quedaran hacia el frente’”, (énfasis suplido) id., pág. 177; Paulino Ibarra Resto, ‘“mire, tiene que ponerle el nombre completo’”, (énfasis suplido) id., pág. 178; Dais F. Tirado Tirado, “‘Don Luis, póngale las iniciales suyas al dorso’”, (énfasis suplido) id., pág. 179; María Melania Quebec Irlandés de Rivera, “‘[pjonga la inicial atrás de la papeleta’”, (énfasis suplido) id., pág. 181; Eugenio Peña Aquino, “‘pusiera las iniciales en las papeletas’”, (énfasis suplido) id., pág. 182; Edwin Ramos Hernández, “‘cogiera la papeleta, la doblara y le pusiera las iniciales hacia la parte de al frente’”, (énfasis suplido) id., pág. 183; Alfonso Ramos Vázquez, “‘[djoblen las papeletas y pongan las iniciales hacia arriba’”, (énfasis suplido) id., pág. 184; Sandra Cario Pinto, “‘dobla la papeleta, una vez que me la dieron, y pon las iniciales fuera’”, (énfasis suplido) id., pág. 187; Erohilda Nieves Nieves, “‘[tjienes que doblar la papeleta y pon tus iniciales’”, (énfasis suplido) id., pág. 191; Carmen Báez Rosado, “‘Pongan las iniciales afuera, hacia afuera’”, (énfasis suplido) id., pág. 196; Raquel Fanfán Román, “‘[njo, tienes que ponerle las iniciales hacia arriba . . (énfasis suplido) id., pág. 197.
*352Estos testimonios fueron corroborados por algunos funciona-rios de colegio: Julia Ortega Arroyo (P.P.D.), “‘doblase las pape-letas y pusieran las iniciales hacia afuera’”, (énfasis suplido) Caso Núm. CE-90-389, Apéndice I, pág. 144; Frances M. Cruz Rosado (P.N.P.), ‘“ponga las iniciales para afuera’” (énfasis suplido) id., pág. 155; María Vega Cubero (P.N.P.), “‘las doble en cuatro partes y ponga las iniciales hacia arriba’”, (énfasis suplido) id., pág. 157; Miriam Contreras Peralta (P.N.P.), ‘“[p]onga las inciales hacia afuera’”, (énfasis suplido) id., pág. 162; Noelia Jiménez Serrano (P.N.P.), ‘“[y]o les decía que ellos podían poner una seña en el partido de su predilección y que chequiaran [sic] que detrás y les enseñaba las iniciales que tenían las papeletas de votación, que ellos tenían que doblar en cuatro partes y ponerlas hacia el frente cuando la echaran en la urna’”, (énfasis suplido) id., pág. 163; Yolanda Ordoñez Arias (P.N.P.), “‘poniendo las iniciales hacia arriba’”, (énfasis suplido) id., pág. 167; Ana E. Figueroa (P.N.P.), “‘pongan las iniciales hacia arriba y con las iniciales hacia arriba las echan aquí en la urna’”, (énfasis suplido) id., pág. 172; Luis E. García Curbelo (P.N.P.), “‘que doblaran las papeletas en cuatro y pusieran las iniciales hacia afuera’”, (énfasis suplido) id., pág.193.
Los testimonios de estos funcionarios demuestran que esas instrucciones fueron variadas y no del todo claras, y que en estos casos los gestos e indicaciones con las manos de los funcionarios no salvaron la ausencia de una adecuada instrucción reglamenta-ria. Los electores fueron llevados a poner sus iniciales por la imprecisión de las instrucciones. Así lo intimó el Juez Polo al concluir que aquí “‘hubo honestas discrepancias’”. Caso Núm. CE-90-389, Apéndice I, pág. 41.
Ahora bien, si aceptamos para fines de argumentación que las instrucciones no fueron confusas, aún subsistiría el error del tribunal de instancia. SEGÚN ANTES FUE EXFUESTO, DICHO FORO CONCLUYÓ QUE LOS ELECTORES ACTUA-RON BONA FIDE, SIN INTENCIÓN DE IDENTIFICARSE NI VIOLAR EL CARÁCTER SECRETO DEL VOTO, ESTO ES, NO HUBO FRAUDE. En conformidad con sus determina-ciones, todo se debió a que ellos malinterpretaron las instruccio-*353nes por un sinnúmero de razones. Estamos, pues, ante unos errores bona, fide de estos electores. Por otro lado, el trámite de la Regla 41B(6) del Reglamento de Elecciones de 1988 exigía que los funcionarios de colegio velaran que los electores doblaran las papeletas con el propósito de asegurar que sus iniciales quedaran visibles y fueran mostradas a los inspectores del colegio. Es claro, pues, que de haber estado atentos los inspectores de los colegios, sin dificultad alguna pudieron haberse percatado del error de buena fe en que incurrieron los electores al poner las iniciales e impedir que dichas papeletas fueran depositadas en las urnas. Ese era su deber y aquél el momento para que los inspectores llamaran la atención al elector del error y sus consecuencias. En otras palabras, la obligación del elector de “mostrar las iniciales al dorso de las papeletas” —(énfasis suplido) id.— a los inspec-tores del colegio, necesariamente imponía a éstos el deber recí-proco de evitar que las papeletas que contenían otras iniciales —poteneialmente protestables— fueran depositadas en las urnas.
Después de todo, la ley y el reglamento visualizaban que los inspectores de colegio supervisaran y velaran para que los procedimientos sean conducidos apropiadamente. Regla 36 del Reglamento de Elecciones de 1988. Además, visualizaba la posi-bilidad de que un elector dañara, “por accidente o equivocación” (énfasis suplido), cualquiera de las papeletas y se les reconocía el derecho a sustituirla. Art. 5.029 de la Ley Electoral, 16 L.P.R.A. see. 3232; Regla 43 del Reglamento de Elecciones de 1988, pág. 41.
LA OMISIÓN DE LOS FUNCIONARIOS AL PERMITIR QUE LAS PAPELETAS DE ESTOS ELECTORES BONA FIDE SE DEPOSITARAN EN LAS URNAS —SIN INTEN-CIÓN DE FRAUDE ALGUNO; POR MALINTERPRE-TACIÓN DE LAS INSTRUCCIONES— FUE FATAL Y CONSTITUYÓ LA CAUSA DIRECTA DE QUE SUS VOTOS FUERAN ANULADOS. ASÍ LO RECONOCIÓ EL PROPIO FORO DE INSTANCIA AL DARLE VALIDEZ A DOS (2) ELECTORES QUE INCURRIERON EN EL MISMO ERROR Y PUSIERON EN SUS PAPELETAS SUS INICIALES AL MALINTERPRETAR LAS INSTRUCCIONES. La única dife-*354renda detectable entre éstos y los otros treinta y nueve (39) electores, según el tribunal, fue que en esos dos casos precisa-mente los inspectores “se percataron] del error cometido”. Advertidos los electores de su error por los funcionarios, aunque éstos no les proveyeron una nueva papeleta, hicieron la salvedad y posteriormente adjudicaron sus votos en los colegios.
Nos referimos a los votos de las electoras Carmen Socorro López Rivera (Exhibit 190) y Rosa María Márquez Rosado (Exhibit 151). El tribunal se expresó así:
De sus testimonios se desprende que ambas estamparon sus iniciales en la papeleta municipal y uno(s) de los funcionarios electorales se percató(aron) del error cometido. Al elector solicitar una nueva papeleta (como en Ley le correspond^— A]rt. 5.032, Ley Electoral, 16 LPRA 3232), el funcionario electoral (o los funciona-rios electorales), en vez de acceder a lo solicitado, optó(aron) por hacer la salvedad de lo acontecido y adjudicaron el voto de este elector en el colegio. Posteriormente, sin embargo, ambos votos fueron anulados en el Coliseo durante el escrutinio general. Este Tribunal entiende que debe adjudicarse el voto de estas dos electoras: la causa próxima de la anulación de sus votos fue a consecuencia de la negativa de los funcionarios electorales de sus respectivos colegios a proveerles nuevas papeletas. (Enfasis supli-do.) Caso Núm. CE-90-389, Apéndice I, pág. 43.
De estas afirmaciones surge claramente que si los funciona-rios electorales no se hubiesen percatado del error bona fide ambas papeletas también se hubiesen anulado. SE PONE DE MANIFIESTO QUE LA VERDADERA CAUSA PRÓXIMA DE LA NO ANULACIÓN FUE EL CUMPLIMIENTO DE LOS INSPECTORES CON EL DEBER DE ADVERTIR A LOS ELECTORES. La psicogénesis del razonamiento del tribunal de instancia descansa en que los funcionarios electorales tenían la encomienda de velar por que las papeletas fueran dobladas con las iniciales expuestas y, por ende, la oportunidad y el deber de verificar que no tuvieran otras iniciales que no fueran las suyas.
*355Al contrastarse este razonamiento con el brindado en los casos de los otros treinta y nueve (39) electores, notamos un trata-miento diferente e injusto. Repetimos:
A su vez, la obligación del elector de “mostrar las iniciales al dorso de las papeletas” —(énfasis suplido) Regla 41B(6) del Regla-mento de Elecciones de 1988, pág. 41— a los inspectores del colegio necesariamente imponía a éstos el deber recíproco de evitar que las papeletas que contenían otras iniciales —potencialmente protesta-bles— fueran así depositadas en las urnas. Ese era el momento para llamar la atención al elector de las consecuencias de tales iniciales. Cabe señalar que la ley y el reglamento visualizan que los inspectores de colegio supervisen y velen por que los procedimien-tos se conduzcan apropiadamente. Regla 36(a) del Reglamento de Elecciones de 1988. Además, se prev[é] la posibilidad de que un elector dañe, “por accidente o equivocación”, cualesquiera de las papeletas y se le reconoce el derecho entonces a sustituirla. Art. 5.029 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3232. (Énfasis en el original) P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, pág. 64.
EN RESUMEN, EL TRIBUNAL DE INSTANCIA RECO-NOCIÓ QUE TODOS ESTOS ELECTORES, SIN INTEN-CIÓN DE FRAUDE, POR DISTINTAS RAZONES MALIN-TERPRETARON LAS INSTRUCCIONES Y, POR ERROR BONA FIDE, PUSIERON SUS INICIALES EN LAS PAPE-LETAS. SIN EMBARGO, EN LAS OCASIONES EN QUE LOS FUNCIONARIOS DE COLEGIO, EN EL DESCARGO DE SUS DEBERES, SE PERCATARON DEL ERROR, LES CONTÓ EL VOTO. CUANDO LOS FUNCIONARIOS INCUMPLIERON SU DEBER Y NO SE PERCATARON DE LAS INICIALES NI ADVIRTIERON A LOS ELECTORES, LES ANULARON SUS VOTOS. ¿CABE SEMEJANTE TRATO DIFERENTE? ¿SE JUSTIFICA LA DECISIÓN DE ANU-LARLOS CUANDO LOS FUNCIONARIOS DE COLEGIO NO CUMPLIERON CON SU OBLIGACIÓN? ¿PUEDE CONSTI-TUCIONALMENTE SOSTENERSE UNA NORMA DE NU-LIDAD QUE DEPENDE DE LOS CRITERIOS Y ACCIONES *356DE ESOS FUNCIONARIOS LOCALES? ¿NO ESTABAN TO-DOS ESTOS ELECTORES, HASTA EL MOMENTO EN QUE MOSTRARON SUS PAPELETAS CON LAS INICIALES, EN IGUAL SITUACIÓN DE ERROR? ¿NO ES LO VERDADERA-MENTE DETERMINANTE LA INTENCIÓN DEL ELECTOR? P.S.P y P.P.D. v. Comisión Estatal de Elecciones, supra.
Finalmente, la decisión del tribunal de instancia demuestra un trato desigual e inconstitucional contra los electores del Munici-pio de San Juan al compararlo con el trato brindado en el recuento del Municipio de Toa Baja. Allí, en el Precinto 12, Unidad 7, Colegio 1, las instrucciones brindadas por los funcionarios de colegios a los electores también fueron málinterpretadas. Un número sustancial de ellos —de veinte (20) a veinticinco (25)— pusieron sus iniciales al dorso de las papeletas. Cuando los funcionarios se percataron de la situación, fueron más específicos y cuidadosos, y aclararon sus instrucciones. Ante esa situación, acordaron unánimemente adjudicar las papeletas como válidas. De la Identificación 68, demandante (T.E. Comisión, págs. 33-38), se desprende que los funcionarios del colegio fueron entrenados para dar tales instrucciones. T.E. Comisión, págs. 39-41.
Ante esa evidencia, la Comisión Estatal se negó a anularlas y confirmó la validez de esas papeletas con iniciales. Curiosamente el Presidente, licenciado Rodríguez Estrada, presente en la reunión de la Comisión Estatal, aceptó que los instructores seguían el patrón tradicional de 1984. Granados v. Rodríguez Estrada I, supra.
Ahora, la sentencia del tribunal de instancia y la de la mayoría aplican arbitrariamente a situaciones iguales trámites distintos y criterios sustantivos disímiles. En su aplicación, ello es inconsti-tucional y atenta contra la norma jurídica de que no pueden producirse soluciones contradictorias para situaciones fundamen-talmente idénticas. SUBSISTE LA GRAN INJUSTICIA. P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra.
*357VII

Inconstitucionalidad del trámite y de la decisión que decretó la ilegalidad del voto de veintitrés (23) electores.

Granados Navedo señala como error del tribunal de instancia el no haber garantizado el debido proceso de ley a los veinticinco (25) electores citados por los demandados Acevedo Pérez y Báez Galib, y haber descontado el voto de veintitrés (23) de ellos. Igual señalamiento levantan nueve (9) de estos electores en el Recurso CE-90-391. Tienen razón. Veamos.
La opinión mayoritaria en Granados v. Rodríguez Estrada I, supra, pág. 59, sentó las bases para la invalidación de esos votos:
A tenor con lo dispuesto en dicha [Regla 29 de Evidencia, 32 L.ER.A. Ap. IV] ningún elector que haya emitido su voto legal-mente puede ser obligado a testificar en corte con relación al contenido de su voto. Ahora bien, si él elector emitió su voto de manera ilegal, dicho privilegio no le es de aplicación, por lo que sí podría presentarse prueba en cuanto al contenido de su voto. Por lo tanto, en un caso como el de autos, en que se impugna la certifica-ción de un candidato por irregularidades en el proceso —que incluyen la adjudicación de votos emitidos ilegalmente— sería admisible el testimonio de los electores que votaron ilegalmente para probar a favor de quién se emitieron dichos votos ilegales. Esto siempre y cuando el elector no reclame válidamente él privilegio a la no autoincriminación. (Enfasis suplido.)
Apoyándose en esa directriz y en la Regla 40.1 de Procedi-miento Civil, 32 L.PR.A. Ap. III —expedición ministerial de citaciones— los demandados Acevedo Pérez y Báez Galib citaron a veinticinco (25) electores. EL CUADRO QUE EMERGE DE ESTE INCIDENTE ES UNO DE LOS MÁS TRISTES Y LAMENTABLES EN LOS ANALES JUDICIALES DEL PAÍS.
En primer término, a estos electores nadie les informó la razón específica por la cuál fueron citados. De los autos origina-les y de la transcripción de evidencia surge que fueron citados sorpresivamente, un día antes de la fecha de su comparecencia. *358Durante el proceso judicial, por sus contestaciones y dudas, muchos dieron muestra y manifestaron no comprender real-mente lo que ocurría. El Juez Polo no permitió a los represen-tantes legales de Granados Navedo contrainterrogarlos ni aclarar varios extremos importantes y pertinentes. Aún así, algunos de estos electores declararon: (a) que habían sido entrevistados en sus residencias por personas que en ocasiones se identificaron como del EED. y en otras dieron la impresión de que eran de la Comisión Estatal; (ó) que en esas gestiones se les preguntó por quién habían votado, esto es, se les violó el privilegio constitucio-nal del voto secreto, y (c) que se les tomó algún tipo de declaración escrita.
Cuando los demandados Acevedo Pérez y Báez Galib fueron requeridos por la representación legal de Granados Navedo para que produjeran esas declaraciones escritas, aquéllos se negaron y el tribunal los sostuvo bajo el fundamento de que se trataba de una materia privilegiada producto del trabajo del abogado (work product), aun cuando estos electores no eran representados por los abogados de los primeros. Tampoco permitió contrainterrogar a estos electores sobre el motivo de sus comparecencias]
El día de la vista, sin advertencias de clase alguna, el Juez Polo ordenó que se les tomara juramento a estos electores (T.E. 16, pág. 3), los puso bajo las reglas del tribunal y los RECLUYO en el salón de testigos. íd. pág. 5. En su AUSENCIA, los demandados desfilaron prueba en contra de ellos. Como veremos, para propósitos de probar la ilegalidad de sus votos, la misma fue insuficiente. Consistió de una consulta electoral CExhibit 835 y 858) y unos impresos (printouts) del computador de la Comisión Estatal, expositivo del status de algunos electores en trece (13) de los colegios contaminados no arrestados correspondientes a la causa de acción de Granados Navedo. También presentaron copias de las listas electorales de ocho (8) colegios distintos donde aparecían votando algunos de estos electores. Aunque el tribunal ordenó la producción de los originales de esas listas, inexplicable-mente la Comisión Estatal nunca las produjo.
*359En cuanto a este aspecto, al comenzar a declarar en el directo el Ledo. Sigfrido Pons Fontana, testigo de los demandados Acevedo Pérez y Báez Galib, identificó en la lista (Exhibit 835) a la electora Juana Carmona Sierra, que aparecía votando añadida a mano en el Precinto 2, Unidad 27, Colegio 4. T.E. 16, pág. 11. También un impreso (printout) que la clasificaba 12. Id., págs. 11-12.
Al someterse en evidencia dicho impreso con el propósito de probar que esa electora no tenía derecho a votar, surgió una objeción del Ledo. Alex González —abogado de Granados Navedo— y se suscitó el diálogo siguiente:
LCDO. GONZALEZ: Su Señoría, yo creo que Doña Juana Carmona Sierra que se encuentra . . . debe estar aquí, para que oiga la prueba que está pasando la parte demandante (sic) sobre su derecho a votar o no.
Porque ahora ya no estamos en un juicio entre Granados y Acevedo, ahora estamos en un juicio, donde le están imputando a Doña Juana Carmona Sierra la comisión de un delito.
HON. JUEZ POLO: Si fuera parte, tendría derecho a estar presente.
LCDO. GONZALEZ: Sí, pero fíjese Su Señoría, aquí hay un mini juicio de Juana Carmona Sierra. Ya usted va a tener que juzgar si ella tenía o no tenía derecho en ausencia de ella, si tenía derecho o no.
HON. JUEZ POLO: Precisamente, por eso era mi insistencia, Licenciado, de que todo aquel que estuviera en las mismas condi-ciones, fuera parte en este caso, que es lo que está ante la consideración del Tribunal Supremo. Porque si no es parte, no tiene derecho a estar presente.
LCDO. GONZALEZ: Limitadamente. Porque en el listado que usted nos dio no aparece Juana Carmona Sierra.
HON. JUEZ POLO: Pero fíjese, que en los anejos 1, 2, y 3, iban dirigidos a todos los que estuvieran o con iniciales o añadidos, que votaran añadidos a mano.
LCDO. GONZALEZ: Bueno, pero ahí estaba la presentación del edicto que se preparó y no se ha notificado.
Yo creo, que a Doña Juana Carmona Sierra, a la que están juzgando aquí ahora, tiene derecho a estar aquí, sea o no sea parte, porque esto es un mini juicio.

*360
Este es un testigo que está declarando en contra de los derechos de Juana Carmona Sierra, sin ella poder estar presente para defenderse, sin tener abogado, sin haber sido confrontada con la prueba que están pasando.

HON. JUEZ POLO: Si no es parte y no ha querido intervenir, y no se le ha notificado y ha habido oposición a que se haga parte a todos los que están en esas condiciones, pues no tiene derecho a estar presente, porque es testigo y está bajo la Regla del Tribunal.
LCDO. GONZALEZ: Pero es que eso ya, Su Señoría, sale del conflicto que estamos viendo aquí. Aquí ahora le están imputando la comisión de un delito a Doña Juana. Y Doña Juana, usted que es el que protege los derechos de los ciudadanos puertorriqueños, tiene la obligación de traer a Doña Juana aquí, sea o no sea parte, porque le están pasando prueba en su contra.
HON. JUEZ POLO: No estamos de acuerdo con el compañero. (Énfasis suplido.) T.E. 16, págs. 17-19.
Más adelante, el Juez Polo aclaró: “Si se cometió o no un delito no lo vamos a resolver nosotros, ni con las alegaciones de uno ni otro. Eso le corresponde a un caso criminal que no es el que se está ventilando . . . .” (Énfasis suplido.) T.E. 16, págs. 21-22. Expuso que, una vez se desfilase esa prueba y se sentara a la electora Juana Carmona Sierra, él le liaría la advertencia de que votó ilegalmente en contravención al Art. 8.025 de la Ley Electoral, 16 L.ER.A. see. 3375. íd., pág. 22. El licenciado González le señaló que esa advertencia, “después que hayan pasado la prue-ba”, era en “vano”. El Juez Polo aceptó que esa “prueba no esta[ba] en manos de un fiscal”. íd. Subsiguientemente, el licen-ciado Montalvo, coabogado de Granados Navedo, le expuso al Juez Polo que no podía dar inmunidad. íd., pág. 25. El Juez Polo insistió en que tenía esa facultad, aun cuando “[a]qu% no se está juzgando criminalmente. Aquí hay una prueba a [prima facie], nada más”. íd., págs. 25-26.
Posteriormente, el Juez Polo reiteró su criterio de que los testigos de las partes debieron acumularse al pleito y entonces “tendrían derecho a comparecer y a estar representado[s] por abogado”. T.E. 16, págs. 26-27.
A base de esa cuestionable prueba documental, y en los testimonios del licenciado Pons Fontana y del Sr. Alfredo Méndez *361Nazario, el Juez Polo hizo la determinación previa de que estos electores —que en ese instante figuraban como “testigos”— no eran hábiles para votar. TODO ELLO SIN DARLES EN ESA ETAPA LA MÁS MÍNIMA OPORTUNIDAD DE CONSULTAR ABOGADOS, DE ESTAR PRESENTES NI DE REFUTAR LA PRUEBA. Después, los llamó a testificar, les explicó su determi-nación previa de electores ilegales y los apercibió de una posible acusación criminal. Les informó que en quince (15) días podían intervenir con abogado en el pleito y presentar evidencia para refutar su determinación judicial de electores ilegales. Seguida-mente, a solicitud de Acevedo Pérez y de Báez Galib, les concedió inmunidad y, sin advertencias adicionales en cuanto a otros derechos, los sujetó a preguntas. Inmediatamente estos electores fueron compelidos a renunciar al privilegio de la secretividad de sus votos y obligados a testificar por quién habían votado.
LA ATMÓSFERA JUDICIAL CREADA FAVORECIÓ TO-TALMENTE A LOS DEMANDADOS ACEVEDO PEREZ Y BÁEZ GALIB EN DETRIMENTO DE LOS DERECHOS CONSTITUCIONALES DE ESTOS ELECTORES. EL PA-TRÓN PROCESAL Y EVIDENCIARIO REPETITIVO QUE SIGUIÓ FUE OPRESIVO. LA SECUENCIA DE PREGUN-TAS Y RESPUESTAS, CAPCIOSA. Se implantó el ritual si-guiente: una vez el Juez Polo advertía al elector que la prueba desfilada a sus espaldas establecía que no era hábil para votar y que ello podía constituir un delito menos grave, le pedía que en “ánimo de recibir toda la prueba posible nos ayude a resolver esta controversia [y que] ha[bía] decidido concederle inmunidad[,] cosa de que usted no pueda ser procesado si se entendiera que ha cometido la violación de ley el pasado 9 de noviembre”. Después que le señalaba la oportunidad de comparecer para demostrar que era elector hábil, el licenciado Rey, abogado de los demandados, intervenía y se dirigía al elector y le pedía “ayuda” para que el juez pudiera decidir. Le preguntaba, y el elector “voluntariamen-te” atestaba por quién votó. ESTE TRÁMITE ES INCONSTI-TUCIONAL Y ADOLECE DE VARIOS ERRORES SUSTAN-CIALES E INCURABLES.
*362Primero, no obstante sostener el Juez Polo el criterio correcto de que todos los electores debían acumularse como partes indispensables, rehusó así ordenarlo o, desde esa etapa, reconocerles los derechos dimanantes y compatibles con esa condición. Los consideró simplemente testigos, aun cuando desde sus inicios en Sala pudo apreciarse la naturaleza de sus citaciones: determinar la ilegalidad de sus votos adjudicados por la Comisión Estatal. En su esencia, el trámite habido constituyó una recusación judicial promovida por Acevedo Pérez y Báez Galib. LO PEOR DEL CASO FUE SU CARÁCTER SUMARIO, SIN OBSERVANCIA DE LAS NORMAS CONSTITUCIONALES MÍNIMAS DEL DEBIDO PROCEDIMIENTO DE LEY. Acevedo Pérez y Báez Galib nunca les notificaron a estos electores de demanda alguna en su contra. Ni siquiera al citarlos les apercibieron del propósito real detrás del requerimiento de sus comparecencias mediante unas simples citaciones.
EL TRIBUNAL DE INSTANCIA ININTENCIONAL-MENTE COLABORÓ EN LA CREACIÓN DE ESTE LAMENTABLE ESTADO DE TOTAL INDEFENSIÓN PROCE-SAL. No les informó previamente que sus votos estaban en entredicho. Tampoco les ofreció la oportunidad de obtener repre-sentación legal antes de obligarlos a testificar. Algunos de estos electores atestaron “sentirse nerviosos” y contestaron de manera confusa. Aquellos que el tribunal de instancia permitió que fueran contrainterrogados limitadamente declararon tener la creencia de que habían sido citados para “defender sus votos”. Otros dieron muestras de poca escolaridad y expresaron que carecían de dinero para pagar los servicios de un abogado. EN RESUMEN, REINÓ UNA AUSENCIA TOTAL DE GARANTÍAS SOBRE UN DE-RECHO TAN SAGRADO COMO LO ES EL VOTO SECRETO. Art. II, Sec. 2, Const. E.L.A., supra. ANTE SEMEJANTE ATROPELLO Y ATMÓSFERA, ES UN EUFEMISMO QUE LA MAYORÍA DEL TRIBUNAL ADUZCA COMO ARGU-MENTO QUE “NINGUNO DE ESTOS ELECTORES SE NEGÓ A DECLARAR O LEVANTÓ EL PRIVILEGIO CON*363TRA LA AUTOINCRIMINACIÓN . . (Énfasis suplido.) Opi-nión mayoritaria, pág. 16.
Recuérdese que, en cuanto a estos electores, este Foro apela-tivo en Granados v. Rodríguez Estrada II, supra, no dispuso que fueran previamente emplazados ni que se les remitiera una demanda. Si a los otros mil doscientos treinta y dos (1,232) electores que votaron añadidos a mano (II e 12), incluso los que estaban excluidos por domicilio (ER) y que fueron citados me-diante edictos y notificados de la demanda por correo certificado, se les dio la oportunidad de comparecer con abogado a defender sus votos, ¿cómo justificar un trato diferente a estos electores en una etapa tan crítica? Estamos ante una “justicia” un tanto irónica. A los electores que la Comisión Estatal no les contó el voto les brindaron todas esas garantías, mientras que a los que la Comisión Estatal les adjudicó el voto y, posteriormente, se les anuló (disenfranchized) judicialmente, los dejaron huérfanos de toda protección.
COMETE ESTE TRIBUNAL LA GRAN INJUSTICIA DE SOSTENER QUE ESTOS “ELECTORES TESTIFICARON EN CALIDAD DE TESTIGOS Y NO DE PARTES, POR LO CUAL NO LES APLICA LOS DERECHOS RECONOCIDOS A LAS PARTES”. (Énfasis suplido.) Opinión mayoritaria, pág. 16. En otras palabras, para fines de hacer viable y permitir la violación del derecho constitucional a mantener secretos sus votos, primero eran testigos y no tenían derechos. Después, una vez consumada esa violación, podían convertirse en “parte” con derechos. ESA METAMORFOSIS SÚBITA DE TESTIGO-PARTE ES REALMENTE INCREÍBLE. Culminado el proceso inquisitorial y obligado el elector a “testificar” por quién votó, la academicidad de la transformación instantánea a “parte” es evidente.
Ante este tipo de fundamento poco podemos aducir. Cierta-mente, la conclusión mayoritaria está en sintonía con el enfoque restrictivo y confiscatorio que discurre a todo lo largo de la opinión, aun ante variantes situacionales. Se manifiesta con la interpretación rigurosa que hacen sobre las treinta y nueve (39) *364papeletas con iniciales —donde para anularlas invocan contra los electores la importancia del precepto constitucional sobre la secretividad del sufragio— y el desmerecimiento ahora de esa cualidad o protección constitucional para sostener la validez del procedimiento contra estos veintitrés (23) electores y también anularles sus votos. Bajo ambas interpretaciones el resultado es el mismo: no se cuentan sesenta y dos (62) votos en favor de Granados Navedo.
Segundo, el Juez Polo los obligó a testificar fundándose en una simple determinación preliminar de ilegalidad del voto, que en la mayoría de los casos fue errónea. No hay otra forma de caracte-rizar esa determinación. Si no era preliminar, ¿por qué razón les advirtió que tenían derecho a intervenir y a comparecer después a refutar su determinación previa de electores ilegales?
La gravedad del error se acentúa, pues ante el mismo Magistrado Polo ya se había desfilado abundante prueba de la existencia de ciertas fallas e ineficiencias del propio sistema electoral. Estas fallas, no atribuibles a los electores, habían motivado que los llamados impresos del computador (printouts) y demás documentos oficiales no siempre reflejaran la realidad. Dicho magistrado había tenido ante sí múltiples casos, no expli-cados adecuadamente por la Comisión Estatal, de electores cualificados y con tarjeta electoral que votaron en las elecciones anteriores y habían realizado otras gestiones, y aun así fueron excluidos erróneamente de las listas y clasificados como inactivos (II ó 12), sin récord (NR) o recusados por domicilio (ER).
Como dijimos en nuestro disenso en Granados v. Rodríguez Estrada I, supra, págs. 170-171:
Existe la idea generalizada de que toda información producida por un computador es exacta y precisa. Esta verdad es relativa. Los computadores no son panacea que todo lo resuelven. Como criaturas del género humano, arrastran también sus limitaciones. En térmi-nos generales, un computador está programado para realizar innumerables operaciones ordenadamente. En cuanto a eficiencia, se diferencian del ser humano en lo concerniente a la fantástica velocidad con que realiza su cometido. Acepta, almacena, procesa e *365integra datos, y los devuelve por medio de una pantalla o de manera impresa (printout). Sin embargo, sólo es capaz de generar informa-ción que se le haya suministrado anteriormente. Sigue fielmente las instrucciones o programas que se le ha brindado con gran precisión y, esencialmente, sin errores. Esto no garantiza la validez de los resultados. Como no crea hechos, pues meramente procesa datos, si la información con que se le alimenta es deficiente, incompleta o incorrecta, su incapacidad para producir y discriminar conllevará que sus resultados sean igualmente deficientes, erróneos o inexac-tos. Así también arrastrará todos los errores humanos cometidos en su operación. M.A. Dombroff, Dombroff on Demonstrative Evidence, Nueva York, John Wiley & Sons, 1983, pág. 186; G.P. Joseph, Modern Visual Evidence, Nueva York, Law Journal Seminars-Press, 1988, Cap. 7. (Énfasis en el original.
A lo sumo, “[establecido así el hecho básico de no aparecer en los impresos de los terminales del computador (‘no existe récord’) o como elector inactivo o inscrito en otro lugar, sería mandatorio inferir que no era un elector cualificado. Ahora bien, estas presunciones son controvertibles. Puede presentarse evidencia —como se hizo en el caso de autos— para refutar o rebatir ese hecho presumido. Esa evidencia tendría el efecto de evitar que el juzgador hiciera tal inferencia —Chiesa, op. cit., págs. 39-48— e incluso probar sus cualificaciones como elector con derecho a votar”. (Énfasis en el original.) Granados v. Rodríguez Estrada I, supra, pág. 172. ESA OPORTUNIDAD LE FUE NEGADA A ESTOS ELECTORES ANTES DEL JUEZ POLO ARRIBAR A LA CONCLUSIÓN SOBRE LA ILEGALIDAD DE SUS VO-TOS.
EL PROCEDIMIENTO UTILIZADO POR EL JUEZ DE INSTANCIA, INCONSTITUCIONAL E ILEGAL, CONSTI-TUYÓ UNA DETERMINACIÓN ULTRA VIRES DE CAUSA PROBABLE ANÁLOGA AL PROCEDIMIENTO CRIMINAL. SE FUNDÓ EN LA “POSIBILIDAD” DE QUE EL HABER EJERCIDO EL VOTO ESTOS ELECTORES FUERA UN ACTO PUNIBLE EN EL ORDENAMIENTO PENAL. DICHO MAGISTRADO INVOCÓ EL ART. 8.026 DE LA LEY ELECTORAL, 16 L.PR.A. see. 3376, QUE CONFIGURA COMO *366DELITO GRAVE EL VOTAR ILEGALMENTE. Y TODO ELLO SIN PREVIA NOTIFICACIÓN DE CARGOS, OPOR-TUNIDAD DE OBTENER REPRESENTACIÓN LEGAL NI DERECHO A PRESENTAR PRUEBA Y A CONTRAINTER-ROGAR.
En el orden evidenciarlo civil, no bastaba que los demandados sometieran la consulta y, en algunos casos, el impreso del compu-tador (printout). El expediente electoral de cada uno de los electores era prueba necesaria susceptible de establecer inicial-mente la validez del resultado consignado en las consultas y en los impresos del computador (printouts). Era menester que el elector estuviese presente, debidamente representado, desde que co-menzó el desfile de prueba en su contra, de modo que pudiera ejercitar en ese momento su derecho a contrainterrogar. Además, debió tener derecho y oportunidad de controvertir la prueba desde esa etapa y someter aquella prueba favorable que refutaba la presentada por Acevedo Pérez y Báez Galib. Cumplido ese trámite, entonces el tribunal podía dirimir y evaluar la prueba, y determinar en sus méritos si el elector tenía o no derecho a votar. A fin de cuentas, para invalidar un voto es necesario “prueba clara, robusta y convincente”. P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 225-226.
La seriedad de este error se aprecia mejor si nos percatamos de que dieciséis (16) de estos electores fueron recusados por razón de domicilio (ER). A la luz del análisis en este disenso de otros casos de electores con esta misma clasificación, ¿puede afirmarse que las Juntas Locales cumplieron con los trámites esenciales de debida citación personal, diligenciamiento negativo y notificación a sus últimas direcciones según prescrito en el Reglamento de Recusaciones y Exclusiones?
Tercero, esa determinación de ilegalidad fue superficial, inco-rrecta y festinada. El propio Juez Polo, después de oír al primero de estos electores, Félix Figueroa Rivera —quien declaró “que en ningún momento la Comisión electoral [le] notificó . . . que estaba fuera de la[s listas]” y que, al votar, lo hizo entendiendo que tenía *367derecho (T.E. 16, pág. 83)— y próxima a declarar la segunda electora Juana E. Carmona Sierra, manifestó:
' Del testimonio del testigo primero [Félix Figueroa Rivera] yo tengo mis serias dudas de que se le pueda siquiera imputar la [comisión] de un delito.
Una persona que tiene la convicción de que está votando según su derecho y de que no hay razón alguna para que no pueda votar[, v]a y se persona a votar, Entendemos que no comete el delito estable-cido en la Ley Electoral.
Creemos, que requiere el conocimiento y la intención de votar a sabiendas de que no tenía derecho. Y ante esa posibilidad de que surja eso en todos los casos, vamos a invitar a las personas que vengan en este momento, a que de ellos tener alguna evidencia de que haya un error en el [status] certificado por la Comisión, darles la oportunidad que intervengan y traigan la prueba.
Ese ha sido mi interés desde hace tiempo. Y ha habido objeciones a que se haga. (Énfasis suplido.) T.E. 17, págs. 5-6.
Planteada y despejada desde el comienzo la duda del Juez Polo y convencido de que el delito dispuesto en el Art. 8.026 de la Ley Electoral, supra, no se configuraba como de responsabilidad absoluta, sino que precisaba de los elementos de conocimiento e intención, ¿cómo es posible que ante los testimonios de estos electores de que creían y estaban convencidos de que podían votar insistiera en así tipificarlo y concluyera que “existía la posibilidad de que lo hubiesen cometido”?
Cuarto, corolario de lo anterior, como VERDAD PROCESAL, la violación del debido proceso por parte del propio tribunal a quo no le permitió examinar objetivamente si esas recusaciones ER y las clasificaciones II e 12 fueron correctas. De haberlo hecho, hubiese advertido que no podía aplicar la “presunción de correc-ción” para arribar a una “determinación preliminar de votación ilegal”. En este sentido incidió al igual que la mayoría del Tribunal. Nos explicamos.
En cuanto a los electores Juana Carmona Sierra, Salvador E. Santos Fernández, Lydia Candelario González, Carmen D. Santos Reyes, Sylvia E. Acosta Ureña y María A. Rivera Vázquez, *368clasificados como 12, el tribunal de instancia no podía descansar sólo en las consultas e impresos del computador (printouts) según interpretados por el licenciado Pons Fontana y el señor Méndez Nazario. Ya hemos señalado previamente los defectos jurídicos de esas clasificaciones. RECUÉRDESE QUE A ESOS ELECTO-RES NUNCA SE LES NOTIFICÓ DE ESE STATUS Y SU NECESIDAD DE UNA NUEVA INSCRIPCIÓN. ¿Cómo deter-minar, entonces, que posiblemente votaron de manera ilegal con intención criminal
Respecto a los electores excluidos por residencia (ER), a saber, Hilario Rodríguez Marrero, Ada Luz Santana Arroyo, Isidro Rivera Márquez, Carmen R. González Laureano, Félix Figueroa Rivera, María E. González García, Jaime Rosario López, Ina Nereida Ortiz Cruz, Carmen Pantojas Cabrera, Ramonita Centeno Cabrera, Olga Álvarez De Jesús, Evelyn Rivera Surrillo, Evelyn López Rivera, Ángel L. Vázquez Marrero, Rosa Rodríguez Colón y Reyes Padín Cuevas, LA PROPIA PRUEBA TESTIFICAL, AUNQUE LIMITADA DESTRUYÓ LA PRE-SUNCIÓN EN QUE DESCANSARON SUS RECUSACIONES ER. Aparte de la omisión reglamentaria en cuanto a la notificación por correo, sus testimonios demostraron: (a) que algunos nunca se mudaron; (ó) que otros notificaron a la Comisión Estatal oficialmente sus cambios de dirección, y (c) que la mayoría lo hizo en el mismo precinto, en particular dentro de los residenciales públicos Manuel A. Pérez y San Fernando. No comprendemos cómo la mayoría ha podido concluir que se estableció presuntiva-mente la ilegalidad de sus votos.
Finalmente, el error más grave del foro de instancia fue acceder sin ponderar adecuadamente las objeciones al trámite levantadas por Granados Navedo en torno a la solicitud de los demandados Acevedo Pérez y Báez Galib de concederle inmuni-dad a estos electores. En su comparecencia, Acevedo Pérez y Báez Galib nos dicen que el “tribunal de instancia no le prestó atención d este planteamiento ya que su falta de méritos es patente. Tampoco es necesario detenernos a discutirlo en este momento”. (Énfasis suplido.) Caso Núm. CE-90-391, Compare-*369cencía, pág. 61 esc. 41. Así también lo ha entendido la mayoría del Tribunal al concluir escuetamente que el Juez Polo tenía esa facultad. Opinión mayoritaria, pág. 17. OBVIAMENTE, ESTAS EXPRESIONES SÓLO PUEDEN SER HIJAS DE LA IRRE-FLEXIÓN Y DE LA FALTA DE UN ADECUADO ESTUDIO. EL TRIBUNAL DE INSTANCIA NO TENÍA ESA FACUL-TAD.
De haberse estudiado detenidamente el planteamiento, se hubiesen percatado de que el único funcionario facultado por la Constitución y por las leyes vigentes para investigar y autorizar la tramitación de procesos criminales “de naturaleza electoral ante los tribunales” es el Secretario de Justicia, sólo cuando un “juez ha[ya] determinado causa probable en dichos procesos”. Art. 8.027 de la Ley Electoral, 16 L.P.R.A. see. 3378. (7) El instrumento de la inmunidad y su concesión es una determinación que corresponde a ese funcionario o al fiscal designado, o a un magistrado sólo en investigaciones, procedimientos o procesos criminales. Y ello sujeto al fiel acatamiento de unos trámites, en particular, consagrados en la ley especial que regula expresa-mente la materia. Una vez se concede válidamente es que se puede obligar judicialmente a un testigo a declarar bajo jura-mento, aun cuando reclame el privilegio contra la autoincriminación. AQUÍ ESTOS ELECTORES NO TUVIE-RON NUNCA NI EN SU MÍNIMA EXPRESIÓN ESA OPOR-TUNIDAD.
*370En el caso de autos, en una actuación ultra vires, el Magis-trado Polo abandonó su papel de juez civilista y se convirtió en juez-fiscal al hacer una típica determinación de “causa probable” contra estos electores y luego concederles inmunidad en un trámite promovido por los abogados de Acevedo Pérez y Báez Galib, sin éstos tampoco tener facultad para actuar —como lo hicieron— más bien como asistentes del Juez-Fiscal Polo. Y TODO ELLO SIN EXISTIR AUTORIDAD EN LEY PARA OTORGAR INMUNIDAD A ESTOS ELECTORES TESTIGOS EN ESTE CASO. Nos explicamos.
La Ley Núm. 3 de 18 de marzo de 1954, conocida como Ley de Inmunidad de Testigos, 34 L.P.R.A. sees. 1476-1479,(8) por man-dato expreso contenido en su sección primera, in fine, sólo cubre “cualquier investigación, procedimiento o proceso criminal” con-ducidos por el Secretario de Justicia o sus fiscales. 34 L.P.R.A. see. 1476. No incluye investigaciones relacionadas por otros litigantes en casos civiles o de impugnación electoral. Del historial legisla-tivo de esta ley surge prístinamente que el estatuto dispone que *371sea aplicable únicamente a investigaciones criminales llevadas a cabo por fiscales. Así quedó claramente consignado en el Informe de la Comisión de lo Jurídico de la Cámara sobre el E del S. 442, 4 (Núm. 49) Diario de Sesiones de la Asamblea Legislativa, T. II, págs. 734-757 (1954), y su amplia discusión.
Sobre este aspecto, es revelador que el Presidente de dicha comisión, Ledo. Santiago Polanco Abreu, a preguntas de uno de los delegados de la entonces representación independentista, Ledo. Marcos A. Ramírez Irizarry, aclaró que el concepto “inves-tigación forma[ba] parte del proceso criminal”. Diario de Sesio-nes, supra, pág. 742. Todo el extenso debate de este proyecto de ley giró en torno al ámbito de “investigaciones, procedimientos o procesos criminales”. íd., págs. 743-746, 748, 752, 754 y 756. El propio delegado Ramírez Irizarry, a la luz de la discusión habida, expuso: “[Tjal y como yo entiendo esto, dice aquí en cualquier investigación o sea procedimiento o proceso criminal. De acuerdo a la contestación del compañero Polanco Abreu, las tres cosas quieren decir lo mismo, porque la única distinción que yo veo es que la investigación es el acto a virtud del cual se está investigando un delito', y un procedimiento, no está muy claro en mi mente, qué es lo que técnicamente puede entenderse un procedimiento criminal. Ahora, proceso criminal, no a base de la definición que está ahí en el código. Ahí no dice que esa definición será la que aceptará, a diferencia de investigación, pues tiene que ser la celebración del juicio criminal .... Aquí ‘cualquier investigación criminal por fiscal o magistrado’. Esas son las únicas limitaciones. Ahora, si ‘proceso criminal’ no quiere decir eso pues entonces todo es investigación. Se trata de investigar. Cuando se está investigando, el fiscal cita una persona, pues entonces esa persona está obligada a declarar. Así es como yo lo entiendo.” (Enfasis suplido.) Id., pág. 747.
La visión de la Asamblea Legislativa plasmada en la actual Ley de Inmunidad de Testigos y en su antecesora, a los efectos de que sólo rige en el ámbito investigativo penal, ha sido consisten-temente reconocida en nuestra jurisprudencia. Frattallone Di Gangi v. Tribunal Superior, 94 D.P.R. 104 (1967); Suárez Sánchez *372v. Tribunal Superior, 92 D.P.R. 507 (1965); Zapata v. Tribunal Superior, 79 D.P.R. 414 (1956); Pueblo v. Ortiz, 78 D.P.R. 843 (1955); Pueblo v. Vázquez, 77 D.P.R. 933 (1955); Batalla v. Tribunal de Distrito, 74 D.P.R. 289 (1953); Pueblo v. Muñiz, 73 D.P.R. 312 (1952); Pueblo v. Quiñones, 69 D.P.R. 731 (1949).
ANTE EL HISTORIAL LEGISLATIVO, EL TEXTO LEGAL Y LA JURISFRUDENCIA, ESTAMOS PERPLEJOS DE QUE LA MAYORÍA DE ESTE TRIBUNAL FUEDA SERIA-MENTE SOSTENER QUE EL JUEZ FOLO TENÍA ESA FACULTAD.
PARA RECAPITULAR, EL TRIBUNAL DE INSTANCIA COMETIÓ GRAVES ERRORES PROCESALES Y SUSTAN-TIVOS EN ESE INCIDENTE. EN ESENCIA, ACOGIÓ UN PROCEDIMIENTO DE RECUSACIÓN JUDICIAL PROMO-VIDO POR LOS DEMANDADOS ACEVEDO PÉREZ Y BÁEZ GALIB, SIN OFRECERLES A LOS ELECTORES LA OPOR-TUNIDAD DE CONOCER LA RECUSACIÓN, DE ESTAR REPRESENTADOS POR ABOGADO, DE PRESENTAR PRUEBA Y DE CONTRAINTERROGAR. SE FUNDÓ EN PRUEBA INSUFICIENTE PRESENTADA A SUS ESPAL-DAS PARA LLEGAR A UNA DETERMINACIÓN PREVIA DE ILEGALIDAD, QUE POR SU PROPÓSITO EQUIVALIÓ A UNA DETERMINACIÓN ULTRA VIRES DE “CAUSA PROBABLE” CRIMINAL. POR ÚLTIMO, SIN AUTORIDAD AL-GUNA, LE CONCEDIÓ INMUNIDAD Y LOS OBLIGÓ A DIVULGAR SUS VOTOS SECRETOS E IDENTIDAD DE SU CANDIDATO.
NUNCA EN LA HISTORIA CONTEMPORÁNEA DE NUESTRO PAÍS UN JUEZ DE INSTANCIA, CON LA APRO-BACIÓN DE UNA MAYORÍA DE ESTE TRIBUNAL, HABÍA CONSUMADO TAN FLAGRANTE VIOLACIÓN AL DEBIDO PROCESO DE LEY Y AL CARÁCTER SECRETO DEL DE-RECHO AL SUFRAGIO. EL DAÑO, AUNQUE IRREPARABLE, SÓLO ES REMEDIABLE MEDIANTE EL ANTÍDOTO DE UNA INMEDIATA REVOCACIÓN Y REINSTALACÍON DE ESTOS VOTOS.
*373VIII

Errores procesales y de derecho en cuanto a las papeletas contaminadas no arrestadas y las contaminadas arrestadas

DURANTE EL PROCEDIMIENTO PARA VOTAR AÑA-DIDO A MANO, SURGIERON CIERTAS IRREGULARIDA-DES QUE PROVOCARON QUE LA ADJUDICACIÓN NORMAL DE NUMEROSAS PAPELETAS SE VIERA AFECTADA. De un lado, papeletas emitidas por electores que aparecían en las listas oficiales y estaban debidamente cualificados se contaminaron en las urnas con las papeletas de electores que votaron mediante el sistema de “añadidos a mano”. Desde el comienzo de esta cabalgata judicial, nos hemos referido a estas papeletas como “contaminadas no arrestadas”. Estas fueron escrutadas por la Comisión Estatal.
De igual forma, surgió otro grupo de papeletas de votantes que sostenían estar cualificados para votar. Sin embargo, éstas fueron agrupadas sin identificación alguna, por lo que su debida adjudicación resultó imposible al no poder constatarse cuáles de estas papeletas pertenecían a electores hábiles. Estas las conoce-mos como “contaminadas arrestadas”.
A. Consideraciones preliminares
En Granados v. Rodríguez Estrada I, supra, este Tribunal adoptó unos criterios probatorios distintos que regirían cada clase de estas papeletas. Para las contaminadas no arrestadas, le impuso a Granados Navedo como candidato impugnador demos-trar la presencia de votos ilegalmente emitidos en las urnas contabilizadas y probar, además, a favor de quién se emitieron. Sin embargo, en cuanto a la anulación de votos de electores hábiles, por encontrarse entre los contaminados arrestados, le exigió un “criterio de prueba menos riguroso”. Granados Navedo sólo tendría que demostrar que el total de los votos legalmente emitidos y no contabilizados eran suficientes para alterar el resultado de los comicios presumiendo que todos ellos fueron emitidos a su favor.
*374REITERAMOS QUE ESTE TRATO DISPAR FUE IN-JUSTO E IRRAZONABLE. SE TRATABA DE SITUACIONES BÁSICAMENTE SIMILARES: LA MEZCLA DE VOTOS LE-GALMENTE EMITIDOS CON VOTOS ILEGALES. El enfo-que mayoritario trastocó sustancialmente el quantum de prueba por el mero hecho de que la Comisión Estatal escrutó unos y otros no. No debemos olvidar que todos estos votos añadidos a mano nunca debieron depositarse en las urnas. Se hizo por descuido o inadvertencia de los funcionarios electorales. Justo y razonable resultaba, por lo tanto, someter ambos incidentes a los mismos criterios analíticos. A PESAR DE ELLO, PARA FINES ADJUDICATIVOS, PARTIREMOS DE ESA TESIS MAYORI-TARIA Y DEMOSTRAREMOS QUE, AUN BAJO LA APLICA-CIÓN CORRECTA DE ESOS CRITERIOS, LA CERTIFICA-CIÓN DE ACEVEDO PÉREZ ESTÁ VICIADA Y ES IMPROCEDENTE.
Enfrentado el tribunal con esta situación, comenzó su incur-sión determinando si en efecto se habían dado tales irregularida-des. En esa tarea pudo identificar algunos colegios electorales donde la contaminación quedó subsanada al probarse la idoneidad de los electores cuyos votos contaminaron las urnas.
DESGRACIADAMENTE, EL ALTO NÚMERO DE INCI-DENTES EN EL PROCESO ELECCIONARIO NO PUDO SER OBVIADO DADO EL ESCASO MARGEN DE VICTORIA POR EL CUAL FUE CERTIFICADO ACEVEDO PÉREZ. SI BIEN RESULTA QUE ESTOS DOS (2) GRUPOS DE VOTOS REPRESENTAN SÓLO UN GRUPO ÍNFIMO DENTRO DE LA TOTAL FRANQUICIA ELECTORAL DE SAN JUAN, SUBSISTEN LAS CONSECUENCIAS NUMÉRICAS CAUSA-DAS POR LAS IRREGULARIDADES, LAS CUALES AFEC-TAN LA VALIDEZ DE LA CERTIFICACIÓN. ELLO ES ASÍ AUN SIN TOMAR EN CONSIDERACIÓN CUALQUIER ALEGADO ERROR EN LAS DETERMINACIONES DEL FORO DE INSTANCIA EN CUANTO A LOS VOTOS EX-CLUIDOS POR INICIALES Y RECUSACIONES POR DOMI-CILIO (ER) E INACTIVIDAD (II E 12), YA QUE EXISTE UN *375NÚMERO DE VOTOS CONTAMINADOS NO ARRESTADOS Y CONTAMINADOS ARRESTADOS SUFICIENTEMENTE ALTO COMO PARA CAMBIARLO. Veamos.
Según determinara el tribunal de instancia, si bien sólo hay veintinueve (29) papeletas ilegalmente emitidas dentro de unas dos mil quinientas cincuenta y siete (2,557) adjudicadas, no debemos pasar por alto que el grupo de las contaminadas arrestadas no adjudicadas suman unas setenta y ocho (78). Ante un margen de victoria tan reducido, incapaz de absorber esa irregularidad, se confrontó dicho foro con cuatro (4) posibles caminos: (1) invalidar la elección; (2) rechazar los votos del precinto o colegio donde ocurrió la irregularidad; (3) reducir prorrateadamente los votos ilegales —o añadir los legales— de acuerdo con el número de votos adjudicados a los respectivos candidatos en ese distrito electoral, y (4) ignorar completamente la ilegalidad. Granados v. Rodríguez Estrada I, supra, opinión disidente.
El derecho fundamental que cobija a cada ciudadano de que el voto emitido libremente sea secreto y debidamente contado nos obliga a adoptar la solución más certera y constitucionalmente correcta. Ciertamente, invalidar todos los votos contaminados arrestados o ignorar completamente las irregularidades habidas y contabilizarlos son interpretaciones heroicas que variarían drásticamente el resultado de la elección. Por tal razón, debemos acudir en primer término a la solución que nos brinda la Ley Electoral. Su Art. 6.015, en lo pertinente, dispone:
En el caso de una elección de candidato a cargos que no fuesen de Senador o de Representante, si se suscitare una impugnación parcial o total de la votación entre dos o más candidatos para algún cargo o cargos, y el Tribunal no pudiera decidir cuál de ellos resultó electo, ordenará una nueva elección en el precinto o precin-tos afectados, la cual se celebrará de acuerdo a las normas reglamentarias que a tales efectos se prescriban. (Énfasis suplido.) 16 L.P.R.A. see. 3275.
Este mandato legislativo es claro y patente. Encarna la solución rápida y certera del enigma electoral que está ante los *376tribunales desde diciembre de 1988. Nos impone el deber de ordenar una nueva elección cuando no “pudiéramos decidir”. Esa imposibilidad es relativa, acorde con una aplicación razonable de los sanos principios electorales vigentes. A fin de cuentas, a ultranza, siempre se puede “decidir”. La diferencia estriba en cuánto y qué valores estamos dispuestos a sacrificar antes de acudir a la alternativa de una nueva elección.
NI LA CONSTITUCIÓN NI LA LEY ELECTORAL AU-TORIZAN MÉTODO ALGUNO FUNDADO EN PROYECCIO-NES ESTADÍSTICAS COMO FORMA DE ADJUDICAR VO-TOS. POR EL CONTRARIO, ÉSTAS EXPRESAMENTE DISPONEN LA APLICACIÓN DE UNA ESTRICTA SUMA MATEMÁTICA, DONDE CADA VOTO CUENTA UN TANTO. Nuestra Ley Fundamental —la cual reconoce expresamente en su Art. II, Sec. 2, Const. E.L.A., supra, pág. 261, el derecho al “sufragio universal, igual, directo y secreto”— ordena que “se declarará electo aquel candidato para un cargo que obtenga un número mayor de votos que el obtenido por cualquiera de los demás candidatos para el mismo cargo”. Art. VI, Sec. 4, Const. E.L.A., L.P.R.A, Tomo 1, ed. 1982, págs. 367-368. La única ocasión en que nuestra Constitución y nuestro sistema electoral se apartan de esta norma es en cuanto a la fórmula de representa-ción minoritaria. La misma entra en acción cuando un mismo partido político obtiene el control de más de dos terceras partes de los miembros en cualquiera de las cámaras legislativas. Art. III, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.
En el caso de autos, la renuencia mayoritaria de acatar el mandato legislativo de una nueva elección es tan intensa que llega al extremo de derogarla, al concluir que “[ejxistiría la dilución si se dejara de contar votos válidamente emitidos o si se ordenara una nueva elección con efecto anulante sobre los votos válida-mente emitidos y adjudicados”. (Énfasis en el original.) Opinión mayoritaria, pág. 22. Nos preguntamos, ¿cuándo una nueva elección, por imperativo, no conlleva un “efecto anulante sobre los votos válidamente emitidos y adjudicados”? Confesamos dificultad para comprender el argumento y su razonamiento.
*377NO ES LÍCITO NI JURÍDICO, PUES, RECURRIR A PRÁCTICAS ESTADÍSTICAS RESULTANTES DE UN PRO-RRATEO DE LOS VOTOS ADJUDICADOS. AL HACERLO, LA MAYORÍA DE ESTE TRIBUNAL ATENTA CONTRA NUESTRA DEMOCRACIA Y CONSAGRA UNA NORMA ELECTORAL SUMAMENTE PELIGROSA: LA CONTABILI-ZACIÓN DE VOTOS DEBIDAMENTE EMITIDOS DE ACUERDO CON LAS INCLINACIONES DE UN GRUPO DE ELECTORES —VÁLIDOS O NO— SIN TOMAR EN CUENTA DE MANERA EFECTIVA —O DE FORMA ALGU-NA— LA VERDADERA INTENCIÓN Y VOLUNTAD DEL EMISOR CAPACITADO. A LA PAR, DILUYEN SUS EFEC-TOS E INFRINGEN LA NORMA CONSTITUCIONAL UNI-TARIA DE “UN HOMBRE, UN VOTO” (ONE MAN, ONE VOTE). NO DEBEMOS IGNORAR EL MANDATO CONSTI-TUCIONAL Y LEGAL QUE OBLIGA A LA COMISIÓN ES-TATAL A “CONTAR CADA VOTO EN LA FORMA Y MA-NERA EN QUE [FUE] EMITIDO”. (Énfasis suplido.) Art. 1.002 de la Ley Electoral, 16 L.P.R.A. see. 3002. Véase P.N.P. y P.I.P. v. Rodríguez Estrada, supra.
La efectividad de cualquier voto, en virtud de la fórmula de “reducción proporcional” practicada por el tribunal de instancia y secundada por la mayoría de este Foro, con los votos contamina-dos no arrestados, significa para cada elector el riesgo de que su voto no cuente como uno (1), ya que su peso en la votación es relativo a como votó la muestra utilizada como base. Ejemplo vivo de ello fue que la aplicación de este método resultó en el fraccionamiento de votos. Según determinó el mismo tribunal de instancia, se le restarían a Acevedo Pérez 14.54 votos, a Granados Navedo 13.68 votos y a los “otros candidatos” 0.78 votos. EN LA MEDIDA EN QUE UN SOLO ELECTOR VIO SU VOTO DIVIDIDO EN FRACCIONES PARA APOYAR UN CANDI-DATO POR EL CUAL NO VOTÓ, O PARA RESTÁRSELE AL DE SU PREDILECCIÓN, ESTAMOS ANTE UNA FLA-GRANTE VIOLACIÓN AL DERECHO UNITARIO DEL SU-FRAGIO. EL QUE ESE ELECTOR SEA UN INNOMINADO *378NO LE PRIVA DEL RECONOCIMIENTO PLENO DE SU DERECHO.
La violación es más patente cuando se pretende contabilizar votos arrestados mediante la fórmula novel de “adición o suma a prorrata”. El tribunal de instancia la aplicó al incidente de los votos contaminados arrestados. De inmediato surgen las interrogantes siguientes: ¿Qué fundamento debió utilizarse para tomar el porcentaje atribuible a cada candidato: los votos legal-mente emitidos en ese colegio, en la unidad electoral, en el precinto electoral o, tal vez, en todo el municipio? ¿Debió tomarse en consideración el resultado dentro del grupo de contaminados arrestados, en particular en cada unidad? Según tomemos como base un colegio, precinto o unidad, el resultado de la “adición a prorrata” variará. LA INCERTIDUMBRE INHERENTE A ESTA INVENTIVA JUDICIAL, EXTRAÑA A NUESTRO ES-QUEMA CONSTITUCIONAL, NOS IMPIDE REFRENDAR DICHO ENFOQUE.
EL JUEZ POLO ENGENDRÓ UNA FÓRMULA, DE DU-DOSA VALIDEZ CONSTITUCIONAL, PARA ADJUDICAR UNOS VOTOS LEGALMENTE EMITIDOS. LA ADJUDICA-CIÓN DE LOS VOTOS CONTAMINADOS ARRESTADOS LA HIZO TOMANDO COMO FUNDAMENTO EL ESCRUTINIO HABIDO EN CADA UNIDAD CON COLEGIOS ARRESTA-DOS. SALTA A LA VISTA EL HECHO DE QUE PRETENDIÓ CONTABILIZAR ESTOS VOTOS SIN TOMAR EN CONSIDE-RACIÓN, DE FORMA ALGUNA, POR QUIÉN CADA UNO DE ÉSTOS FUE EMITIDO; POR ENDE, LA EFECTIVIDAD DE CADA VOTO DE ESTE GRUPO EN SU ADJUDICACIÓN FUE CERO (0). EL RESULTADO FUE QUE VOTOS LEGAL-MENTE EMITIDOS —NO CONTABILIZADOS ANTERIOR-MENTE— FUERON ADJUDICADOS UTILIZÁNDOSE COMO ..criterio RECTOR LA FORMA EN QUE VOTÓ OTRO GRUPO DE ELECTORES. ¿ES QUE EL ELECTO-RADO DE SAN JUAN SIGUE PATRONES DEFINIBLES EN SU FORMA DE VOTAR? LA HISTORIA RECIENTE NOS SEÑALA LO CONTRARIO.
*379De igual forma, este tratamiento singular de “adición a prorrata” es irreconciliable con la norma adoptada por este Foro apelativo en cuanto al trato que debe dársele a votos anulados de electores cualificados según Granados v. Rodríguez Estrada I, supra. Específicamente allí se señaló:
En estas situaciones sólo se exige que el candidato derrotado demuestre que el número de votos anulados es suficiente para variar el resultado de la elección de haberse emitido éstos a su favor. Es decir, cuando de estos casos se trata, no es necesario que el candidato impugnador demuestre afirmativamente a favor de quién dichos votos fueron emitidos. Sólo se requiere que pruebe que de haberse adjudicado los mismos el resultado pudo haber sido diferente. Obviamente ello presupone que dichos votos fueron indebidamente anulados. (Énfasis suplido.) Granados v. Rodríguez Estrada I, supra, págs. 60-61.
¿QUÉ GARANTÍAS OFRECEN ESTAS FÓRMULAS ELECTORALES QUE NO TOMAN EN CUENTA LA VER-DADERA INTENCIÓN DEL ELECTOR SI, AL CONTARSE SU VOTO, SU PARTICIPACIÓN EN LA CONTABILIZACIÓN EN EL PROCESO ELECCIONARIO QUEDA DILUIDO, COMO MUCHO, A UNA ÍNFIMA FRACCIÓN? EL EFECTO ES MULTIPLICADOR: SE PRIVA DE SU FRANQUICIA ELECTORAL A TODO ESTE GRUPO DE ELECTORES. ¿QUÉ “CERTEZA, PRECISIÓN Y LÓGICA” REFLEJA ESTE MÉTODO ESTADÍSTICO DE DUDOSA Y DESCONFIABLE PROCEDENCIA CONSTITUCIONAL? NO DEBEMOS OLVI-DAR QUE LA LÓGICA JUDICIAL SÓLO SE DA EN FUN-CIÓN DE LA JUSTICIA, Y NO HAY FORMA DE LOGRAR CERTEZA CUANDO IMPUTAMOS A UN ELECTOR —A MANERA DE INFERENCIA— EL HABER EMITIDO SU VOTO DE CIERTA FORMA POR EL HECHO DE QUE UN GRUPO ASÍ LO HIZO.
Resulta pertinente señalar cómo el tribunal sentenciador y la mayoría de este Foro incurren en dos (2) graves errores. El primero, apoyar la validez de fórmulas estadísticas en Estevez v. Srio. Cám. de Representantes, supra, y Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351, 356 (1981) —opinión *380mayoritaria, pág. 20— SIN DARSE CUENTA de que los pronun-ciamientos al respecto en AMBOS CASOS FUERON CON RELACIÓN A LA SUFICIENCIA DE LAS ALEGACIONES DE UNA DEMANDA DE IMPUGNACIÓN EN LA ETAPA INICIAL DEL PLEITO. Ninguno de esos casos son autoridad —ni podrían serlo por razones constitucionales— para avalar la proposición de que los méritos de un pleito de impugnación en su etapa final puede ser decidido a base de la “probabilidad del resultado”. A POCO SE PROFUNDICE, LA VIGENCIA DE LA NORMA DE PROBABILIDAD MATEMÁTICA SÓLO ES VÁ-LIDA EN LA ETAPA DE LAS ALEGACIONES. ANTE EL MANDATO LEGISLATIVO DISPUESTO EN EL ART. 6.015 DE LA LEY ELECTORAL, SUPRA —QUE ORDENA UNA NUEVA ELECCIÓN CUANDO EL TRIBUNAL NO PUDIERE DECIDIR QUIÉN RESULTÓ ELECTO— ES AB-SURDO Y ANTIJURÍDICO INVOCAR DICHA NORMA.
Y el segundo, para justificar la imposición de la adición y reducción proporcional, el Juez Polo y la mayoría —al incorporar su sentencia— han tenido que recurrir a jurisprudencia ajena a Puerto Rico, parte de la cual ha sido revocada, posteriormente restringida o representa un enfoque minoritario en decadencia. Por ejemplo, el Tribunal Supremo de Nebraska, en McMaster v. Wilkinson, 15 N.W.2d 348 (1944), aprobó el uso de la regla de proporcionalidad; sin embargo, en State v. Boehner, 119 N.W.2d 147 (1963), revocó expresamente su aprobación anterior. Al citar a McCrary on Elections, dicho Foro indicó que la regla de propor-cionalidad sólo aplica “donde no hay facultad para ordenar una nueva elección”. (Traducción nuestra.) State v. Boehner, supra, pág. 152. Concluyó:
No creemos que los tribunales debemos adoptar y aplicar reglas arbitrarias las cuales determinarán unas elecciones a base de probabilidades. Este Tribunal no sustituirá su juicio por aquél del electorado como lo declaren las propias autoridades excepto que el récord claramente demuestre cuál debe ser el resultado de la elección. (Traducción y énfasis nuestros.) State v. Boehner, supra, pág. 153.
*381Adhiriéndose a esta corriente reconocedora de la preeminen-cia e integridad del derecho al sufragio, otras jurisdicciones han restringido el uso de la regla de proporcionalidad. En Emery v. Robertson County Election Com’n, 586 S.W.2d 103, 109-110 (1979), el Tribunal Supremo de Tennessee alteró el razonamiento que adoptara en Ingram v. Burnette, 316 S.W.2d 31 (1958). Sin hacer mención a esta regla de contabilización de votos determinó que, donde hay fraude en el proceso eleccionario o existen irregularidades de tal grado o magnitud que hacen imposible determinar la intención libre y justa de los electores cualificados, procede anular la elección (parcialmente) y ordenar otra. Poste-riormente, con meridiana claridad y sin tomar en consideración la regla de proporcionalidad, incorporó el criterio de que procede una nueva elección, entre otras razones, si: (1) algunos votos resultan ilegales y (2) el número de éstos es igual a, o excede, el margen de victoria del candidato ganador. Millar v. Thomas, 657 S.W.2d 750, 751 (1983).
Por otro lado, el Tribunal Supremo de Arizona, en su última expresión al respecto (que data de 1948), adoptó la regla de proporcionalidad, pero la sujetó a la salvedad de que sólo procede cuando se carece de facultad para ordenar una nueva elección. Grounds v. Lawe, 193 P. 2d 447, 451 (D. Ariz. 1948). Mientras, en Illinois su uso se permite cuando “han ocurrido serias irregulari-dades en la votación y es imposible obtener ‘un cálculo exacto de los votos válidos e inválidos’”. Jordan v. Officer, 525 N.E.2d 1067 (Ill. 1988).
EL USO SIN TRABAS NI CONDICIONES MAYORES DE LA REGLA DE PROPORCIONALIDAD SE DA EN JURIS-DICCIONES DONDE LAS PROPIAS LEYES ELECTORA-LES AUTORIZAN EL USO DE PROCEDIMIENTOS ANÁ-LOGOS FUNDADOS EN LAS PROBABILIDADES. Así, en Michigan la Ley Electoral autoriza la sustracción al azar de votos de urnas que se han contaminado con papeletas ilegalmente emitidas y proceder así con su destrucción. M.C.L.A. See. 168.802 (1989). Por ello, el esquema estatutario permite la aplicación del proceso de reducción proporcional, sujeto a que el margen de *382victoria sea mayor que el número total de votos ilegalmente emitidos. Attorney General v. Miller, 253 N.W. 241, 248 (1934). Véase, además, Ellis v. May, 58 N.W. 483 (1894).
Por su parte, hay jurisdicciones que estatutariamente esta-blecen los criterios a cumplirse para que proceda una impugnación electoral. La See. 20024 del Código Electoral de California expresamente requiere que el impugnador pruebe cuántos votos ilegales fueron adjudicados y por quién fueron emitidos específicamente. Singletary v. Kelley, 51 Cal. Rptr. 682 (1966). Resulta notorio, pues, que procede la aplicación de la regla de proporcionalidad ante expresiones legislativas compatibles.
Ciertamente, la regla de proporcionalidad o de reducción (y adición) proporcional es minoritaria. En las escasas jurisdicciones donde aún los tribunales no han desaprobado su uso —que la mayoría invoca, a saber, Mississippi, New Jersey, Kansas, Texas y Rhode Island— tuvo su génesis en circunstancias claramente ajenas a nuestra realidad estatutaria y constitucional.(9) Por un *383lado, como regla general, su aplicación no procede cuando hay facultad para ordenar una nueva elección, como tampoco cuando el margen de victoria es menor o igual al número de votos ilegales adjudicados. Finalmente, su uso ha surgido en jurisdicciones donde no resulta incompatible con el esquema estatutario y constitucional vigente. ES EVIDENTE, PUES, QUE LA RE-GLA DE PROPORCIONALIDAD ESGRIMIDA POR LA MA-YORÍA ESTÁ DESACREDITADA Y ES MINORITARIA Y TOTALMENTE INCOMPATIBLE CON NUESTRO ES-QUEMA ELECTORAL, EL CUAL ESTÁ SUJETO A CLAROS DICTÁMENES CONSTITUCIONALES, ESTATUTARIOS Y REGLAMENTARIOS.
A la luz de estos señalamientos, anadeemos detenidamente los errores de derecho presentes en la sentencia del foro de instancia, tomando como correctas —para fines argumentativos— sus de-terminaciones tácticas.
B. Los votos contaminados no arrestados
Según señalamos anteriormente, el trámite seguido por el tribunal de instancia que culminó en la reducción de veintitrés (23) votos al candidato Granados Navedo —del incidente de los veinticinco (25) electores que citaron los demandados Acevedo Pérez y Báez Galib como prueba en el pleito de impugnación— es ILEGAL E INCONSTITUCIONAL. Por ello, de inmediato procede sumarle a Granados Navedo estos veintitrés (23) votos y añadirlos al grupo de las papeletas contaminadas no arrestadas. Como resultado, tendríamos el siguiente inventario electoral:
*384[[Image here]]
Corolario de lo anterior, el número de votos contaminados no arrestados en el Municipio de , San Juan queda alterado. El total de estos votos aumentó a cincuenta y tres (53). Anejo (2), Tabla I.
En virtud de la Tabla I, y si presumimos como correcta la determinación del tribunal de instancia de que Granados Navedo no cumplió con el peso de la prueba requerida por este Foro —de señalar específicamente cuáles de estos cincuentaitrés (53) votos ilegales habían sido emitidos a favor del candidato certificado Acevedo Pérez— procede adentrarnos a analizar el grupo de las papeletas contaminadas arrestadas. Estas, aún sin adjudicar, son cruciales para determinar la necesidad de celebrar una nueva elección. Ello resultado del minúsculo margen de victoria con que contaría Acevedo Pérez, a saber, sólo veintiséis (26) votos.
C. En cuanto a los votos contaminados arrestados
Según el foro de instancia, la situación de los colegios arres-tados se resume así:
[[Image here]]
Anejo (2), Tabla II.
Notamos, pues, que la contabilización de los votos anulados adjudicables arrojaría una mayoría neta para Acevedo Pérez de treinta y cuatro (34) votos sobre Granados Navedo.
*385[[Image here]]
Sin embargo, ello no representa la aplicación correcta y final de las normas de derecho. Según pautara diáfanamente este Foro en Granados v. Rodríguez Estrada I, supra, pág. 60, todo lo que se le requirió a Granados Navedo fue “[demostrar] que el número de votos anulados [era] suficiente para variar el resultado de la elección de haberse emitido éstos a su favor”. (Énfasis suplido.) No era “necesario que . . . demostrara] afirmativamente a favor de quién dichos votos fueron emitidos”. (Énfasis suplido.) íd., págs. 60-61. Ante unos criterios tan claros y precisos, no podemos comprender cómo entendió el magistrado de instancia “que el remedio judicial más certero y justo, representativo de la volun-tad del electorado, [era] la distribución prorrata” de estos votos anulados. Caso Núm. CE-90-389, pág. 121. Dicho magistrado debió rechazar esa propuesta de Acevedo Pérez y de Báez Galib, pues venía obligado a aplicar la norma adoptada por este Tribunal.
La interpretación de este criterio, “por ser compatible con nuestro derecho electoral”, la expone claramente el Tribunal Superior de Nueva Jersey en el caso de In re 1984 Maple Shade General Election, supra, cuya norma adoptó la mayoría de este Tribunal explícitamente. Respecto a la anulación de votos de electores hábiles, entre los contaminados arrestados, dijo este Tribunal que “no es necesario demostrar cómo los electores rechazados votaron”, mientras que “lo contrario es cierto respecto a votos emitidos que son ilegales”, o sea, los contaminantes entre los contaminados no arrestados. (Traducción nuestra.) íd., pág. 591. RESULTA INCONCEBIBLE, PUES, QUE ANTE LA ADOPCIÓN NO CUALIFICADA DE UNAS NORMAS SE LE PRETENDA REQUERIR A POSTERIORI AL CANDIDATO IMPUGNADOR QUE DEMUESTRE UNA “PROBABILIDAD RAZONABLE DE ALTERAR EL RESULTADO”. AL CAM-BIAR LAS REGLAS DE JUEGO PARA INTERPRETAR LOS *386RESULTADOS, UNA VEZ CULMINARON LOS PROCEDI-MIENTOS EVIDENCIARAS, INCURRE HOY LA MAYO-RÍA EN UN PATENTE ABUSO DE DISCRECIÓN DEL PODER JUDICIAL.
LO EXPUESTO PONE DE MANIFIESTO LA NECESI-DAD QUE TENÍA EL JUEZ POLO DE APLICAR FIEL-MENTE ESTA NORMA. LA VENTAJA DE TREINTI-CUATRO (34) VOTOS DE ACEVEDO PÉREZ ERA Y ES INSUFICIENTE PARA ABSORBER LA TOTALIDAD DE LOS VOTOS CONTAMINADOS ARRESTADOS HÁBILES Y ANULADOS. ÉSTOS ASCIENDEN A SETENTA Y OCHO (78), NÚMERO SUFICIENTE PARA SUPERAR AMPLIA-MENTE LA VENTAJA DE ACEVEDO PÉREZ, POR LO QUE EVIDENTEMENTE, EN LA ALTERNATIVA, PROCEDERÍA UNA NUEVA ELECCIÓN.
Aun si consideramos que la renuencia de los electores del Precinto 004, Unidad 008, Colegio 003 a entregar la T.I.E. a los funcionarios de colegio constituyera una irregularidad que requi-riera la anulación de sus votos, notamos que tras los ajustes pertinentes la ventaja de Acevedo Pérez sobre Granados Navedo se reduce a treintidós (32) votos.(10) Bajo esta alternativa, tam-bién resulta evidente que esta ventaja tampoco es suficiente para contrarrestar los treintiséis (36) votos anulados en los otros colegios arrestados emitidos por electores hábiles.
EN RESUMEN, LA UTILIZACIÓN DE LA FÓRMULA DE PROPORCIONALIDAD ES INCONSTITUCIONAL Y ATEN-TA CONTRA NUESTRO SISTEMA DEMOCRÁTICO DE GO-BIERNO. SI EN LA DISYUNTIVA FUÉRAMOS A APLI-CARLA, A SU AMPARO GRANADOS NAVEDO DEMOSTRÓ LA PROBABILIDAD DE QUE LOS VOTOS ARRESTADOS ALTERABAN A SU FAVOR EL RESULTADO. MÁS ALLÁ DE ESA CONCLUSIÓN, EN SU APLICACIÓN, EL TRIBUNAL DE INSTANCIA INCURRIÓ EN UNOS ERRORES FUNDA-*387MENTALES, SUSCEPTIBLES UNICAMENTE DE SER SU-PERADOS MEDIANTE UNA NUEVA ELECCIÓN.
HH X

Conclusiones

EN LAS PASADAS ELECCIONES, GRANADOS NAVEDO PREVALECIÓ POR MÁS DE CIEN (100) VOTOS. LA CERTIFICACIÓN DE ACEVEDO PÉREZ SÓLO HA SIDO POSIBLE MEDIANTE UNA INTERPRETACIÓN JUDICIAL CONFISCATORIA Y OPRESIVA QUE NO ADJU-DICA LOS VOTOS SIGUIENTES: CINCUENTA Y SIETE (57) PAPELETAS CORRESPONDIENTES A ELECTORES RE-CUSADOS ILEGALMENTE POR DOMICILIO (ER); TREINTA (30) PAPELETAS DE ELECTORES IDÓNEOS EXCLUIDOS INDEBIDAMENTE DE LAS LISTAS; TREINTAINUEVE (39) PAPELETAS CON INICIALES PUESTAS BONA FIDE POR ELECTORES HÁBILES QUE MALINTERPRETARON UNAS INSTRUCCIONES; DOS (2) PAPELETAS VÁLIDAS MIXTAS, Y VEINTITRÉS (23) VO-TOS INCONSTITUCIONALMENTE DESCONTADOS ME-DIANTE UN TRÁMITE INQUISITORIAL E ILEGAL.
Una ALTERNATIVA remedial de origen legislativo se man-tiene inalterable: la procedencia, aun en esta etapa, de una nueva elección. Las contingencias expuestas contra esa nueva elección, a saber, que afectaría a los que no podrían ahora votar por razón de fallecimiento, cambio de domicilio(11) precinto o municipio, mu-danza de Puerto Rico o incapacidad física (opinión mayoritaria, pág. 45), realmente dan al traste a considerar seriamente ese remedio legislativo en cualesquiera otras circunstancias. Aparte de su incorrección,(12) bajo las mismas NUNCA PODRÍA DECRETARSE UNA NUEVA ELECCIÓN.
*388Lo mismo podemos decir respecto a las otras razones adelan-tadas, a saber, que “[rjequeriría la actualización de las listas electorales” (opinión mayoritaria, pág. 45), y generaría el debate político típico de toda campaña. En las circunstancias del caso de autos son simples excusas, no fundamentos jurídicos. Aludir a lo “sobrecargada que dentro de los próximos dos (2) años estará de labores la C.E.E. con probablemente cinco (5) eventos electora-les” —(énfasis suplido) id., pág. 46— y a la futura redistribución electoral de 1992 es sencillamente invocar a destiempo como determinante el factor tiempo. Siempre, en las anteriores instan-cias judiciales, sostuvimos la necesidad de acelerar los trámites para evitar precisamente que ese factor afectara la posibilidad remedial de una nueva elección. No nos hicieron caso. Invocarlo la mayoría ahora es chocante.
La nueva elección sigue siendo un remedio alterno jurídico, correcto y apropiado aun en este momento. Ni el tiempo ni el enmarañamiento sustantivo y la pereza procesal han cerrado la vía que sabiamente visualizó el legislador. Sin embargo, la mayo-ría de este Tribunal ignora esa realidad y, a ultranza, ha tratado de mantener por todos los medios LA CERTIFICACIÓN PREMA-TURA Y ANTIJURÍDICA DE ACEVEDO PÉREZ.(13)
COMO LE OCURRIÓ AL PATRÓN RELIGIOSO CUYO NOMBRE LLEVA LA CAPITAL, LA PRÉDICA HA SIDO EN EL DESIERTO. CON ESTE DISENSO CERRAMOS UNO DE LOS CAPÍTULOS MÁS ACIAGOS DE NUESTRA HISTORIA JURÍDICO-ELECTORAL. LO MÁS DESGRACIADO DE *389ESTA TRAGEDIA, O COMEDIA HUMANA (DEPENDE DE LA SENSIBILIDAD, LA CONCIENCIA HISTÓRICA Y LA ESCALA VALORATIVA DE QUIENES LA ESCRUTEN) ES QUE, DESPUÉS DE ESTE LARGO VÍA CRUCIS JUDICIAL, AÚN TENEMOS UN ALCALDE CON ASTERISCO.
LA DUDA SUBSISTE. LA VISIÓN QUE EMERGE DEL PROCESO DECISORIO MAYORITARIO ES APOCALÍP-TICA. Dejaron sin efecto innumerables principios electorales y sanas normas jurisprudenciales que tomaron largo tiempo en asentarse y que fueron de gran utilidad hasta muy reciente.
Al cumplirse ESA PROFECÍA, el catálogo de precedentes judiciales tirados por la borda es ESPANTOSO, a saber: (1) no se actuó con la premura que amerita una impugnación electoral; (2) se revocó el enfoque de interpretación judicial liberal en materia electoral; (3) se le imputó al elector errores atribuibles única-mente al organismo electoral; (4) SE ELEVÓ A CATEGORÍA DE PRESUNCIÓN INCONTROVERTIBLE LAS DETERMI-NACIONES DE LA COMISIÓN ESTATAL; (5) se utilizaron reglas de adjudicación distintas para situaciones esencialmente iguales (falta de uniformidad en cuanto a las papeletas con iniciales y electores inactivos); (6) se descartó el valor probatorio de evidencia documental y real pertinente (tarjeta electoral válida expedida después de una inscripción); (7) se subvirtieron drásticamente las normas básicas sobre acumulación; (8) se trastocaron principios elementales sobre citación personal y em-plazamiento (a los electores que habían reclamado ante el foro federal se les emplazó y citó personalmente, mientras que a los restantes sólo por correo y mediante edicto); (9) se confundieron los conceptos de “testigos” y “partes”; (10) se aquilató arbitraria-mente la prueba pericial; (11) se ignoró la regla de mejor evidencia (best evidence rule)-, (12) se invirtió indebidamente el peso de la prueba; (13) se transformaron las presunciones (se presumió la mala fe y el fraude); (14) no se garantizaron los privilegios constitucionales contra la autoincriminación y la secretividad del voto; (15) se atribuyeron prerrogativas sin auto-ridad estatutaria (concesión de inmunidad criminal en casos *390inapropiados de otra naturaleza); (16) se lesionó el debido proceso de ley a innumerables electores; (17) se adoptaron normas revocadas o minoritarias de otras jurisdicciones; (18) se utilizaron principios estadísticos inapropiadamente y sin rigor científico; (19) no se contaron todos los votos válidos; (20) se infringió el principio constitucional de “un hombre, un voto”, y (21) se desatendió el mandato legislativo de una nueva elección.
Una NOTA FINAL en cuanto a la incorporación a la opinión mayoritaria de la opinión, sentencia y sus apéndices del Juez Polo. Realmente el propósito anunciado de “complemento” no convence. Opinión mayoritaria, pág. 10 esc. 4. Aparte de HACER BULTO (es lo único que logra), como técnica adjudicativa es criticable y tiende a confundir. La justicia amorfa, que no establece con la precisión necesaria cuáles fueron los criterios judiciales institucionales determinantes, genera una sensación pública de inseguridad y desconfianza. ¡AY BENDITO! “Este Tribunal no debería ser imagen de unos valores procesales en crisis.” Granados v. Rodríguez Estrada I, supra, opinión disidente.
ANEJO (1)
ELECTORES EXCLUIDOS ILEGALMENTE POR RAZÓN DE DOMICILIO (ER) POR LA COMISIÓN ESTATAL Y CUYOS VOTOS DEBEN ADJUDICARSE
Exhibit Elector
86 Pedro Hernández Monserrate
104 Nilda Castro Avilés
214 Marta Sánchez García
217 Milagros Apolinaris López
224 Pura Acevedo Román
226 Julia Rocheli Ramos
Carmen Cruz Rivera
229 Consuelo Rivera Vega
231 Ramón Reyes Hernández
*391Exhibit Elector
10. 252 Juana Rivera Díaz
11. 256 Daniel A. González Betancourt
12. 257 Miguel A. Laureano Santos
13. 260 Leomarys Rivera Murphy
14. 263 Justiniano Lorenzana Colón
15. 264 Gloria Cruz Torres
16. 268 Ibis J. Maldonado Negrón
17. 271 Miguel González Villanueva
18. 273 Pedro Flores
19. 274 María L. Pérez Rodríguez
20. 275 Ana Celia Arana Hernández
21. 276 Eleuteria Ortiz Figueroa
22. 278 Raúl Ortiz Alicea
23. 279 Águeda Santos Caballero
24. 280 Carlos A. Serpa Serpa
25. 281 Carmen Serpa Laureano
26. 282 Lourdes M. Rodríguez Ramos
27. 283 Carmen López Oquendo
28. 284 Isabelino Báez Alicea
29. 289 Eva Cotto Ayala
30. 290 Andrea Benitez Santiago
31. 291 Arturo Quiñones Aracil
32. 292 Ramón González Dávila
33. 293 José Andino Báez
34. 294 Damaris De León Saldaña
35. 296 Pedro J. Ocasio de Jesús
36. 297 Nilda Consuelo González
37. 300 Antonio Ramírez Morales
38. 301 María T. García Santos
39. 305 Constancia Román Cruz
40. 308 Nereida Rodríguez Mejías
41. 312 Sixto Miranda Matta
*392Exhibit Elector
42. 313 Dolores Guzmán Rivera
43. 315 Antonia Torres Colón
44. 317 José Nieves Toro
45. 319 Ana Mojica Ortiz
46. 320 María Rodríguez Valle
47. 321 Gladys Meléndez Boria
48. 322 Gerardo Rivera Otero
49. 330 Alejandro Santos Caballero
50. 331 Ramonita Ríos Cruz
51. 333 Gloria Muñoz Reyes
52. 334 Víctor Cotto Castro
53. 361 Juanita Calderón Arroyo
54. 362 José A Gavillán Martínez
55. 368 Zoila González González
56. 371 Francisca Cotto Rivera
57. 372 Ana Torres Burgos
58. 373 Aida Vázquez Casillas
A favor de Granados Navedo 57
A favor de Acevedo Pérez 1
*393TABLA I: PAPELETAS ILEGALES EN CONTAMINADAS NO ARRESTADAS Por el análisis y resultado relacionado con el incidente de los veinti-cinco (25) electores, traemos y computamos el voto de Hilario Rodríguez Marrero como parte de los votos contaminados no arrestados de este colegio. íd.', pág. 107. El tribunal de instancia señaló, sin elaborar, que Granados Navedo renunció a sus reclamos de contaminación en este colegio. Erró. Notamos que los votos emitidos por Aureo Pérez Alvarez y por Ada Luz Santana Arroyo tienen que tomarse en cuenta como votos con-taminados no arrestados de este colegio. íd., pág. 235. Según el tribunal de instancia, no hubo contaminación alguna. íd., pág. 98. Según el tribunal de instancia, cualquier irregularidad fue subsa-nada. Caso Núm. CE-90-389, Apéndice I, pág. 99. EXPLICACION El tribunal de instancia no hizo determinación alguna en cuanto a 1 o 2 4 0 VOTOS ILEGALES ADJUDICADOS POR LA C.E.E. PREC. UNI. COL. 001 010 008 001 013 005 001 017 002 001 020 004 001 026 006 la contaminación de las urnas en este colegio. Erró. Notamos que el voto emitido por Isidro Rivera Márquez tiene que tomarse en^ cuenta como voto contaminado no arrestado de este colegio. íd., pág. 235.
*394[[Image here]]
*395[[Image here]]
*396[[Image here]]
*397[[Image here]]
*398—O—

(1) Dijimos:
“En aquella ocasión, el Administrador General de Elecciones y el candidato del EN.E certificado, Osvaldo Molina, nos sostenían:
‘“Los electores son adultos. Tienen, además, organismos que cooperan gratuitamente en ayudarle al trámite administrativo. Entre estos se encuentran la propia Comisión, la Junta Revisora, los Fartidos y agrupaciones políticas, los medios noticiosos, etc. Pero el elector no puede tener unas expectativas utópicas de la realidad. Se espera de él un esfuerzo razonable en cotejar si su inscripción tiene problemas y si su petición está correcta. También se espera que sea diligente y coteje en fecha cercana a las Elecciones *250si la petición de transferencia que llenó fue procesada y si no, por qué razones. A tales efectos y para remediar casos con problemas, la Comisión[J en ánimo también liberal, estableció Centros de Información Electoral con terminales de computadoras en forma permanente y que operaron el mes antes de las elecciones de 8:00 A.M. a 12 de la noche. La Junta Revisora Electoral, la Comisión Estatal de Elecciones y las Comisiones Locales se constituyeron en sesión permanente y se diseñó e implemento el Procedimiento de Inclusión de Electores que antes hemos mencionado. Se le dio amplia publicidad por los medios noticiosos y se les exhortó encarecidamente a que todos los electores se cotejaran en las listas.’ (Énfasis suplido.) Caso Núm. 0-81-27, Alegato de los recurridos, pág. 68.
“Y más adelante:
‘“El elector tiene derechos, pero también tiene deberes. Precisamente el Artículo 2.002 de la Ley Electoral está concebido en término[s] del deber del elector. Para cumplir con su deber tiene que ser diligente. El Estado le proporciona los medios pero no puede pretender para con él un trato privilegiado y fuera de la realidad de nuestra sociedad de masas.’ (Énfasis suplido.) Caso Núm. 0-81-27, supra, pág. 71.
‘“Por su parte, el P.P.D. y el candidato Samuel Cepeda nos ofrecieron los siguientes argumentos en contra:
“El Estado puede, sin lugar a dudas, establecer como requisito que el elector haga la gestión de inscribirse en el Registro Electoral, caso de Ortiz Angleró v. Barreto [Pérez], 110 D.P.R. 84 (1980), o en el caso de electores ya previamente inscritos que hagan una transferencia para ejercer su derecho al voto en la comunidad a la que ahora pertenecen. La consecuencia natural de esta gestión debe ser la presencia del elector en la lista de votación. Cuando el elector no aparece por causas atribuibles a él —como el inscribirse dentro de un plazo razonable véase Dunn v. Blumstein, 405 U.S. 330 (1972); Ort[i]z Angleró v. Barreto [Pérez], supra; Marston v. Lewis, 410 U.S. 489 (1972); Burns [v.] Fors[ton], 410 U.S. 686 (1972); su exclusión del proceso electoral es eonstitucionalmente válida por cuanto la presencia en la lista electoral es un medio necesario para adelantar el interés apremiante en prevenir un fraude. Cuando la ausencia del nombre en las listas no es atribu[i]ble al elector —como cuando la computadora desaparece el nombre o cuando los funcionarios de la C.E.E. no tienen tiempo para verificar el precinto de procedencia de un elector que desea la transferencia— el interés de prevención por parte del Estado pierde su carácter apremiante frente al derecho al voto.’ (Énfasis suplido.) Expediente Núm. 0-81-27, Alegato de los recurrentes, pág. 30.
“Y subsiguientemente:
“‘Desde el punto de vista sustantivo, no cabe duda de que el Estado puede requerir del elector la realización de una gestión afirmativa para poder ejercer su derecho al voto. Los requisitos procesales no pueden ser de tal forma onerosos que anulen el ejercicio de la franquicia electoral. [Cf.] Williams v. Rhodes, 393 U.S. 23 (1968); Harper v. Virginia State Board of Elections, 383 U.S. 663 (1966). La teoría de la Junta Revisora Electoral caería bajo esta descripción. Veamos.
‘“Bajo la teoría de la Junta Revisora Electoral un elector debe saber su número electoral y el de todos los precintos en que haya vivido. Debe conocer, además, las diferencias entre una solicitud de inscripción y de transferencia y advertir los errores que pueda cometer el escribiente al escoger el formulario. Debe también estar cont[i]nuamen-te pendiente a que las computadoras de la C.E.E. tengan a bien procesar su solicitud. Bajo las teorías de la J.R.E. es el elector —nunca el Estado— el que tiene que velar po[r q]ue su interés en asegurar su derecho al voto se materialice en un asiento electoral en el precinto de su residencia.
“‘También bajo esta teoría el desconocimiento de tales responsabilidades no tiene consecuencia cuando los funcionarios que llenan la solicitud del elector son más aptos o cuando éste tiene la fortuna de que su partido político, empeñado en labor detectivesca, *251percibe el error o cuando la C.E.E. tiene algún tiempo disponible para procesar la petición y suplir cualquier error u omisión.
‘“Esto es sencillamente insostenible. Una Ley Electoral que imponga sobre el elector todas esas obligaciones, que lo sancione por imperfecciones técnicas y que haga depender el derecho al voto de circunstancias fortuitas, no cumple con el mandato constitucional de que las leyes garantizarán la libre expresión de la voluntad del pueblo mediante el ejercicio del sufragio universal, igual, directo y secreto. Constitución del Estado Libre Asociado de Puerto Rico, Artículo II, Sección 2. Tal esquema violenta el ideal de prevaleeeneia de los derechos electorales del ciudadano sobre los derechos y prerrogativas de todos los partidos y agrupaciones políticas. Ley Electoral, Artículo 2.001(11). Hace mucho tiempo que nuestro sistema jurídico se liberó del dominio deformas sacramentales que ahogaban la justicia. Con más razón y fuerza debe rechazarse la imposición de tecnicismos que tienen el efecto de anular la voluntad de un elector que depende de los organismos oficiales para que le ayuden a materializar su deseo de votar en el lugar en que vive y cuyo derecho al voto no puede estar sometido a los riesgos que representan las operaciones computarizadas, los formularios oficiales y la negligencia de los funcionarios. La primacía del derecho al sufragio es de tal forma trascendental, véase Wesbery v. Sanders, 376 US 1; Reynolds v. Sims, 377 US 55, que ni tan siquiera errores de los electores que no tengan su base en intenciones fraudulentas deben dar lugar a la anulación de un voto.’ (Énfasis suplido y en el original; escolio omitido.) Caso Núm. 0-81-27, Alegato de los recurrentes, págs. 32-33.” (Enfasis suplido y en el original.) P.N.P y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490, 524-527 (1988).


(2) Subdividimos este disenso en los siguientes:

Páginas Temas

251 I - Antecedentes judiciales
256 II - Reclamo de electores excluidos por domicilio (ER)
256 A. Trámite procesal y evidenciario
291 B. Recusaciones nulas por razones procesales
299 C. Recusaciones nulas por ser improcedentes en sus mé-ritos
309 D. Recusaciones nulas por falta de prueba y de notifica-ción
III - Papeletas con doble marca
IV -El procedimiento de votar añadido a mano; normas probatorias; sus efectos
V - Electores inactivos t» th co
VI - Papeletas con iniciales al dorso H ^ co
VII - Inconstitucionalidad del trámite y de la decisión que decretó la ilegalidad del voto de veintitrés (28) electores TP m co
VIII - Eerrores procesales y de derecho en cuanto a las papeletas contaminadas no arrestadas y las contamina-das arrestadas
A. Consideraciones preliminares r — I t-co
B. Los votos contaminados no arrestados r — i 00 co
C. En cuanto a los votos contaminados arrestados Oí 00 co
IX - Conclusiones TT 00 co


(3) Cifra obtenida del examen directo de los cinco (5) maletines de evidencia sometida y elevada a este Foro, según consta en nuestro disenso en Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989).


(1)A pesar de que esta solución la había sugerido el Ledo. Bray, nuestro interés en acelerar la tramitación y resolución de este caso nos había movido a descartar la misma en aquel entonces. Al presente no tenemos otra alternativa rápida y viable debido a que la representación legal de los demandantes involuntarios no ha que-rido o no ha podido cumplir con nuestras órdenes y su compromiso en corte abierta.


(4) En lo pertinente, disponía:
“Podrán votar añadidos a mano, en el último colegio de cada unidad, los electores que se presenten a votar y reclamen que no han sido incluidos en las listas electorales del precinto y unidad en que tienen su domicilio por error atribuible a la C[omisión Estatal de Elecciones], Disponiéndose que para poder votar tiene[n] que poseer y entregar su tarjeta de identificación electoral y no figurar en la lista de electores excluidos por domicilio, edad, ciudadanía, doble inscripción, o por no ser la persona que dice ser.
“Los electores excluidos por domicilioí] que figuren en el listado de excluidos]]] que presenten una orden de un Tribunal de Justicia resolviendo el caso a favor del elector y ordenando la inclusión del nombre del elector en las listas de votación, serán los únicos excluidos por domicilio con derecho a votar por este procedimiento. Disponiéndose que el elector tendrá que presentar y entregar tanto la tarjeta de identificación electoral como la Orden del Tribunal debidamente sellada” (Énfasis suplido.)


(5) Los electores que no suscribieron la declaración jurada fueron:
Exhibit Nombre Precinto
1. 080 Hilda E. Sánchez Alicea 2
2. 123 Gladys Otero Martínez 1
3. 250 Hilda López Malavé 1
4. 254 Adanivia Torres Heredia 1
5. 298 Eduardo Pantojas Betances 1
6. 314 Gloria Ortiz Vázquez 1
7. 367 Olga Hernández Rodríguez 4


(6) “Tiene, a diferencia de ‘incitar’, significado perfectivo, es decir, que la acción termina con el logro de su objeto. (1) Hacer con consejos, promesas, amenazas, etc., que alguien realice cierta acción: ‘La falta de trabajo le indujo a emigrar’. (V: ‘Poner en el caso de, EMPUJAR, IMPELER, LLEVAR, MOVER. GANCHO. ACONSEJAR. ANIMAR. AZUZAR. CONVENCER. IMPULSAR. INCITAR.) (2) Hacer incurrir a alguien en un error, engaño, pecado, tentación o cosa semejante: ‘Eso puede inducir a error’.” M. Moliner, Diccionario de Uso del Español, Madrid, Ed. Gredos, 1967, T. II, pág. 122.


(7) En lo concerniente, dispone: “Los procesos por infracciones a este Subtítulo se ventilarán originalmente ante la Sala del Tribunal Superior [en] cuya demarcación radique el precinto en que se cometió la infracción.
“El Secretario de Justicia de Puerto Rico, a solicitud de cualquier Comisionado Electoral, miembro de la Comisión Estatal de Elecciones, designará a un (1) abogado o fiscal; según la solicitud del Comisionado concernido, para que actúe como Fiscal Especial en los procesos criminales de naturaleza electoral ante los tribunales que surjan al amparo de este Subtítulo, una vez el juez ha determinado causa probable en dichos procesos. El partido político que solicite dicha designación de Fiscal Especial, habrá de sufragar los gastos y honorarios en que incurra dicho Fiscal Especial. Entendiéndose que ningún partido político podrá tener más de un (1) Fiscal Especial simultáneamente. Lo anterior no constituye limitación alguna para que el partido político pueda sustituir a su Fiscal Especial de considerarlo necesario.” (Enfasis suplido.) 16 L.ER.A. see. 3378.


(8) En lo pertinente, dispone:
“LEY
“Para obligar la producción de evidencia por parte de ciertas personas en procedi-mientos criminales; para concederles inmunidad contra acusación a dichas personas y para derogar la Ley Núm. 13 de 9 de abril de 1941.

“Decrétase por la Asamblea Legislativa de Puerto Rico:

“Sección 1. — Toda persona citada como testigo por cualquier fiscal o magistrado estará obligada a comparecer y a testificar o a presentar libros, archivos, correspondencia, documentos u otra evidencia que se le requiera en cualquier investigación, procedimiento o proceso criminal.
“Sección 2. — Si habiendo comparecido, dicha persona rehusare contestar una pre-gunta o producir la evidencia solicitada alegando que ello puede incriminarle, el magis-trado motu proprio o a solicitud del fiscal levantará un acta de los procedimientos y después de oír y consignar en el acta la alegación del testigo le ordenará que conteste la pregunta o produzca la evidencia requerida y la persona estará obligada a cumplir con dicha orden.
“Sección 3. — Cuando una persona hubiere cumplido con una orden así dictada no será procesada ni estará sujeta a penalidad o confiscación alguna por cualquier transacción, materia o cosa acerca de la cual haya declarado o producido evidencia si de dicha declaración o evidencia realmente resultare que la persona tenía derecho a ampararse en el privilegio de no declarar o producir evidencia para no incriminarse. Dicha persona podrá, sin embargo, ser acusada y estará expuesta a penalidad por cualquier perjurio, contestación falsa o desacato en que incurriere al contestar, dejar de contestar, producir o dejar de producir evidencia, de acuerdo con la orden dictada por el magistrado.” (Énfasis suplido.) 1954 Leyes de Puerto Rico 109.


(9) Esa jurisprudencia carece de valor persuasivo toda vez que alberga una visión amplia del derecho al voto y de la integridad de los procesos electorales —óptica rechazada hoy por la mayoría— o porque es totalmente impertinente al punto que pretende apoyar. Veamos.
En Rizzo v. Bizzell, 530 So. 2d 121 (1988), el Tribunal Supremo de Mississippi determinó que ante una acción que impugne los resultados de una elección sólo era necesario determinar si las irregularidades acaecidas eran de tal magnitud que requerían la celebración de una elección especial, ya que la anulación de cualquier voto ilegal no alteraba el resultado de la elección. Por lo tanto, adujo el Tribunal, era necesario tomar en consideración “los hechos y las circunstancias de cada caso en particular, incluyendo la naturaleza de los requisitos procesales violados, el ámbito de las violaciones, y la proporciónr de votos ilegales respecto al total de votos emitidos”. (Traducción y énfasis nuestros.) Id., pág. 128.
Por otro lado, si bien el Tribunal Supremo de Rhode Island, al advertir que una elección no puede descartarse ante una mera posibilidad matemática de que el resultado varíe, requiere que se demuestre que las irregularidades habidas en unas elecciones fueron suficientes para establecer una probabilidad de que el resultado sería distinto en ausencia de éstas, no debemos pasar por alto que esta probabilidad no se computa exclusivamente a base del número de votos. Es necesario tomar en consideración las circunstancias en que surgieron todas las irregularidades. Así, en Bounanno v. DiStefano, 430 A.2d 765 (1981), el Tribunal encontró esta probabilidad donde seis (6) máquinas de votación defectuosas arrojaron una victoria de noventiún (91) votos a favor de un candidato, por lo que ordenó una nueva elección. Resulta evidente que la “doctrina de la probabilidad” no puede quedar ajena a las circunstancias del proceso eleccionario, limitando su determinación a un simple cómputo matemático. Es menester considerar el ambiente que reinó durante los comicios.
El resto de la jurisprudencia citada hoy por la mayoría en apoyo de la doctrina de la proporcionalidad y del criterio de probabilidad resulta claramente inaplicable a este *383asunto. Todas ellas hablan del criterio de prueba aplicable a la impugnación de los resultados de una elección ante la contabilización de votos ilegalmente emitidos, o de votos legalmente emitidos pero no contabilizados. Matter of Levens, 702 P.2d 320 (Kan. 1985); Miller v. Hill, 698 S.W.2d 372 (1985); Application of Murphy, 243 A.2d 832 (1968); In re 1984 Maple Shade General Election, 457 A.2d 577 (1985).


(10) Se llega a este resultado al restarle a Acevedo Pérez los dos (2) votos que se adjudicaron a su favor de los contaminados arrestados en este colegio. Véase Anejo (2), Tabla II.


(11) Se destaca la preocupación mayoritaria por los electores que cambiaron “de domicilio”. Alegadamente, éstos no podrían votar en una nueva elección. Lástima que no tengan igual preocupación eon los demandantes involuntarios, aquí recurrentes, indebida-mente recusados por domicilio.


(12) Al respecto, remitimos a la mayoría del Tribunal a una lectura sosegada de la Parte XXIII, Parámetros de la nueva elección; descertificación de Acevedo Pérez; *388candidatos y electores a participar, expuesta en nuestro disenso en Granados n Rodríguez Estrada I, supra, pág. 281.


(13) La mayoría del Tribunal destaca que el Comisionado Electoral del RED., Báez Galib, se opuso a la enmienda que permitió el sistema de “añadidos a mano”, según fue refrendado en P.N.P. y P.I.P v. Rodríguez Estrada, supra. Cualesquiera que sean las dificultades que pudiera haber originado este sistema, no son comparables con sus virtudes. En su testimonio, el propio Báez Galib aceptó que en San Juan más de tres mil (3,000) electores pudieron votar mediante el mismo, pues por error de la Comisión Estatal no aparecían en las listas. Vol. 53, pág. 101.
No se necesita mucho esfuerzo intelectual para entender que sin ese sistema los resultados de las elecciones no sólo en nuestra capital sino en la Isla, hubiesen sido nulos ab initio, por no ser representativos del verdadero cuerpo electoral y por haber excluido inconstitucionalmente de las urnas a priori, a miles de electores.


(1) Remold Neibuhur, The Children of Light and The Children of Darkness, 1944, citado en Barlets, Familiar Quotations, 1980, pág. 823.